Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 1 of 237
Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 2 of 237
        Case
         Case1:19-cv-04977-JPC
              1:19-cv-04977-ALC Document
                                 Document93
                                          37 Filed
                                              Filed11/25/20
                                                    06/12/19 Page
                                                              Page31ofof237
                                                                         3
                                                                              21st Floor
                                                                              1251 Avenue of the Americas
                                                                              New York, NY 10020-1104

                                                                              Elizabeth A. McNamara
                                                                              212.489.8230 tel
                                                                              212.489.8340 fax

                                                                              lizmcnamara@dwt.com


June 12, 2019
Via CM/ECF and Electronic Mail
Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
Re:    Moore, et al v. Cohen, et al., 1:19-cv-4977-ALC
Dear Judge Carter:
       We represent Defendants Sacha Baron Cohen, Showtime Networks Inc. (“SNI”), and
CBS Corporation (“CBS”) (collectively, “Defendants”) in the above-referenced case. We write
pursuant to Rule 2.A of Your Honor’s Individual Practices to request a pre-motion conference
before making a motion to dismiss the complaint under Fed. R. Civ. P. 12(b)(6).
        Plaintiffs bring claims for defamation, intentional infliction of emotional distress, and
fraud arising out of Plaintiff Judge Roy Moore’s appearance in a comedy television program
called “Who Is America?” (“Program”), which was created by and stars Defendant Cohen and
aired on the Showtime cable network (which is owned by SNI, a wholly owned subsidiary of
CBS). As a condition to appear in the Program, Judge Moore signed a Standard Consent
Agreement (the “SCA”). This action was transferred from the U.S. District Court for the District
of Columbia under 28 U.S.C. § 1404(a) pursuant to the venue selection clause in the SCA.
        As set forth herein, Plaintiffs’ claims fail as a matter of law for two reasons: First, the
claims are barred by the express terms of a waiver contained in the SCA. Second, independent
of his waiver, each of the claims fails on its merits under well settled law.
Background
        Defendant Cohen is a comedian, actor, writer and producer, who is best known for
projects which, like the Program, record the reactions of real Americans to the outrageous antics
of various fictional characters played by Cohen himself, such as the films Borat and Bruno and
the television program Da Ali G Show. Judge Moore served as the Chief Justice of the Alabama
Supreme Court and was the Republican nominee for the U.S. Senate in a 2017 special election.
Plaintiff Kayla Moore, his wife, is an active figure in Alabama politics as well. During his
Senate campaign, Judge Moore was confronted with widely reported claims that he had initiated
inappropriate sexual encounters with young women—including one who was underage at the
time—in the 1970s, while he was in his 30s. In December 2017, Judge Moore lost the election.
      In February 2018, Judge Moore was interviewed for a segment of the Program, in which
Mr. Cohen appeared in character as “Erran Morad,” an Israeli anti-terrorism expert. The
segment opens with a montage of television news anchors reporting on the accusations of sexual
misconduct against Judge Moore, before cutting to the interview itself. During the interview,
            Case
             Case1:19-cv-04977-JPC
                  1:19-cv-04977-ALC Document
                                     Document93
                                              37 Filed
                                                  Filed11/25/20
                                                        06/12/19 Page
                                                                  Page42ofof237
                                                                             3
June 12, 2019
Page 2

“Morad” discusses the Israeli military’s use of technology to fight terrorist attacks. Morad
shows Judge Moore a device (that looks like a hand-held metal detector used at security
checkpoints) that is supposedly able to detect the presence of sex offenders and pedophiles in the
vicinity. When Morad waves the device in front of Judge Moore, it audibly “beeps,” suggesting
the widely-reported allegations of sexual misconduct by Judge Moore. Judge Moore quickly
cuts off the interview and leaves as Morad insists that the device must be malfunctioning, saying
“I am not saying you are a sex offender at all.”1
Basis for the Motion
           A.      The Claims Are Barred By the Consent Agreement Signed by Judge Moore
        Plaintiffs’ claims fail first because the SCA signed by Judge Moore expressly provides
that he “waives, and agrees not to bring at any time in the future, any claims” against anyone
associated with the Program, specifically identifying the exact claims he has asserted in this
action (defamation, infliction of emotional distress and fraud). SCA ¶ 4 (emphasis added). New
York courts routinely grant motions to dismiss, enforcing similar waiver agreements, in actions
brought by unsatisfied film and television participants,2 and the result here should be no
different.3
        Plaintiffs have attempted to avoid enforcement of the SCA by arguing that it was induced
by fraud because Judge Moore was allegedly told he was being interviewed for a documentary in
connection with his receipt of an award for his support of the State of Israel. However, that
argument is squarely foreclosed by the SCA, which provides that “in entering into [the SCA], the
Participant is not relying upon any promises or statements made by anyone about the nature
of the Program or the identity, behavior, or qualifications of any other Participants, cast
members, or other persons involved in the Program.” SCA ¶ 5 (emphasis added). Here, each of
the allegedly false or fraudulent statements made to Plaintiffs concerned the “nature of the
Program” and “identity” of those “involved in the Program.” Under the clear terms of the SCA,
Plaintiffs cannot claim to have reasonably relied on those statements.
        In fact, this exact same fraudulent inducement argument was rejected by this Court and
the Second Circuit in litigation arising out of Mr. Cohen’s Borat film, in which the participants
signed agreements almost identical to the SCA. Judge Preska readily dismissed the plaintiffs’
claims pursuant to the same waiver language, and the Second Circuit affirmed. See Psenicska v.
Twentieth Century Fox Film Corp., No. 07 Civ. 10972, 2008 WL 4185752 (S.D.N.Y. Sept. 3,
2008), aff’d, 409 F. App’x 368 (2d Cir. 2009). As the Second Circuit held, “where a plaintiff
‘has in the plainest language announced and stipulated that it is not relying on any representations
as to the very matter as to which it now claims it was defrauded,’ the disclaimer ‘destroys the
allegations in plaintiff’s complaint that the agreement was executed in reliance upon those

1
    The segment can be viewed in its entirety on YouTube at https://youtu.be/3kaJaDx51iw.
2
 See, e.g., Bihag v. A&E Television Networks, LLC, 669 F. App’x 17, 18 (2d Cir. 2016); Psenicska, 409 F. App’x at
371; Shapiro v. NFGTV, Inc., No. 16 Civ. 9152 (PGG), 2018 WL 2127806 (S.D.N.Y. Feb. 9, 2018); Klapper v.
Graziano, 129 A.D.3d 674, 676 (2d Dep’t 2015), leave to appeal denied, 30 N.Y.3d 988 (2017).
3
 Although only Judge Moore signed the SCA, Ms. Moore’s claims are wholly derivative of Judge Moore’s claims
and also fail. See, e.g., Sylvester v. City of N.Y., 385 F. Supp. 2d 431, 442 (S.D.N.Y. 2005) (holding that emotional
distress claim cannot be based on “false statements … directed at the plaintiffs’ family member, but not the
plaintiffs”).
          Case
           Case1:19-cv-04977-JPC
                1:19-cv-04977-ALC Document
                                   Document93
                                            37 Filed
                                                Filed11/25/20
                                                      06/12/19 Page
                                                                Page53ofof237
                                                                           3
June 12, 2019
Page 3

contrary oral representations.’” 409 F. App’x at 371 (citation omitted). In short, under the SCA
and the law of this Circuit, the claims are waived and the case must be dismissed.4
        B.       The Claims Also Fail as a Matter of Law
        Even apart from the SCA’s clear waiver, Plaintiffs’ claims also fail as a matter of law.
Plaintiffs claim that Defendants defamed Judge Moore by “representing and publishing … that
Judge Moore [was] a pedophile and sex offender.” Compl. ¶ 27. However, this ignores the
context of the challenged statements. After a montage of news reports of the allegations against
Judge Moore, Cohen, as a fictional Israeli intelligence officer, uses an obviously fake “device,”
in the context of a satirical comedy television show. It is well settled that a libel claim must be
premised on a provably false statement of fact about the plaintiff. And no reasonable viewer of
Who Is America? would reasonably believe that comedian Sacha Baron Cohen had procured an
authentic “sex offender detector” wand, and was “publishing,” as a matter of provable fact, that
Judge Moore was a sex offender or pedophile. Instead, viewers would understand the Program to
be satirical political commentary about widely publicized allegations against a public figure.
       A long line of cases protects political satire like this, including the Supreme Court’s
decision in Hustler Magazine, Inc. v. Falwell, where the Court explained that
        The sort of robust political debate encouraged by the First Amendment is bound
        to produce speech that is critical of those who hold public office … Such
        criticism, inevitably, will not always be reasoned or moderate; public figures …
        will be subject to vehement, caustic, and sometimes unpleasantly sharp attacks.
        The candidate who vaunts his spotless record and sterling integrity cannot
        convincingly cry “Foul!” when an opponent or an industrious reporter attempts to
        demonstrate the contrary.
485 U.S. 46, 50, 51-52 (1988) (citations omitted) (dismissing emotional distress claim over
parody advertisement about Jerry Falwell that “could not reasonably have been interpreted as
stating actual facts” about him); see also Farah v. Esquire Magazine, 736 F.3d 528, 536 (D.C.
Cir. 2014) (affirming dismissal of libel claims over article that was “fully protected satire”).5
We look forward to discussing these issues further with Your Honor at the conference.
Respectfully Submitted,
Davis Wright Tremaine LLP
/s/Elizabeth A. McNamara


cc:     Plaintiffs’ counsel (via CM/ECF and email)

4
  Plaintiffs have raised a variety of other arguments to avoid enforcement of the SCA. As Defendants will explain in
their motion to dismiss, none of these arguments remotely passes muster.
5
 In addition, Plaintiffs’ fraud and emotional distress claims are based entirely on the purported harm to Judge
Moore’s reputation, and therefore must be dismissed along with his libel claim. See, e.g., Lan Sang v. Ming Hai,
951 F. Supp. 2d 504, 530 n.10 (S.D.N.Y. 2013) (collecting cases).
          Case
           Case1:19-cv-04977-JPC
                1:19-cv-04977-ALC Document
                                   Document93
                                            40 Filed
                                                Filed11/25/20
                                                      06/27/19 Page
                                                                Page61ofof237
                                                                           2
                                                                                         21st Floor
                                                                                         1251 Avenue of the Americas
                                                                                         New York, NY 10020-1104

                                                                                         Elizabeth A. McNamara
                                                                                         212.489.8230 tel
                                                                                         212.489.8340 fax

                                                                                         lizmcnamara@dwt.com


June 27, 2019
Via CM/ECF and Electronic Mail
Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
Re:     Moore, et al v. Cohen, et al., 1:19-cv-4977-ALC
Dear Judge Carter:
       We represent Defendants Sacha Baron Cohen, Showtime Networks Inc. (“SNI”), and
CBS Corporation (“CBS”) (collectively, “Defendants”) in the above-referenced case. We write
pursuant to the Court’s Order of June 21, 2019 (ECF No. 39). Defendants oppose Plaintiffs’
request to stay this action pending their intended filing of a petition for a writ of mandamus to
the D.C. Circuit, presumably to challenge the transfer of this case to this Court. Plaintiffs’
mandamus petition, if filed, has no chance of success and a stay could delay this action for
months, if not a year or more.
        Indeed, although Plaintiffs were fully aware that this Court ordered Defendants to
respond to Plaintiffs’ proposed motion by today, Plaintiffs still have not even filed their
mandamus petition. This delay alone underscores that Plaintiffs appear to be simply stalling the
resolution of this case. This lawsuit was filed more than ten months ago and, as already laid out
in Defendants’ pre-motion letter (ECF No. 37), is utterly without merit. There is no reason to
allow Plaintiffs to indefinitely delay the termination of this case further when they have shown
no urgency to filing their proposed mandamus petition.
        When, and if, the contemplated mandamus petition is filed, it should be summarily
dismissed. Under well-established D.C. Circuit law, that D.C. court is without jurisdiction to
hear a mandamus petition (or any appeal) in a case that has already been transferred to another
court. See Katopothis v. Windsor-Mount Joy Mutual Ins. Co., 905 F.3d 661, 665 (D.C. Cir.
2018) (“The basic rule in civil practice is that if a case is physically transferred before an appeal
or a petition for mandamus has been filed, the court of appeals in the transferor circuit has no
jurisdiction to review the transfer.”) (quoting In re Briscoe, 976 F.2d 1425, 1426 (D.C. Cir.
1992)).1
        Here, Plaintiffs did not even file a motion for reconsideration of the April 29, 2019
transfer order until after the case was transferred to this Court on May 13, 2019. See D.D.C.

1
  See also In re Asemani, 455 F.3d 296, 299-300 (D.C. Cir. 2006); In re Sosa, 712 F.2d 1479, 1480 (D.C. Cir. 1983);
Starnes v. McGuire, 512 F.2d 918, 924 (D.C. Cir. 1974)) (“[I]t is … clear that physical transfer of the original
papers in a case to a permissible transferee forum deprives the transferor circuit of jurisdiction to review the
transfer.”).
          Case
           Case1:19-cv-04977-JPC
                1:19-cv-04977-ALC Document
                                   Document93
                                            40 Filed
                                                Filed11/25/20
                                                      06/27/19 Page
                                                                Page72ofof237
                                                                           2
June 27, 2019
Page 2

ECF Nos. 34-36.2 The district court thus correctly denied Plaintiffs’ motion for reconsideration
because it no longer had jurisdiction over the case. See D.D.C. ECF No. 39 at 2-3. Now, more
than six weeks after the case was transferred (and four weeks after it was opened in this Court),
the D.C. Circuit clearly does not have jurisdiction to even consider Plaintiffs’ petition. However,
based on the typical timeline for resolution of similar petitions, the dismissal of Plaintiffs’
petition—though inevitable—likely will not occur for several months, if not longer. Defendants
should not have to wait for the processing of a frivolous mandamus petition—one that Plaintiffs
have not even filed—to have this equally meritless case against them dismissed. That is
particularly true here since the claims challenge Defendants’ exercise of First Amendment rights.
Cf. Kahl v. Bureau of Nat’l Affairs, Inc., 856 F.3d 106, 109 (D.C. Cir. 2017) (“[T]he Supreme
Court has directed courts to expeditiously weed out unmeritorious defamation suits”).
        At a minimum, even if the Court were inclined to stay this case pending resolution of the
mandamus petition, there is no basis to stay the filing of Plaintiffs’ counsel’s application to be
admitted pro hac vice. As Defendants previously informed Plaintiffs’ counsel, Defendants
would consent to that application so long as counsel abides by all local rules and applicable
orders in moving for admission. At this point, in moving for a stay of the proceedings, Plaintiffs
are seeking relief from this Court, and must therefore be represented by properly admitted
counsel.
        Defendants stand ready to move forward with this case. Please do not hesitate to contact
us if the Court would like any further information.
Respectfully Submitted,
Davis Wright Tremaine LLP
/s/Elizabeth A. McNamara


cc:      Plaintiffs’ counsel (via CM/ECF and email)




2
  In their reply in support of their motion for reconsideration, Plaintiffs argued that the D.C. courts retained
jurisdiction because the case had not yet been opened up in this Court when they filed their motion. But the D.C.
Circuit cases are clear that it is the transfer out that deprives the transferor circuit of jurisdiction, not the processing
of the new case in the transferee court. See, e.g., In re Asemani, 455 F.3d at 299-300 (no jurisdiction when
electronic transfer out occurred on August 26 and notice of appeal was docketed August 27).
          Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 8 of 237




                             KLAYMAN LAW GROUP
                                 A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.             2020 Pennsylvania Ave. N.W., #800              Tel: 310-595-0800
                                    Washington, DC, 20006                      Fax: 202-379-9289

July 16, 2019

Via Electronic Mail and Federal Express

Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Moore, et al. v. Cohen, et al., 1:19-cv-4977-ALC

Dear Judge Carter:

       Pursuant to Your Honor’s Order of July 2, 2019 [Dkt. # 41], Plaintiffs hereby respectfully
submit the following based on the compelling facts and laws of this case:

Introduction

         First, the alleged Standard Consent Agreement (the “Agreement”) between Plaintiffs and
“Yerushalayim TV” is void and unenforceable for several reasons. The Restatement (Second) and
New York law prohibit such types of “agreements” because it is a longstanding principle of contract
law that a misrepresentation of material facts may be a basis for the rescission of a contract and thus
void. The Agreement is also based on several levels of fraud. Moreover, a release that employs
general terms will not bar subsequent claims outside the parties’ contemplation at the time the
release was executed. As discussed below, the Agreement cannot stand.
         Second, Plaintiffs state valid claims against Defendants as a matter of law. Even a comedian
with the reputation of Sasha Baron Cohen does not enjoy a James Bond-like 007 license to slander
and defame. “[T]he danger implicit in affording blanket protection to humor or comedy should be
obvious, for surely one’s reputation can be as effectively and thoroughly destroyed with ridicule as
by any false statement of fact. ‘The principle is clear that a person shall not be allowed to murder
another person’s reputation in jest.’” Frank v. National Broadcasting Co., 119 A.D.2d 252, 257,
(N.Y. App. Div. 1986) (citations omitted).
         Whether couched as opinion, humor, or rhetorical hyperbole, which Defendants attempt,
defamatory statements made by a comedian are actionable where a reasonable listener or viewer
could conclude that he or she was asserting or implying false facts about a plaintiff. If the
challenged statements and conduct are reasonably susceptible to such a defamatory interpretation,
their true meaning is a question of fact for the jury to resolve at trial.
         Defendants’ televised statements and actions about Judge Moore are reasonably susceptible
to a defamatory interpretation. Under New York law, these defamatory statements and actions are a
recognized form of defamation for false statements relating to Judge Moore’s conduct of his trade,




                                                  1
          Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 9 of 237



business or profession and also accuse him of one of the most heinous crimes. Accordingly,
Plaintiffs have stated viable claims for defamation.1

Argument

       A.      The Consent Agreement is Invalid and of No Force and Effect.

        The Agreement was procured through fraud after fraud and cannot stand on this basis alone.
Here, however, because Plaintiffs intend to fully brief the fraud issue in their opposition to
Defendants’ motion to dismiss, Plaintiffs focus on another aspect of why the Agreement cannot
stand. Simply put, New York law does not construe a general release to bar claims for injuries
unknown at the time the release was executed, even when the release contains broad language.
E*Trade Fin. Corp. v. Deutsche Bank AG, 420 F. Supp. 2d 273 (S.D.N.Y. 2006).
        Under New York law, the dispositive factor in determining the scope of a release is the
parties’ intent. E*Trade Fin. Corp., 420 F. Supp. 2d at 284-85; Neuman v. Harmon, 965 F. Supp.
503, 509 (S.D.N.Y. 1997). “[A] release like any contract must be construed to give force and effect
to the intention of the parties.” Pinto v. Allstate Ins. Co., 221 F.3d 394, 404 (2d Cir. 2000) (applying
New York law). A court must “determine the intent of the parties by examining the entirety of
the settlement, the parties’ acts, and all other conduct and surrounding circumstances that
bear on the issue.” Actrade Liquidation Trust v. Greenwich Ins. Co. (In re Actrade Fin. Techs.
Ltd.), 424 B.R. 59, 73 (S.D.N.Y. 2009) (emphasis added).2
        Here, notwithstanding that the Agreement was procured through fraud, there is no question
that Plaintiffs never contemplated a waiver of all rights when executing the Agreement, particularly
since Judge Moore affirmatively crossed out and initialed the language which referred to “sexual
oriented or offensive behavior or questioning.” A representative for “Yerushalayim TV” accepted
Judge Moore’s change to the agreement and then signed it. Clearly, there was no meeting of the
minds here and the entire Agreement was based on a lie.
        Moreover, Defendants’ example of case authority does not apply. In Psenicksa v. Twentieth
Century Fox Film Corp., No. 07-cv-10972, 2008 Dist. LEXIS 69214 (S.D.N.Y. Sept. 3, 2008),
movie participant plaintiffs filed suit against film companies based on “oral misrepresentations”
about the nature of the film. Psenicksa v. Twentieth Century Fox Film Corp., 409 F. App’x 368, 370
(2d Cir. 2009). But, Plaintiffs here do not argue that the Agreement cannot stand because of an
outside, oral agreement between the parties. Rather, Plaintiffs argue that the Agreement cannot
stand because Judge Moore never contemplated or intended to waive his rights, based on – and
backed up by – his crossing out and initialing the very phrase in the Agreement which Defendants

1
  Plaintiffs have also stated and pled viable claims for intentional infliction of emotional distress and
fraud, but this brief Letter to the Court focuses on defamation only.
2 California even provides an automatic preservation of claims that a releasing party may not know

exist at the time of executing a release. For over 100 years, since 1872, the California Civil Code
provided: “[a] general release does not extend to claims that the creditor or releasing party does not
know or suspect to exist in his or her favor at the time of executing the release and that, if known by
him or her would have materially affected his or her settlement with the debtor or released party.”
Cal. Civ. Code § 1542. New York law has mirrored this Code. See Clinton Street Food Corp.,
254 B.R. 523, 535 (S.D.N.Y. 2000); Cahill v. Regan, 5 N.Y.2d 292, 184 N.Y.S.2d 348, 157 N.E.2d
505 (1959).


                                                   2
         Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 10 of 237



think allows them carte blanche to defame him in the most malicious way.

       B.      Plaintiffs Sufficiently Pled Claims Against Defendants as a Matter of Law.

        Defendants argue that their maliciously false actions and statements concerning Judge
Moore are not premised on a provably false statement of fact. Defs. Let. at p. 3. Defendants’
argument not only goes too far but is incorrect, principally because it ignores the very definition of
defamation and the limited role of the court in determining whether a publication is susceptible of a
defamatory meaning. Defendants’ misconduct clearly conveys the point that Judge Moore is a
pedophile, and Defendants sanction this point. A court’s role, however, is merely to say whether the
publication and actions of Defendants could reasonably be construed as “tend[ing] to expose [Judge
Moore] to hatred, contempt, or aversion, or to induce an evil or unsavory opinion of him . . .” Tracy
v. Newsday, Inc., 5 N.Y.2d 134, 135-36, 182 N.Y.2d 1, 3 (1959). Defendants also confuse the law.
The issue is not whether a reasonable viewer would believe that a “sex offender detector” wand is
real; indeed defamation law does not require that interpretation. Rather, the issue is whether a
viewer could have perceived a defamatory meaning. The author of an alleged defamatory
publication need not have asserted the fact directly; he or she still may be liable if he asserts it by
implication. See Lutz v. Watson, 136 A.D.2d 888, 525 N.Y.S.2d 80 (4th Dept. 1998).
        Here, accusing someone of being a pedophile is not a matter of “poking fun” but an act of
defamation in the worst way. Defendants’ lean on the fact that Defendant Cohen used a “wand”
with Judge Moore, thereby arguing that there is no such thing as an “authentic” sex offender wand.
Defs. Let. at p 3. But, the implication that every viewer gleans from that wand and Defendants’
misconduct is that not only are Defendants accusing Judge Moore of being a pedophile but that he
actually is a pedophile, as he set off the “wand,” realistic or not. There is nothing “nonsensical[,]”
“silly” or even remotely humorous about that, particularly since Defendants even concede that there
had been “a montage of news reports of the allegations against Judge Moore.” Id.
        Defendants’ accusations are grounded in assertions of fact about Plaintiffs’ alleged activities
and are not framed in hyperbole, but rather purport to reply on news reports that establish the
existence of Plaintiffs’ alleged misconduct. See Kelly v. Schmidberger, 806 F.2d 44, 48 (2d Cir.
1986) (finding statement that plaintiff priests placed church property “in their own names” to be
factual and imputing corrupt and possibly criminal conduct); Coliniatis v. Dimas, 848 F. Supp. 462,
466, 467 (S.D.N.Y. 1994) (determining that letter making accusation on “information of substantial
but not absolute reliability” that company executive was engaged in a kick-back scheme could be
factually verified and did not contain loose, figurative, or hyperbolic language that would negate the
impression that the writer was asserting a statement of fact). This type of defamation, which, among
other things, accuses Judge Moore of the worst kind of crime, is actionable on its face.
        Defendants’ contrived “long line” of cases that they purport to rely on in support of their
position are easily distinguishable. For example, the one case that they actually cite, Hustler v.
Magazine, Inc. v. Falwell, 485 U.S. 46, 50, 51-52 (1988), is inapposite. In an effort to save space,
Plaintiffs will distinguish the case in their opposition to Defendants’ motion to dismiss. The bottom
line is this: one cannot engage in rank fraud and then falsely brand any person a pedophile on
national and international television and escape without legal consequences. Defendants profited
handsomely from their illegal actions, even arrogantly, shamelessly and proudly submitting and
then promoting their repugnant scheme to defame for Golden Globe and Emmy awards. Now, they
must be held to account for the damage done to Plaintiffs.
        Plaintiffs look forward to briefing these and related issues fully in their opposition to
Defendants’ impending motion to dismiss.


                                                  3
Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 11 of 237
        Case
         Case1:19-cv-04977-JPC
              1:19-cv-04977-ALC Document
                                 Document93
                                          63 Filed
                                              Filed11/25/20
                                                    03/18/20 Page
                                                              Page12
                                                                   1 of
                                                                     of 237
                                                                        10




                             KLAYMAN LAW GROUP
                                 A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.              2020 Pennsylvania Ave. N.W., #800                Tel: 561-558-5336
                                     Washington, DC, 20006                        Fax: 202-379-9289

March 16, 2020

Via ECF

Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Moore, et al. v. Cohen, et al., 1:19-cv-4977-ALC and the Court’s Order During the
       Status Conference of March 9, 2020 – Letter Brief Setting Forth Misstatements of
       Fact and Law.

Dear Judge Carter:

        Pursuant to Your Honor’s Order of March 9, 2020, Plaintiffs hereby respectfully submit
the following based on the compelling facts and law of this case:

Introduction

       Defendants misstate four (4) fundamental aspects of this case. The first major
misrepresentation is Defendants’ intentional misreading of the law in New York, which
expressly incorporates California law, concerning releases.

        The second misrepresentation is that Defendants essentially ignore the hard fact that
Plaintiff Judge Moore explicitly crossed out and initialed the language which referred to “sexual
oriented or offensive behavior or questioning” and that by the plain language of the release itself,
Defendants cannot be released from violating their own signed “release.”

        A third misrepresentation is that it is clear to any reasonable person that this case is not at
all analogous to the cases Defendants cite to, particularly Hustler Magazine, Inc. v. Falwell, 485
U.S. 46 (1988) and the Borat case, Psenicska v. Twentieth Century Fox Film Corp., 2008 WL
4185752 (S.D.N.Y. Sept. 3, 2008). Those cases were instances of true parody, not an attempt to
capitalize and financially profit on very vicious yet very real allegations of sexual misconduct
against the former Chief Justice of Alabama.

       And fourth, Defendants intentionally and misleadingly ignore the hard fact that they were
put on notice prior to the publication of the per se defamatory broadcast that it would be
defamatory, thus cementing the uncontroverted fact that the release cannot exonerate them from
any claim of actual malice and thus defamation per se. Further, both CBS and Showtime were



                                                  1
       Case
        Case1:19-cv-04977-JPC
             1:19-cv-04977-ALC Document
                                Document93
                                         63 Filed
                                             Filed11/25/20
                                                   03/18/20 Page
                                                             Page13
                                                                  2 of
                                                                    of 237
                                                                       10



not even identified or named in the inoperative release, and their actions are simply not covered
by the inoperative release.

Defendants Misstate the Law

        First, New York law does not construe a general release to bar claims for injuries
unknown at the time the release was executed, even when the release contains broad language.
E*Trade Fin. Corp. v. Deutsche Bank AG, 420 F. Supp. 2d 273 (S.D.N.Y. 2006). The
fundamental legal principle that a release does not extent to claims that a party does not know or
suspect at the time of executing the release is deeply rooted in American law. Indeed, every
jurisdiction includes some form of law refusing to bar claims for injuries undiscovered at the
time the parties execute an agreement, including New York. For example, in a landmark decision
styled E*Trade Fin. Corp. v. Deutsche Bank AG, 420 F. Supp. 2d 273 (S.D.N.Y. 2006), the
Court held unequivocally:

       A release that employs general terms will not bar claims outside the parties’
       contemplation at the time the release was executed. New York law does not
       construe a general release to bar claims for injuries unknown at the time the
       release was executed, even when the release contains broad language
       (internal citations omitted); Cal. Civ. Code § 1542 (West 2005) [] (“A general
       release does not extend to claims which the creditor does not know or suspect
       to exist in his or her favor at the time of executing the release, which if
       known by him or her must have materially affected his or her settlement
       with the debtor.”).

Id. at 284 (emphasis added); see also, Maddaloni Jewelers, Inc. v. Rolex Watch U.S.A., Inc., 354
F. Supp. 2d 293, 299 (S.D.N.Y. 2004) (same holding). Neither New York case is overruled.

        In California, consistent with other state laws, this ingrained doctrine dates back to at
least 1872 when Section 1542 was first codified in the Civil Code. Originally, Section 1542 read:

       A general release does not extend to claims which the creditor does not know or
       suspect to exist in his or her favor at the time of executing the release, which if
       known by him or her must have materially affected his or her settlement with the
       debtor.

Cal. Civ. Code § 1542 (before January 1, 2019). This provides an automatic preservation of
claims that a releasing party may not know exist at the time of executing a release. On February
16, 2018, the California Conference of Bar Associations introduced a bill clarifying changes in
the terminology of Section 1542 and sought to create an even lower threshold for a releasor to
attack an executed release. Effective January 1, 2019 the release language provided in Section
1542 reads:

       A general release does not extend to claims which that the creditor or releasing
       party does not know or suspect to exist in his or her favor at the time of executing
       the release which and that, if known by him or her, must would have materially
       affected his or her settlement with the debtor or released party.


                                                2
        Case
         Case1:19-cv-04977-JPC
              1:19-cv-04977-ALC Document
                                 Document93
                                          63 Filed
                                              Filed11/25/20
                                                    03/18/20 Page
                                                              Page14
                                                                   3 of
                                                                     of 237
                                                                        10




Cal. Civ. Code § 1542. This statutory amendment resulted from California Senate Bill No. 1431
and as Section 3 of the bill states, the amendments “are declaratory of existing law.” The
amended version adds “releasing party” and “released party” alongside “creditor” and “debtor”
and also changes “must have materially affected” to “would have materially affected” regarding
the creditor’s or releasing party’s decision to settle. Importantly, a court or arbitrator can
conclude that “would have materially affected” is a far lesser standard than “must have
materially affected.” Thus, settlement and release agreements are even more vulnerable to attack
as applied to unknown claims. The intent of this statute is to prevent the person releasing claims
from inadvertently waiving unknown claims merely by signing a release. Casey v. Proctor, 59
Cal.2d 97 (1963).

        For decades, New York law has mirrored and adopted the seminal, California Supreme
Court case Casey v. Proctor and California Civil Code § 1542. “It is also a firm principle of New
York law that it is less likely that claims are covered by a general release if they are unknown at
the time of the release.” Actrade Liquidation Trust v. Greenich Ins. Co. (In re Actrade Fin. Techs.
Ltd.), 424 B.R. 59 (S.D.N.Y. 2009); see also Clinton Street Food Corp., 254 B.R. 523, 535
(S.D.N.Y. 2000) (citing Enock v. Nat’l Westminister Bankcorp, 226 App. Div. 2d 235, 641,
N.Y.2d 27, 28 (1st Dep’t 1996). Both the E*Trade Fin Corp. and Maddaloni Jewelers, Inc.
courts even use California Code § 1542 as a citation to support their position in the U.S.
District Court for the Southern District of New York. E*Trade Fin. Corp., 420 F. Supp. 2d at
284; Maddaloni Jewelers, Inc., 354 F. Supp. 2d at 299. Indeed, “[e]ven the most broadly drawn
general release cannot necessarily be taken at face value.” Clinton, 254 B.R. at 534.

        In Actrade Liquidation Trust, a debtor’s successor-in-interest, i.e., a liquidation trust and
another debtor’s trustee, sought a declaratory judgment that defendants were liable on bonds
aggregating $14 million that they issued in favor of debtor. Actrade Liquidation Trust, 424 B.R.
at 60-61. The court denied cross-motions for summary judgment on the defense of the release
and the parties proceeded to trial. At trial, the sole issue was the viability of the release defense.
There was “no question” that the release “cover[ed] all claims against the Sureties.” Id. at 69.
(emphasis in original). The court held that the “general language would be conclusive but for
the principle of New York law that a release, general on its face, will be limited to those
claims within the contemplation of the parties at the time.” Id. (emphasis added). “[T]he
cases are many in which the release has been avoided with respect to uncontemplated
transactions despite the generality of the language in the release form. Id. (citing Mangini v.
McClurg, 24 N.Y.2d 556, 562, 301 N.Y.S.2d 508, 249 N.E.2d 386 (1969).

        As stated in Mangini, “the New York cases in which a release has been limited and found
not to cover unforeseen matters are in fact ‘many.’” Actrade Liquidation Trust, 424 B.R. at 69
(citing Mangini, 24 N.Y.2d at 562). Cases cited by Mangini include Cahill v. Regan, 5 N.Y.2d
292, 184 N.Y.S.2d 348, 157 N.E.2d 505 (1959), where the court held that: “[c]ertainly, a release
may not be read to cover matters which the parties did not desire or intend to dispose of.” Id. at
299-300. In Cahill, releases were exchanged in a replevin action, and one party sought to apply
them to a subsequent patent dispute. The court limited the releases to the matters in dispute at the
time the releases were executed and, on this ground, declined to extend the general releases to
the later patent action. Id.



                                                  3
       Case
        Case1:19-cv-04977-JPC
             1:19-cv-04977-ALC Document
                                Document93
                                         63 Filed
                                             Filed11/25/20
                                                   03/18/20 Page
                                                             Page15
                                                                  4 of
                                                                    of 237
                                                                       10



        The Mangini court also cited Simon v. Simon, 174 App. Div. 447, 84 N.Y.S.2d 307 (1st
Dep’t 1948), in which it was held that “[w]hether a release is to be treated as including all
possible claims depends upon the purpose for which the release is given.” Id. at 449. In Simon,
the court held that the parties sought to settle alimony claims and a claim by the plaintiff to a co-
partnership interest when the parties executed the release. There was no dispute at the time as to
the plaintiff’s title to certain property. Although the release was general in form, the court
declined to bar any claims relating to such property. See also Haskell v. Miller, 221 App. Div. 48,
222 N.Y.S. 619 (1st Dep’t 1927) (holding that the fact that settlement agreements contained
recitals regarding particular claims limited the general words of a release to the claims that were
within the parties’ contemplation); Mitchell v. Mitchell, 170 A.D. 452, 156 N.Y.S. 76 (App. Div.
1915) (same); Rubinstein v. Rubinstein, 109 N.Y.S.2d 725, 732 (Sup. Ct. N.Y. Co. 1951) (same).

       Additionally, the dispositive factor in determining the scope of a release, which
Defendants must know, is the parties’ intent. Id. at 284-85; see also Neuman v. Harmon, 965 F.
Supp. 503, 509 (S.D.N.Y. 1997). A court must “determine the intent of the parties by examining
the entirety of the settlement, the parties’ acts, and all other conduct and surrounding
circumstances that bear on the issue.” Actrade, 424 B.R. at 73. See below.

Defendants Ignore Their Own Inoperative Release

        Second, consistent with Defendants’ misrepresentation of New York law is their refusal
to even acknowledge the fact that Plaintiff Judge Moore explicitly crossed out and initialed the
language in the release which referred to “sexual oriented or offensive behavior or questioning.”
By signing the agreement, Defendants agreed to this express modification. But, even if
Defendants did not agree to it – which they did – the “release” would still fail as there could not
have been a meeting of the minds or an intent to be bound to something that the Judge
affirmatively did not agree to. Again, “[t]he words must manifest the releasor’s intent to
discharge and the dispositive element in determining the scope of a release is the parties’ intent.
Neuman, 965 F. Supp. at 509; see also Albany Savings Bank v. Halpin, 918 F. Supp. 553, 557
(N.D.N.Y. 1996) (the intent of the parties “governs the scope of a release.”). This Court must
determine intent by examining, among other things, “the parties’ acts.” Actrade Liquidation
Trust, 424 B.R. at 73. When Plaintiff Judge Moore modified the release and crossed out the
language referring to sexual behavior, and Defendants signed it, not only did they agree not to
raise any sexual issue but also it clearly demonstrates that the parties did not have a meeting of
the minds.

Defendants’ Citations Are Not Applicable

        Third, the Borat and Jerry Falwell cases are inapposite and simply do not apply.
Psenicksa v. Twentieth Century Fox Film Corp., No. 07-cv-10972, 2008 Dist. LEXIS 69214
(S.D.N.Y. Sept. 3, 2008) discussed oral misrepresentations, not a signed “release” where one
party signed and agreed to a modification concerning the very issue that was sued upon. And
Hustler Magazine, Inc. v. Falwell, 485 U.S. 46 (1988) held that the First Amendment does not
permit a public figure’s recovery for what was clearly a parody and did not purport to convey
any true facts. Id. at 57. The plaintiff there, a well-known pastor and televangelist, was depicted
as recalling his “first time” during a drunken incestuous rendezvous with his mother in an



                                                 4
       Case
        Case1:19-cv-04977-JPC
             1:19-cv-04977-ALC Document
                                Document93
                                         63 Filed
                                             Filed11/25/20
                                                   03/18/20 Page
                                                             Page16
                                                                  5 of
                                                                    of 237
                                                                       10



outhouse. Id. at 48. Moreover, there, on the bottom of the advertisement parody which presented
the ridiculous story read “ad parody not to be taken seriously.” Id.

      Here, Defendants’ misconduct clearly conveys the point that Plaintiff Judge Moore is a
pedophile as he set off the “sex offender detector.”



THIS IS NOT PARODY, BUT A REFERENCE TO A REAL LIFE BUT OUTRAGEOUSLY
AND FALSE ALLEGATION THAT IF LEFT UNADDRESSED WOULD RING TRUE!
DEFENDANTS CANNOT DISINGENOUSLY HIDE BEHIND THE PHONY VEIL OF
ALLEGED PARODY, WHICH THIS IS NOT!

This Court’s role is to merely say whether the publication and actions of Defendants could
reasonably be construed as “tend[ing] to expose [Judge Moore] to hatred, contempt, or aversion,
or to induce an evil or unsavory opinion of him. . .” Tracy v. Newsday, Inc., 5 N.Y.2d 134, 135-
36, 182 N.Y.2d 1, 3 (1959). The issue is not whether a “sex offender wand” is real; indeed
defamation law does not require that interpretation. The issue is whether a viewer could have
perceived a defamatory meaning. Defendants’ misleading accusations are grounded in assertions
of fact about Plaintiffs’ alleged activities and are not framed in hyperbole, but rather purport to
rely on news reports that allegedly establish the existence of Plaintiffs’ alleged misconduct. See
Kelly v. Schmidberger, 806 F.2d 44, 48 (2d Cir. 1986) (finding statement that plaintiff priests
placed church property “in their own names” to be factual and imputing corrupt and possibly
criminal conduct); Coliniatis v. Dimas, 848 F. Supp. 462, 466, 467 (S.D.N.Y. 1994)
(determining that letter making accusation on “information of substantial but not absolute
reliability” that company executive was engaged in a kick-back scheme could be factually
verified and did not contain loose, figurative, or hyperbolic language that would negate the
impression that the writer was asserting a statement of fact). This type of defamation, which,
among other things, accuses Judge Moore of the worst kind of crime, is actionable on its face.

Plaintiff Judge Moore Put Defendants on Notice Before the Defamatory Publication

        Plaintiff Judge Moore put Defendants on notice before their defamatory publication that
if they aired the fraudulently induced interview, appropriate legal remedies would follow. See
Exhibit 1. Specifically, counsel for Plaintiff Judge Moore sent a letter to David Nevins, President
and CEO of Showtime and Leslie Moonves, CEO of CBS which read:

       PLEASE BE ADVISED that my client, Judge Roy Moore, was fraudulently
       induced to fly to Washington, DC in mid-February 2018 for an interview with so-
       called Yerushalayim TV. I understand that Showtime and CBS intend to air this
       interview.

       During that interview, Judge Moore signed a release. However, “[a] release
       obtained by fraud is void.” Taylor v. Dorough, 547 So.2d 536, 540 (Ala. 1989).




                                                5
       Case
        Case1:19-cv-04977-JPC
             1:19-cv-04977-ALC Document
                                Document93
                                         63 Filed
                                             Filed11/25/20
                                                   03/18/20 Page
                                                             Page17
                                                                  6 of
                                                                    of 237
                                                                       10



       If CBS/Showtime airs an episode based on the above-referenced fraudulently
       obtained interview that defames my client, resort to appropriate legal remedies
       will follow.

       This letter is a preemptive notice under § 6-5-186, Ala. Code 1975.

See Exhibit 1. Despite this warning, Defendants, to boost the ratings of their show, for pure
profit, maliciously aired the defamatory broadcast anyway. Plaintiff Judge Moore informed
Defendants that the so-called release was obtained through fraud and was therefore void and
inoperative. Moreover, to the extent the release “releases” a party from liability – which it does
not – Defendants CBS and Showtime were not even named in the alleged release. Therefore,
even if the Court found it operative – which this Court cannot find -- Defendants still would not
be released from their outrageous and malicious conduct.

Conclusion

        Plaintiff Judge Moore respectfully asks this Court to step in and dispel the arrogant
notion that these media conglomerates are immune from liability when they intentionally and
maliciously destroy a person’s reputation. Indeed, “the danger implicit in affording blanket
protection to Defendants’ phony claim of parody simply does not wash. That straw dog simply
will not hunt! The principle under New York law is clear and well established; namely that a
person shall not be allowed to murder another person’s reputation (even) in jest.” Frank v.
National Broadcasting, Co., 119 A.D.2d 252, 257 (N.Y. App. Div. 1986).

        For all of these compelling reasons, Defendants’ motion to dismiss must now be denied
and this case should now move forward.


Sincerely,


/s/ Larry Klayman______
Larry Klayman, Esq.

cc: Defendants’ Counsel




                                                6
Case
 Case1:19-cv-04977-JPC
      1:19-cv-04977-ALC Document
                         Document93
                                  63 Filed
                                      Filed11/25/20
                                            03/18/20 Page
                                                      Page18
                                                           7 of
                                                             of 237
                                                                10




              EXHIBIT 1
Case
 Case1:19-cv-04977-JPC
 Case 1:19-cv-04977-ALC Document
      1:19-cv-04977-ALC  Document93
                         Document 63 Filed
                                  56-1 Filed11/25/20
                                         Filed 10/29/19Page
                                             03/18/20   Page19
                                                         Page8 1of
                                                                ofof237
                                                                   103
Case
 Case1:19-cv-04977-JPC
 Case 1:19-cv-04977-ALC Document
      1:19-cv-04977-ALC  Document93
                         Document 63 Filed
                                  56-1 Filed11/25/20
                                         Filed 10/29/19Page
                                             03/18/20   Page20
                                                         Page9 2of
                                                                ofof237
                                                                   103
Case
 Case1:19-cv-04977-JPC
Case  1:19-cv-04977-ALC Document
     1:19-cv-04977-ALC   Document93
                        Document  56-1Filed
                                  63   Filed 11/25/20
                                          Filed 10/29/19Page
                                              03/18/20  Page 21
                                                          Page103of
                                                                  ofof237
                                                                       10
                                                                        3
        Case
         Case1:19-cv-04977-JPC
               1:19-cv-04977-ALCDocument
                                 Document9364Filed 11/25/20
                                               Filed 03/27/20Page
                                                              Page221of
                                                                      of237
                                                                         4




                              KLAYMAN LAW GROUP
                                 A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.              2020 Pennsylvania Ave. N.W., #800                       Tel:    561-
558-5336
                                                Washington,                 DC,                 20006
Fax: 202-379-9289

March 27, 2020

Via ECF

Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Moore, et al. v. Cohen, et al., 1:19-cv-4977-ALC and the Court’s Order During the
       Status Conference of March 9, 2020 – Letter Brief Reiterating the Bona Fide
       Actionable Claims of Mrs. Kayla Moore Against Defendants

Dear Judge Carter:

        Pursuant to Your Honor’s Order of March 9, 2020 concerning whether this case may
proceed with only Plaintiff Kayla Moore (“Mrs. Moore”) as a plaintiff, Plaintiffs hereby
respectfully submit the following based on the compelling facts and law of this case:

         First, Plaintiffs submit that both Plaintiff Judge Roy Moore (“Judge Moore”) and his
wife, Mrs. Moore, have sufficiently pled causes of action for defamation for Judge Moore and
intentional infliction of emotional distress and fraud for both Judge Moore and Mrs. Moore. As
outlined in Plaintiffs previous letter brief of March 16, 2020 [Dkt. # 63], Defendants’ release
fails to protect them for their malicious conduct for a myriad of reasons, not the least of which is
the fact that Defendants agreed to Judge Moore’s alteration of it, thereby acknowledging his
desire to change it while simultaneously proving that they acted intentionally when they
maliciously defamed him.

        Second, and importantly, Mrs. Moore is not a party to the release. Even assuming,
arguendo, that the Defendants’ release is solid, it is only between Judge Moore and the fictious
and non-existent Yerushalayim TV. “This is an agreement between Yerushalayim TV (including
its assigns, licensees, parents, subsidiaries, and affiliates) (collectively, the “Producer”) and the
undersigned participant (the “Participant”). See Exhibit 1. It is crystal clear that Mrs. Moore is
not the “Participant” as it was only Judge Moore and Yerushalayim TV who signed the release.

       Third, Mrs. Moore sufficiently pled that she was directly affected by Defendants’
unlawful conduct. See Compl. at ¶ 8. Indeed, the Complaint is replete with allegations
concerning Mrs. Moore. For example, Mrs. Moore pled:



                                                 1
       Case
        Case1:19-cv-04977-JPC
              1:19-cv-04977-ALCDocument
                                Document9364Filed 11/25/20
                                              Filed 03/27/20Page
                                                             Page232of
                                                                     of237
                                                                        4



       In order to fraudulently induce Judge Moore and Mrs. Moore to travel to
       Washington, D.C., where filming was to and did take place, and where the
       majority of acts pled herein occurred . . . Defendant Cohen and his agents falsely
       and fraudulently represented to Plaintiff that Yerushalayim TV – which does not
       actually exist – was the producer and broadcaster of the show . . . Defendant
       Cohen and his agents falsely and fraudulently represented that Judge Moore
       and Mrs. Moore were both being invited to Washington, D.C., for Judge
       Moore to receive an award for his strong support of Israel in commemoration of
       its 70th anniversary as a nation state.

Compl. at ¶ 15 (emphasis added).

       Had Judge Moore and Mrs. Moore known that Defendant Cohen had
       fraudulently induced Judge Moore into this interview, which as a “set up” to harm
       and thus damage Plaintiffs and the rest of their entire family, Judge Moore
       would not have agreed to appear. Plaintiffs relied on and had reason to rely on
       Defendant Cohen’s and his agents’ representations including Defendants
       Showtime and CBS, which he was led to believe were truthful and he had no
       reason to doubt.

Id. at ¶ 16 (emphasis added).

       Had Plaintiffs known that the promise of a bona fide award was a ruse to trick
       Judge Moore into appearing on “Who is America?”, Judge Moore would not have
       agreed to appear on Defendants Cohen’s, Showtime’s and CBS’s show and Mrs.
       Moore would not have agreed to travel to Washington D.C. to accompany
       and honor her husband.

Id. at ¶ 17 (emphasis added).

        “Mrs. Moore was forced to endure the effects of this interview” which “falsely painted,
portrayed, mocked and with malice defamed Judge Moore as a sex offender, which he is not.”
Compl. at ¶ 18. The Complaint continued: “Had Judge Moore and Mrs. Moore know that “Erran
Morad” was Defendant Cohen . . . Plaintiffs would not have agreed to travel to Washington, D.C.
Id. at ¶ 20 (emphasis added). “[Defendants’ misconduct] has severely harmed Judge Moore’s
reputation and caused him, Mrs. Moore, and his entire family severe emotional distress, as well
as caused and will cause Plaintiffs financial damage. Id. at ¶ 22 (emphasis added).

       Fourth, Mrs. Moore sufficiently pled the requisite elements of intentional infliction of
emotional distress. Under New York law, to be successful in a claim for intentional infliction of
emotional distress, a plaintiff need only show: (1) extreme and outrageous conduct; (2) intent to
cause or disregard of a substantial probability of causing, severe emotional distress; (3) a causal
connection between the conduct and the injury; and (4) severe emotional distress. Chanko v. Am.
Broadcasting Companies, Inc., 27 N.Y.3d 46, 56-67 (N.Y Ct. App. 2016) (citing Howell v. N.Y.
Post Co., 81 N.Y.2d 115, 121 (N.Y. Ct. App. 1993)).




                                                2
        Case
         Case1:19-cv-04977-JPC
               1:19-cv-04977-ALCDocument
                                 Document9364Filed 11/25/20
                                               Filed 03/27/20Page
                                                              Page243of
                                                                      of237
                                                                         4



        Here, Mrs. Moore expressly pled that “Judge Moore has been the subject of widespread
ridicule and has suffered severe loss of reputation, which has in turn also caused him, Mrs.
Moore, and his entire family severe emotional distress and financial damage . . .” Compl. at ¶ 38.
She also pled that [she has] suffered extreme emotional distress as a result of Judge Moore being
falsely portrayed, mocked and defamed as a sex offender and pedophile in this district, on
national television and worldwide.” Id. at ¶ 37.

        Importantly, demonstrating that the harm was caused “intentionally or recklessly” can
support the tort of intentional infliction of emotional distress. Freihofer v. Hearst Corp., 490
N.Y.S.2d 735, 741 (1985); see also James v. Flynn, 19 N.Y.S.3d 618, 620 (2015) (“[R]eckless
conduct is encompassed within the tort of intentional infliction of emotional distress . . .”).
There is no question that Defendants acted intentionally when they maliciously defamed Judge
Moore and intentionally caused Mrs. Moore severe emotional distress by first inviting her to
travel from Alabama to the District of Columbia under false pretenses and then by forcing her to
watch them maliciously mock and defame her husband in the worst possible way as a criminal,
sex offender. In Klinge v. Ithaca College, 167 Misc. 2d 458 (N.Y. Sup. Ct. 1995), for example,
the court held that even “[a]n unprivileged publication of a charge of plagiarism in an academic
community, if false or made with reckless indifference to its truth, meets the threshold test
requiring extreme and outrageous conduct.” Id. at 467. It is undisputable that portraying to the
world that the former Chief Justice of the Supreme Court of Alabama is a pedophile in front of
his wife is far more outrageous and extreme than a false charge of plagiarism.

        And finally, Mrs. Moore sufficiently pled the requisite elements of fraud. In New York, a
plaintiff need only plead: (1) a material misrepresentation or omission of fact; (2) knowledge of
that fact’s falsity; (3) an intent to induce reliance; and (4) justifiable reliance by the plaintiff; and
(5) damages. Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 170 (2d
Cir. 2015). Mrs. Moore pled that Defendants “made false material representations that
[plaintiffs] were being flown to Washington, D.C to receive an award.” Compl. at ¶ 41.
“Defendant[s] . . . knowingly made this false material representation to fraudulently induct Judge
Moore to appear on the program, with Mrs. Moore present . . .” Id. at ¶ 42. “Plaintiffs justifiably
relied on Defendant Cohen’s and the other Defendants false representations[.]” Id. at ¶ 43.
“Judge Moore, Mrs. Moore, and his entire family have suffered extreme emotional distress as a
result” and that “Plaintiffs [have] been the subject of widespread ridicule and Plaintiffs’ entire
family, including Mrs. Moore, have suffered loss of reputation, financial loss, and loss of time
spent going to and being in Washington, D.C.” Id. at ¶ 48.

        Because Mrs. Moore is not a party to the “release” and because she sufficiently pled that
Defendants harmed her and in fact they did harm her, this case can proceed with only her as a
plaintiff even in the extremely unlikely event that the allegations of Judge Moore are dismissed.

       Your Honor, Plaintiffs look forward to the Court disposing of the meritless motions to
dismiss of the Defendants and allowing this case to now proceed to discovery.




                                                   3
       Case
        Case1:19-cv-04977-JPC
              1:19-cv-04977-ALCDocument
                                Document9364Filed 11/25/20
                                              Filed 03/27/20Page
                                                             Page254of
                                                                     of237
                                                                        4



Sincerely,


Larry Klayman
cc: Defendants’ counsel




                                        4
        Case
         Case1:19-cv-04977-JPC
               1:19-cv-04977-ALCDocument
                                 Document9365Filed 11/25/20
                                               Filed 03/27/20Page
                                                              Page261of
                                                                      of237
                                                                         5
                                                                              21st Floor
                                                                              1251 Avenue of the Americas
                                                                              New York, NY 10020-1104

                                                                              Elizabeth A. McNamara
                                                                              212.489.8230 tel
                                                                              212.489.8340 fax

                                                                              lizmcnamara@dwt.com


March 26, 2020
Via CM/ECF and Electronic Mail
Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
Re:    Moore, et al v. Cohen, et al., 1:19-cv-4977-ALC
Dear Judge Carter:
       We represent Defendants Sacha Baron Cohen, Showtime Networks Inc. (“SNI”), and
CBS Corporation (“CBS”) (collectively, “Defendants”) in the above-referenced case. We write
pursuant to the Court’s Order of March 9, 2020 to (a) respond to Plaintiffs’ March 18, 2020
submission (ECF No. 63) (the “Submission”) and (b) address Your Honor’s questions regarding
the merits of the claims by co-Plaintiff Kayla Moore.
       A.      Plaintiffs’ March 18 Submission Simply Reiterates Arguments Defendants
               Already Addressed

        As Defendants understood the Court’s Order of March 9, 2020, Plaintiffs were asked to
make a submission identifying and clarifying the precise misstatements on which their claims are
based (the “Submission”). Rather than comply with the Court’s request, Plaintiffs’ Submission
is nothing more than a sur-reply in further opposition to the motion to dismiss, trying to cast
legal arguments with which Plaintiffs disagree as “misstate[ments of] … fundamental aspects of
this case.” This is not what the Court directed Plaintiffs to file.

        Apart from the fact that Plaintiffs’ unauthorized sur-reply is not responsive to the Court’s
Order, the Submission does nothing more than rehash arguments Plaintiffs have already made,
even going so far as to recycle entire paragraphs wholesale from Plaintiffs’ opposition brief.
Compare ECF No. 63 at 2, with ECF No. 55 at 9-10 (including identical block quote from
E*Trade Fin. Corp. case), and ECF No. 63 at 3, with ECF No. 55 at 10 (identical paragraphs
discussing Actrade Liquidation Trust case).

         Defendants addressed in their reply memo of law in further support of the motion to
dismiss all of the arguments in Plaintiffs’ Submission, and will not burden the Court with
reprinting those points again here. See ECF No. 57 (“Defs. Reply”) at 4-5 (addressing Plaintiffs’
“general release” argument); id. at 5-7 (addressing the impact (or lack thereof) of Judge Moore’s
crossing out a single phrase concerning privacy claims in the Standard Consent Agreement); id.
at 1-3, 7-9 (discussing the controlling nature of Psenicska and Hustler v. Falwell, and, more
broadly, Plaintiff Judge Moore’s inability to assert a defamation claim based on obvious political
satire); and id. at 3 n.4 (pointing out that Plaintiffs had not “provide[d] [any] authority for the
         Case
          Case1:19-cv-04977-JPC
                1:19-cv-04977-ALCDocument
                                  Document9365Filed 11/25/20
                                                Filed 03/27/20Page
                                                               Page272of
                                                                       of237
                                                                          5
March 27, 2020
Page 2

proposition that a party can unilaterally nullify a contract by simply announcing their belief that it
was fraudulently induced” in a letter).

        As for identifying the specific statements from the Episode that Plaintiff Judge Moore
contends are false and defamatory, Plaintiffs’ submission is silent. They make no effort to
identify a single actual statement, beyond repeating the conclusory assertion that the Episode
“conveys the point that Plaintiff Judge Moore is a pedophile” because he “set off” a (plainly
fake) “sex offender detector.” ECF No. 63 at 5. Plaintiffs have provided no additional
clarification for the Court, and Defendants have fully addressed why these previously identified
conclusions have no merit. See ECF No. 51 (“Defs. Mem.”) at 18-22; Defs. Reply at 7-9. 1 Thus,
for the reasons laid out in Defendants’ motion papers, Plaintiff Judge Moore’s defamation claim
must be dismissed.

         B.       Mrs. Moore’s Tag-Along Claims Cannot Survive Dismissal of Judge Moore’s
                  Claims

        The Court also ordered that the parties address the viability of Plaintiff Kayla Moore’s
claims independent from Judge Moore’s claims. For numerous reasons, Mrs. Moore’s claims for
intentional infliction of emotional distress and fraud cannot survive dismissal any more than
Judge Moore’s can. First, although she did not physically sign the Standard Consent Agreement,
Mrs. Moore’s claims are within the scope of the waiver of claims contained therein because her
claims are entirely derivative of the claims that Judge Moore waived and, further, because, as
president of the Foundation for Moral Law, which received a donation as part of the
consideration for the Standard Consent Agreement, she is a beneficiary of the Agreement.
Second, even if the Standard Consent Agreement were not enforced against her, her claims fail
on their merits.

                  1.       Plaintiffs Cannot Avoid the Waiver of Claims in the Standard Consent
                           Agreement by Adding Mrs. Moore as a Plaintiff

         Mrs. Moore’s claims should be dismissed at the outset because the waiver of claims in
the Standard Consent Agreement precludes the only claims she asserted, i.e., her claims for
intentional infliction of emotional distress and fraud, both of which are expressly included in the
list of claims being waived. See Defs. Mem. at 6 (quoting SCA ¶ 4). The fact that she did not
personally sign the Standard Consent Agreement does not alter this conclusion.

        As noted in Defendants’ opening brief, it is well settled that “[p]laintiffs cannot escape
their contractual obligations simply by joining parties who did not sign the contract and then
claiming that the [provisions] do[] not apply.” Novak v. Tucows, Inc., No. 06 CV 1909, 2007
WL 922306, at *13 (E.D.N.Y. Mar. 26, 2007) (citation omitted), aff’d, 330 F. App’x 204 (2d Cir.

1
  Plaintiff Judge Moore tries to underscore his conclusory contention with an all-caps observation that “THIS IS
NOT PARODY”. ECF No. 63, at 5 (emphasis in original). But that hardly addresses the Court’s Order to provide
the Court with the actual alleged misstatements that are being challenged. Nor do Plaintiffs expand on the alleged
misrepresentations that they claim induced them to come to Washington, D.C. for the interview depicted in the
Episode. Those alleged misrepresentations are spelled out in Plaintiffs’ Complaint, and Plaintiffs have not identified
any additional statements. See, e.g., Compl. ¶ 15.
        Case
         Case1:19-cv-04977-JPC
               1:19-cv-04977-ALCDocument
                                 Document9365Filed 11/25/20
                                               Filed 03/27/20Page
                                                              Page283of
                                                                      of237
                                                                         5
March 27, 2020
Page 3

2009). See Defs. Mem. at 18 n.13. Accordingly, courts routinely enforce contractual provisions
against parties that did not personally sign the contract, under a variety of theories. See, e.g.,
Hines v. 1025 Fifth Ave., Inc., No. 14-cv-3661, 2015 WL 765943, at *4 (S.D.N.Y. Feb. 23, 2015)
(enforcing waiver of jury trial in co-op lease against father and daughter, even though agreement
containing clause was signed only by their wife/mother, because they were third party
beneficiaries of lease); Buckley v. Nat’l Freight, Inc., 90 N.Y.2d 210, 216–17 (1997) (wife’s
signing of settlement agreement releasing claims barred husband’s claim for loss of consortium
because claim was derivative of released claims); Rector v. Calamus Grp., Inc., 17 A.D.3d 960,
962 (3d Dep’t 2005) (enforcing limitation of liability in home inspection contract against wife of
signatory to agreement under theory that wife was third-party beneficiary of agreement); Salazar
v. On the Trail Rentals, Inc., 506 F. App’x 709, 711–13 (10th Cir. 2012) (enforcing exculpatory
clause in snowmobile rental agreement, signed by decedent in crash, against survivors seeking to
bring wrongful death claims, to preclude wrongful death claims because, “if [decedent] had no
right to prosecute a claim, neither do plaintiffs”).

        In particular, courts in this Circuit have held that provisions of a contract can be enforced
against a non-signatory when they are “‘closely related’ to one of the signatories such that
‘enforcement . . . is foreseeable by virtue of the relationship between the signatory and the party
sought to be bound.” MGM Studios Inc. v. Canal+ Distrib. S.A.S., No. 07 Civ. 2918, 2010 WL
537583, at *5 (S.D.N.Y. Feb. 9, 2010) (enforcing forum selection clause). In particular, courts
have “repeatedly found non-signatories ‘closely related’ to signatories where their interests are
completely derivative of and directly related to, if not predicated upon the signatory party’s
interests or conduct.” KTV Media Int’l, Inc. v. Galaxy Grp., LA LLC, 812 F. Supp. 2d 377, 386–
87 (S.D.N.Y. 2011) (citations and internal quotation marks omitted) (collecting cases).

        Here, Mrs. Moore’s claims are plainly “completely derivative of,” “directly related to”
 and “predicated upon” Judge Moore’s claims. Id. In the Complaint, the damages claimed by
both Plaintiffs are framed in terms of reputational harm to Judge Moore. See Defs. Mem. at 24
n.18-19; Compl. ¶¶ 37-38 (alleging that “Plaintiffs have suffered extreme emotional distress as a
result of Judge Moore being falsely portrayed, mocked and defamed as a sex offender and
pedophile” and that “Judge Moore has been the subject of widespread ridicule and has suffered
severe loss of reputation, which has in turn also caused him, Mrs. Moore, and his entire family
severe emotional distress …”) (emphasis added); id. ¶ 47 (alleging that, as a result of
Defendants’ “false and fraudulent representations, Judge Moore, Mrs. Moore, and his entire
family have suffered extreme emotional distress as a result of Judge Moore being falsely
portrayed as a sex offender and pedophile…”) (emphasis added). Accordingly, the waiver of
those claims by Judge Moore also serves as a waiver of Mrs. Moore’s derivative claims.

        In fact, applying these principles in this very case, the District Court for the District of
Columbia did not hesitate to enforce the forum selection clause in the Standard Consent
Agreement against both Judge Moore and Mrs. Moore on the grounds that Mrs. Moore’s claims
are “closely related” and “derivative from” Judge Moore’s claims, so she therefore “can’t
complain about the transfer” to this court.. ECF No. 55-1 (Transcript of Hearing Before Hon.
Thomas F. Hogan, Arp. 29, 2019, Moore v. Cohen, et al., 18-cv-2082 (D.D.C.)) at 32:8-33:1
(emphasis added).
        Case
         Case1:19-cv-04977-JPC
               1:19-cv-04977-ALCDocument
                                 Document9365Filed 11/25/20
                                               Filed 03/27/20Page
                                                              Page294of
                                                                      of237
                                                                         5
March 27, 2020
Page 4

        Even when the claims are not entirely derivative of the claims made by the signatory to
the agreement, the Second Circuit has still enforced a contract against a non-signatory where the
non-signatory received a “direct benefit” from the contract containing the operative clause. See,
e.g., Am. Bureau of Shipping v. Tencara Shipyard S.P.A., 170 F.3d 349, 353 (2d Cir. 1999) (“A
party is estopped from denying its obligation to arbitrate when it receives a ‘direct benefit’ from
a contract containing an arbitration clause.”). For this reason as well, the waiver of claims
contained in the Standard Consent Agreement can be enforced against Mrs. Moore. Specifically,
Mrs. Moore is the president of the Foundation for Moral Law, the non-profit organization
founded by Judge Moore. Pursuant to the Standard Consent Agreement, the Foundation for
Moral Law received a $200 donation as partial consideration for the Agreement. See ECF No.
52-1. Having received a “direct benefit” from the Standard Consent Agreement, Mrs. Moore is
estopped from avoiding the effect of the waiver of claims contained in the agreement. See
generally LaRoss Partners, LLC v. Contact 911 Inc., 874 F. Supp. 2d 147, 156 (E.D.N.Y. 2012)
(“Certainly, a number of courts in this Circuit and others have espoused the general principle that
a party is estopped from denying a contract provision when it has directly benefited from the
contract.”) (collecting cases).

       In sum, whether under the “derivative claims” or “direct-benefit estoppel” theory, the
Standard Consent Agreement’s waiver of the precise claims asserted here (“(h) infliction of
emotional distress” and “(p) fraud”) applies with equal force to Mrs. Moore’s entirely redundant
claims. Thus, for that reason alone, the Court should dismiss her claims.

               2.      Mrs. Moore’s Claims Also Fail On Their Merits

        As discussed in Defendants’ motion papers, even if the Standard Consent Agreement did
not exist (or was not enforced against either or both Plaintiffs), Mrs. Moore’s claims still fail as a
matter of law and should be dismissed. Mrs. Moore does not join in the defamation claim, nor
could she, since she would not have standing to assert that claim on behalf of her husband.
Instead, she joins her husband’s claims for intentional infliction of emotional distress and fraud.
However, as discussed above, Mrs. Moore’s claims are entirely derivative of Judge Moore’s,
since they arise out of the exact same facts and are based solely on alleged harm to his
reputation. See Compl. ¶¶ 37-38, 47-48. Therefore, as a general matter, the dismissal of Judge
Moore’s claims necessarily defeats her claims as well. See, e.g., Reed v. Medford Fire Dep’t,
Inc., 806 F. Supp. 2d 594, 606 (E.D.N.Y. 2011) (holding that “a derivative action that depends
on the viability of the primary cause of action”—there, a loss of consortium claim—must be
dismissed when the primary claim is dismissed); Lee v. TMZ Prods. Inc, 710 F. App’x 551, 560–
61 (3d Cir. 2017) (“[T]he failure of Lee’s underlying defamation and emotional distress claims
requires dismissal of the derivative claims asserted by her family members.”).

        Even if Mrs. Moore’s claims could somehow stand on their own (and, as pleaded, they
cannot), they still cannot survive dismissal. As set forth in Defendants’ motion papers, the
emotional distress claim (on behalf of each Plaintiff) fails for numerous independent reasons,
including because it is duplicative of the meritless defamation claim, and is therefore barred by
Hustler Magazine, Inc. v. Falwell, 485 U.S. 46 (1988), and because Plaintiffs cannot plead the
requisite “extreme and outrageous” conduct necessary to support such a claim based on the
airing of a single, satirical interview segment. See Defs. Mem. at 22-24. Mrs. Moore’s claim
       Case
        Case1:19-cv-04977-JPC
              1:19-cv-04977-ALCDocument
                                Document9365Filed 11/25/20
                                              Filed 03/27/20Page
                                                             Page305of
                                                                     of237
                                                                        5
March 27, 2020
Page 5

has the added deficiency that she is claiming emotional distress based on the harm to Judge
Moore’s reputation. As noted in Defendants’ opening brief, “[j]ust as ‘[o]nly the party about
whom the allegedly libelous statements were made has standing to sue’ for defamation, a ‘family
member not named in [an] allegedly defamatory [publication] has no claim for emotional
distress.’” Defs. Mem. at 24 n.18 (quoting Chaiken v. VV Publ’g Corp., No. 91 Civ. 2102, 1992
WL 168282, at *2 (S.D.N.Y. June 30, 1992)). See also Sylvester v. City of N.Y., 385 F. Supp. 2d
431, 442 (S.D.N.Y. 2005) (noting lack of authority for emotional distress claim from “false
statements … directed at the plaintiffs’ family member, but not the plaintiffs”).

        Similarly, Plaintiffs have failed adequately to plead a fraud claim on behalf of either
Judge Moore or Mrs. Moore. See Defs. Mem. at 24-25; Defs. Reply at 9-10. It is well settled
that Judge Moore cannot premise a fraud claim on harm to his own reputation, which is all that
Plaintiffs assert. See Compl. ¶¶ 47-48; see, e.g., Chevron Corp. v. Donziger, No. 11-cv-691,
2013 WL 3879702, at *2 (S.D.N.Y. July 29, 2013) (noting “principle that New York does not
permit recovery on a fraud theory for reputational injury”); W. Tsusho Co. v. Prescott Bush &
Co., No. 92-cv-3378, 1993 WL 228072, at *3 (S.D.N.Y. June 23, 1993) (explaining that “[o]nly
actual pecuniary loss is compensable in fraud,” which does not include harm to “personal
reputations” or “lost time”); see also Defs. Mem. at 24-25. A fortiori, Mrs. Moore cannot plead a
fraud claim on reputational harm to someone else. Cf. Chaiken, 1992 WL 168282, at *2.
Further, Plaintiffs have also failed to allege any pecuniary loss from the alleged fraud, which
they must do to survive dismissal. See Defs. Reply at 10.

        Finally, and more broadly, this entire lawsuit is an affront to the First Amendment by a
controversial public figure seeking to squelch political satire, which decades ago the Supreme
Court underscored is a critical part of our national discourse. See Falwell, 485 U.S. at 51-52.
Whatever harm there has been to Judge Moore’s reputation came about because of allegations of
misconduct that were widely reported before the Episode was created, not as a result of mockery
on a satiric comedy show. Indeed, the satirical effect of the Episode is based entirely on those
pre-existing allegations. Judge Moore cannot salvage his unfounded effort to chill First
Amendment-protected speech by enlisting his wife to assert the same deficient claims. This
entire case should be dismissed with prejudice.

         We appreciate the Court’s consideration of these important issues. Please do not hesitate
to let us know if the Court would like any further information in order to resolve the case.

Respectfully Submitted,
Davis Wright Tremaine LLP
/s/Elizabeth A. McNamara


cc:    Plaintiffs’ counsel (via CM/ECF and email)
         Case
          Case1:19-cv-04977-JPC
                1:19-cv-04977-ALCDocument
                                  Document9367Filed 11/25/20
                                                Filed 06/05/20Page
                                                               Page311of
                                                                       of237
                                                                          8
                                                                               21st Floor
                                                                               1251 Avenue of the Americas
                                                                               New York, NY 10020-1104

                                                                               Elizabeth A. McNamara
                                                                               212.489.8230 tel
                                                                               212.489.8340 fax

                                                                               lizmcnamara@dwt.com


June 5, 2020
Via CM/ECF and Electronic Mail
Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
Re:      Moore, et al v. Cohen, et al., 1:19-cv-4977-ALC
Dear Judge Carter:
         We represent Defendants Sacha Baron Cohen (“Cohen”), Showtime Networks Inc.
(“SNI”), and CBS Corporation n/k/a ViacomCBS Inc. (“CBS”) (collectively, “Defendants”) in
the above-referenced case. We write pursuant to the Court’s Order of May 29, 2020 to submit
supplemental letter briefing to address two issues: (1) The status/existence of Yerushalayim TV
at the time Plaintiff Judge Moore signed the Consent Agreement; and (2) The legal relationship
between Yerushalayim TV and the Defendants at the time Plaintiff Judge Moore signed the
Consent Agreement (the “Order”).
        As the Court is aware, Defendants’ Motion to Dismiss rests on two independent grounds.
First, basic First Amendment protections bar claims arising out of political satire of public
figures, like the comedy sketch at issue here depicting famed political satirist Cohen skewering
Judge Moore concerning issues raised in his Alabama Senate campaign. See, e.g., Hustler
Magazine, Inc. v. Falwell, 485 U.S. 46, 50 (1988); see also ECF No. 51 (“Defs. Mem”) at 18-24.
Second, as an alternative basis for dismissal, Plaintiffs’ claims fail since Judge Moore executed a
Standard Consent Agreement on February 14, 2018 and expressly waived the very claims
asserted in this action. In short, the Court need not even reach the argument regarding the
Consent Agreement. But, should it do so, and if the Court determines that the Consent
Agreement is not enforceable, or otherwise does not act to waive the claims at issue – and we
believe that the law does not support either conclusion – the Court can and should still dismiss
the action as barred by the First Amendment.
         The issues raised in the Order can be simply addressed and only underscore that the
Consent Agreement is fully enforceable and acts to waive Plaintiffs’ claims. As for the Order’s
first issue: Yerushalayim Television, LLC (“YTV”) is a limited liability company organized in
the State of Wyoming, and registered on October 6, 2017 (four months before Judge Moore
signed the Consent Agreement). For the Court’s reference, a copy of the Articles of
Organization for the company is attached as Exhibit A to this letter.1


1
 The Court may take judicial notice of this document, which was filed with the Wyoming Secretary of
State, and remains publicly available on the Wyoming state government’s website. See, e.g., Wells Fargo
Bank, N.A. v. Wrights Mill Holdings, LLC, 127 F. Supp. 3d 156, 166 (S.D.N.Y. 2015) (holding that “it is
4841-9105-7855v.1 3940173-000105
         Case
          Case1:19-cv-04977-JPC
                1:19-cv-04977-ALCDocument
                                  Document9367Filed 11/25/20
                                                Filed 06/05/20Page
                                                               Page322of
                                                                       of237
                                                                          8
June 5, 2020
Page 2

        Next, the Court seeks to understand the legal relationship between YTV and the
Defendants at the time Plaintiff Moore signed the Consent Agreement. As an initial matter, the
Court need not delve into the corporate structure of YTV in order to find that the Consent
Agreement bars Plaintiffs’ claims. The Consent Agreement – which Plaintiffs acknowledge
Judge Moore signed – waives claims against the Producer YTV and “any of its assignees or
licensees or anyone associated with the Program.” SCA ¶ 4 (emphasis added); see also id. ¶ 1
(defining the “Program” as the “reality-style television series” in which Judge Moore was
participating, and on which he was ultimately featured). Plaintiffs have sensibly never tried to
argue that Cohen (who is the star and credited producer of the Program), SNI (the owner of
SHOWTIME, the television network that exhibited the Program) or CBS (SNI’s parent
company) are somehow not “associated with the Program.” In short, each Defendant specifically
falls within the terms of the Consent Agreement. This should end the inquiry.
        Indeed, New York courts have not hesitated to enforce television appearance releases of
claims against parties that are “closely intertwined in the production” of the show at issue, even
if those parties are not expressly listed by name in the agreement. Klapper v. Graziano, 41 Misc.
3d 401, 408–09 (Sup. Ct. Kings Cty. 2013) (finding the “technical challenge” raised by the
plaintiff to the enforcement as against companies not named in the appearance release he signed
to be “without merit”), aff’d, 129 A.D.3d 674, 676 (2d Dep’t 2015) (“The clear intent of the
Appearance Release was to release from liability Left/Right, Inc., and those acting with it or on
its behalf to produce the reality show”), leave to appeal denied, 30 N.Y.3d 988 (2017); see also
ECF No. ECF No. 51 (“Defs. Mem.”) at 17-18. Here, of course, the Consent Agreement by its
express terms includes each of the Defendants since they were indisputably “associated with the
Program,” or were otherwise “closely intertwined in the production” of the Program.
        But, to address this Court’s specific question, there is no dispute that Cohen is the
ultimate owner of a number of production companies that were used for the production and
ownership of the Program, including YTV, and that one of Cohen’s affiliated companies licensed
the Program to SNI. In support of their motion to transfer the case to this Court, which the
District Court for the District of Columbia granted on April 29, 2019 (see ECF No. 34),
Defendants submitted a declaration from Brendan Countee, Vice President of Original
Programming for SNI, establishing that SNI licensed the Program from two production
companies that jointly owned it, La Quinta Entertainment, LLC (“La Quinta”) and Please You
Can Touch LLC (together, the “Production Companies”). See ECF No. 27-4 ¶ 4. Defendants
also submitted a declaration from Todd Schulman, an Executive Producer of the Program,
establishing that Cohen produced the Program in connection with the two Production
Companies, of which he was the ultimate sole owner. See ECF No. 27-3 (“Schulman Decl.”) ¶
4. The Schulman Declaration established further that Cohen’s Production Companies also
worked with other affiliated production companies, of which Cohen is again the ultimate sole
owner, including YTV. Specifically, YTV is ultimately a wholly owned subsidiary of La Quinta
(which is, in turn, wholly owned by Cohen). Id. ¶ 7.



clearly proper to take judicial notice of …government records,” including documents “retrieved from
official government websites,” including that of a state Secretary of State).
4841-9105-7855v.1 3940173-000105
         Case
          Case1:19-cv-04977-JPC
                1:19-cv-04977-ALCDocument
                                  Document9367Filed 11/25/20
                                                Filed 06/05/20Page
                                                               Page333of
                                                                       of237
                                                                          8
June 5, 2020
Page 3

        In sum, filings already in the record in this case and documents of which the Court can
take judicial notice confirm that, at the time Judge Moore signed the Consent Agreement, (1)
YTV was a legally established limited liability company (and had been for several months), and
(2) YTV is wholly owned by one of the Production Companies that is, in turn, wholly owned by
Defendant Cohen, as are the entities that owned and licensed the Program to Defendant SNI (a
wholly owned subsidiary of Defendant CBS).
         Importantly, in the Consent Agreement, the counterparty “Producer” is defined to include
YTV and “its assigns, licensees, parents, subsidiaries, and affiliates.” SCA at 1. The waiver of
claims protects “the Producer,” as well as its “assignees or licensees or anyone associated with
the Program.” Id. ¶ 4. By any possible measure, the Consent Agreement (and, in particular, the
waiver of claims) fully applies to Defendants Cohen, SNI and CBS. They are each, respectively,
a “parent,” an “affiliate” or a “licensee,” and all three are indisputably “associated with the
Program.” Indeed, to find that a waiver of claims in this type of appearance release applies only
to the particular named production company, and not any other producers of the program or the
entities that actually aired the program would defeat the entire purpose of these agreements,
which “are commonly used in the entertainment industry.” Klapper, 129 A.D.3d at 675. For
each of these independent reasons, there can be no dispute that YTV was an incorporated entity
at the time the Consent Agreement was signed and that all of the Defendants were released by
the express terms of the Consent Agreement.
        We appreciate the Court’s careful consideration of these important issues. Please do not
hesitate to let us know if the Court would like any further information in order to resolve the
case.

Respectfully Submitted,
Davis Wright Tremaine LLP
/s/Elizabeth A. McNamara


cc:      Plaintiffs’ counsel (via CM/ECF and email)




4841-9105-7855v.1 3940173-000105
Case
 Case1:19-cv-04977-JPC
       1:19-cv-04977-ALCDocument
                         Document9367Filed 11/25/20
                                       Filed 06/05/20Page
                                                      Page344of
                                                              of237
                                                                 8




                 Exhibit A
Case
 Case1:19-cv-04977-JPC
       1:19-cv-04977-ALCDocument
                         Document9367Filed 11/25/20
                                       Filed 06/05/20Page
                                                      Page355of
                                                              of237
                                                                 8
Case
 Case1:19-cv-04977-JPC
       1:19-cv-04977-ALCDocument
                         Document9367Filed 11/25/20
                                       Filed 06/05/20Page
                                                      Page366of
                                                              of237
                                                                 8
Case
 Case1:19-cv-04977-JPC
       1:19-cv-04977-ALCDocument
                         Document9367Filed 11/25/20
                                       Filed 06/05/20Page
                                                      Page377of
                                                              of237
                                                                 8
Case
 Case1:19-cv-04977-JPC
       1:19-cv-04977-ALCDocument
                         Document9367Filed 11/25/20
                                       Filed 06/05/20Page
                                                      Page388of
                                                              of237
                                                                 8
       Case
        Case1:19-cv-04977-JPC
             1:19-cv-04977-ALC Document
                                Document93
                                         68 Filed
                                             Filed11/25/20
                                                   06/05/20 Page
                                                             Page39
                                                                  1 of
                                                                    of 237
                                                                       11




                             KLAYMAN LAW GROUP
                                A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.             2020 Pennsylvania Ave. N.W., #800                     Tel:    561-
558-5336
                                               Washington,               DC,                 20006
Fax: 202-379-9289

June 5, 2020

Via ECF

Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Moore, et al. v. Cohen, et al., 1:19-cv-4977-ALC and the Court’s Order of May 29,
       2020 Addressing Two (2) Issues

Dear Judge Carter:

        Pursuant to Your Honor’s Order of May 29, 2020 concerning “(1) [t]he status/existence
of Yerushalayim TV at the time Plaintiff Moore signed the Consent Agreement; and (2) [t]he
legal relationship between Yerushalayim TV and the Defendants at the time Plaintiff Moore
signed the Consent Agreement[,]” Plaintiffs Judge Moore and Kayla Moore hereby respectfully
submit the following based on the compelling facts and law of this case:

        First and foremost, respectfully, the Court’s inquiry is not germane to the overriding
issue that disposes of the Court’s inquiry.

 Based on the express terms of the Consent Agreement, which was signed by Judge Moore and
Yerushalayim TV (“YTV”), there was no waiver as to “any allegedly sexual oriented or
offensive behavior or questioning.” This portion of the Consent Agreement was crossed out by
Judge Moore, and subsequently, this version of the Consent Agreement was agreed to and signed
by YTV. Thus, based on simple, indisputable contract law, any claims arising from “any
allegedly sexual oriented or offensive behavior or questioning” were not waived by Judge
Moore. It is also indisputable that falsely and maliciously accusing an individual of being a
pedophile on television falls under “any allegedly sexual oriented or offensive behavior or
questioning.” Thus, it simply does not matter who or what YTV was at the time, or who it was
owned or operated by. The Consent Agreement does not govern this case, as shown by the
express terms of the Consent Agreement itself.

        Second, as set forth in Plaintiffs’ Opposition to Defendants’ Motion to Dismiss, ECF No.
55, the fundamental legal principle that a release does not extend to claims that a party does not
know or suspect at the time of executing the release is deeply rooted in American law. For



                                                1
       Case
        Case1:19-cv-04977-JPC
             1:19-cv-04977-ALC Document
                                Document93
                                         68 Filed
                                             Filed11/25/20
                                                   06/05/20 Page
                                                             Page40
                                                                  2 of
                                                                    of 237
                                                                       11



example, in a landmark decision styled E*Trade Fin. Corp. v. Deutsche Bank AG, 420 F. Supp.
2d 273 (S.D.N.Y. 2006), the Court held unequivocally:

       A release that employs general terms will not bar claims outside the parties’
       contemplation at the time the release was executed. New York law does not
       construe a general release to bar claims for injuries unknown at the time the
       release was executed, even when the release contains broad language (internal
       citations omitted); Cal. Civ. Code § 1542 (West 2005) [] (“A general release does
       not extend to claims which the creditor does not know or suspect to exist in his or
       her favor at the time of executing the release, which if known by him or her must
       have materially affected his or her settlement with the debtor.”)

Id. at 284 (emphasis added); see also Maddaloni Jewelers, Inc. v. Rolex Watch U.S.A., Inc., 354
F. Supp. 2d 293, 299 (S.D.N.Y. 2004). “It is also a firm principle of New York law that it is less
likely that claims are covered by a general release if they are unknown at the time of the release.”
Actrade Liquidation Trust v. Greenich Ins. Co. (In re Actrade Fin. Techs. Ltd.), 424 B.R. 59
(S.D.N.Y. 2009).

IMPORTANTLY, AS SET FORTH ABOVE, NEW YORK LAW FOLLOWS AND THUS
INCORPORATES CAL. CIV. CODE SECTION 1542, WHICH IS CRYSTAL CLEAR ON
THIS POINT.

        The Consent Agreement here is a “textbook” example of an improper and disallowed
general release. Plaintiffs never intended to even appear on “Who is America?” much less be
falsely accused of pedophilia before a world-wide audience.

       Third, Defendant Cohen’s name does not appear anywhere on YTV’s initial filing with
the Wyoming Secretary of State. See Exhibit 1. According to the Articles of Organization, the
organizer of YTV was Jenifer Wallis. Defendant Cohen’s name is nowhere to be found on
YTV’s Articles of Organization, much less CBS or Showtime. Additionally, as further evidence
that YTV was nothing but a ruse to trick Judge Moore and others, it appears to have been
dissolved in December of 2019. See Exhibit 2.

       The U.S. District Court for the District of Columbia’s (“D.C. Court”) rationale for
finding that Defendants could enforce the transfer provision of the Consent Agreement appears
to have been based solely on the self-serving declaration of Todd Schulman. ECF No. 6-1
(Motion to Transfer). At the April 29, 2029 hearing, the D.C. Court held found, “Defendant
submitted a declaration from the executive producer of the program which states this YTV is
only owned by defendant Cohen. It's only owned through the production company which owns
the program and licenses it that's a licensee then to defendant Showtime and CBS.” At a
minimum, Plaintiffs should be allowed to depose Mr. Schulman, as well as Defendant Cohen,
should the Court determine that the issue of YTV’s ownership is germane to the facts of the case.

BUT THIS IS UNNECESSARY IN ANY EVENT, AS THE CONSENT AGREEMENT DOES
NOT APPLY GIVEN THE MEETING OF THE MINDS OF THE PARTIES WHO




                                                 2
       Case
        Case1:19-cv-04977-JPC
             1:19-cv-04977-ALC Document
                                Document93
                                         68 Filed
                                             Filed11/25/20
                                                   06/05/20 Page
                                                             Page41
                                                                  3 of
                                                                    of 237
                                                                       11



EXPLICITLY AGREED THAT THERE NOT                     BE “ANY SEXUAL ORIENTED OR
OFFENSIVE BEHAVIOR OR QUESTIONING!



        In sum, while it is apparent from YTV’s formation documents that Defendant Cohen is
not mentioned or listed, the Court need not even take this into account, as the Consent
Agreement clearly does not govern this case. Judge Moore, at the time, had the foresight to not
waive any claims pertaining to “any allegedly sexual oriented or offensive behavior or
questioning.” This was agreed to by YTV. Thus, the Consent Agreement is inoperative given the
facts of the case.

      This honorable Court must now allow this case to finally move forward.


Respectfully,


_/s/ Larry Klayman _______
Larry Klayman, Esq.
Counsel for Chief Justice Roy Moore

cc: Defendants’ counsel




                                              3
Case
 Case1:19-cv-04977-JPC
      1:19-cv-04977-ALC Document
                         Document93
                                  68 Filed
                                      Filed11/25/20
                                            06/05/20 Page
                                                      Page42
                                                           4 of
                                                             of 237
                                                                11




              EXHIBIT 1
Case
 Case1:19-cv-04977-JPC
      1:19-cv-04977-ALC Document
                         Document93
                                  68 Filed
                                      Filed11/25/20
                                            06/05/20 Page
                                                      Page43
                                                           5 of
                                                             of 237
                                                                11
Case
 Case1:19-cv-04977-JPC
      1:19-cv-04977-ALC Document
                         Document93
                                  68 Filed
                                      Filed11/25/20
                                            06/05/20 Page
                                                      Page44
                                                           6 of
                                                             of 237
                                                                11
Case
 Case1:19-cv-04977-JPC
      1:19-cv-04977-ALC Document
                         Document93
                                  68 Filed
                                      Filed11/25/20
                                            06/05/20 Page
                                                      Page45
                                                           7 of
                                                             of 237
                                                                11
Case
 Case1:19-cv-04977-JPC
      1:19-cv-04977-ALC Document
                         Document93
                                  68 Filed
                                      Filed11/25/20
                                            06/05/20 Page
                                                      Page46
                                                           8 of
                                                             of 237
                                                                11
Case
 Case1:19-cv-04977-JPC
      1:19-cv-04977-ALC Document
                         Document93
                                  68 Filed
                                      Filed11/25/20
                                            06/05/20 Page
                                                      Page47
                                                           9 of
                                                             of 237
                                                                11




              EXHIBIT 2
               Case
               Case1:19-cv-04977-JPC
                    1:19-cv-04977-ALC Document
                                      Document93
                                               68 Filed
                                                   Filed11/25/20
                                                         06/05/20 Page
                                                                  Page48
                                                                       10of
                                                                          of237
                                                                             11

                          STATE OF WYOMING * SECRETARY OF STATE
                                   EDWARD A. BUCHANAN
                                    BUSINESS DIVISION
                          Herschler Bldg East, Ste.100 & 101, Cheyenne, WY 82002-0020
                                                Phone 307-777-7311
                             Website: https://sos.wyo.gov · Email: business@wyo.gov

                                                Filing Information
                  Please note that this form CANNOT be submitted in place of your Annual Report.

Name               YERUSHALAYIM TELEVISION, LLC
Filing ID          2017-000771418
Type               Limited Liability Company                            Status                   Inactive -
                                                                                                 Administratively
                                                                                                 Dissolved (Tax)

General Information

Old Name                                                                Sub Status               Current
Fictitious Name                                                         Standing - Tax           Delinquent
                                                                        Standing - RA            Good
Sub Type                                                                Standing - Other         Good
Formed in           Wyoming                                             Filing Date              10/06/2017 11:08 AM
Term of Duration    Perpetual                                           Delayed Effective Date
                                                                        Inactive Date            12/09/2019

Principal Address                                              Mailing Address
900 Wilshire Blvd                                              900 Wilshire Blvd.
Suite 1000                                                     Suite 1000
Beverly Hills, CA 90212                                        Beverly Hills, CA 90212
Registered Agent Address
Hirst Applegate Registered Agent Services, Inc.
1720 Carey Ave Ste 400
Cheyenne, WY 82001

Parties

Type                  Name / Organization / Address
Organizer             Jenifer Wallis 801 S. Figueroa St., 15th flr, Los Angeles, CA 90017

Notes
Date                 Recorded By               Note




                                                                                                           Page 1 of 2
                 Case
                 Case1:19-cv-04977-JPC
                      1:19-cv-04977-ALC Document
                                        Document93
                                                 68 Filed
                                                     Filed11/25/20
                                                           06/05/20 Page
                                                                    Page49
                                                                         11of
                                                                            of237
                                                                               11


                                                   Filing Information
                  Please note that this form CANNOT be submitted in place of your Annual Report.

Name                YERUSHALAYIM TELEVISION, LLC
Filing ID           2017-000771418
Type                Limited Liability Company                              Status                  Inactive -
                                                                                                   Administratively
                                                                                                   Dissolved (Tax)

Most Recent Annual Report Information
Type               Original                                                                   AR Year      2018
License Tax        $50.00                           AR Exempt      N                          AR ID        03965310
AR Date            11/14/2018 5:49 PM
Web Filed          Y

Officers / Directors

Type                   Name / Organization / Address

Principal Address                                               Mailing Address
900 Wilshire Blvd                                               900 Wilshire Blvd.
Suite 1000                                                      Suite 1000
Beverly Hills, CA 90212                                         Beverly Hills, CA 90212

Annual Report History

Num               Status              Date          Year          Tax
03965310          Original            11/14/2018    2018          $50.00

Amendment History
ID                   Description                                                      Date
2019-002705779 Dissolution / Revocation - Tax                                         12/09/2019
       Filing Status Changed From: Active To: Inactive - Administratively Dissolved (Tax)
       Inactive Date Changed From: No Value To: 12/09/2019
2019-002656956 Delinquency Notice - Tax                                               10/02/2019
2018-002380715 Delinquency Notice - Tax                                               10/02/2018
See Filing ID        Initial Filing                                                   10/06/2017




                                                                                                             Page 2 of 2
         Case
          Case1:19-cv-04977-JPC
                1:19-cv-04977-ALCDocument
                                  Document9372Filed 11/25/20
                                                Filed 07/02/20Page
                                                               Page501of
                                                                       of237
                                                                          2
                                                                                 21st Floor
                                                                                 1251 Avenue of the Americas
                                                                                 New York, NY 10020-1104

                                                                                 Elizabeth A. McNamara
                                                                                 212.489.8230 tel
                                                                                 212.489.8340 fax

                                                                                 lizmcnamara@dwt.com


July 2, 2020
Via CM/ECF and Electronic Mail
Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
Re:      Moore, et al v. Cohen, et al., 1:19-cv-4977-ALC
Dear Judge Carter:
      We represent Defendants Sacha Baron Cohen, Showtime Networks Inc., and CBS
Corporation n/k/a ViacomCBS Inc. (collectively, “Defendants”) in the above-referenced case.
We write to seek clarity regarding the scope of this Court’s ruling from earlier today.
        Specifically, this Court ruled today that it needed limited discovery on the relationship
between Yerushalayim TV and the parties in this case before it could dismiss this action pursuant
to the Consent Agreement that was signed by Plaintiff Judge Moore.
        This Court, however, did not address the independent grounds for dismissal that were
raised in Defendants’ Motion to Dismiss. Independent of dismissing the action based on the
terms of the Consent Agreement, Defendants moved to dismiss on the following grounds:
                   Plaintiff’s Roy Moore’s defamation and intentional infliction claims are barred
                   under Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 50 (1988) and related case
                   law protecting political satire. ECF No. 51 (“Defs. Mem”) at 18-23; ECF. No. 57
                   (“Defs. Reply”) at 7-9.
                   Both Plaintiffs’ intentional infliction claims independently fail because the
                   alleged conduct is not sufficiently “extreme or outrageous” as a matter of law.
                   Defs. Mem at 23-24.
                   Plaintiff Kayla Moore’s intentional infliction claim also fails as a matter of law
                   because it rests on allegedly defamatory statements directed at Judge Moore.
                   Defs. Mem at 24 n.18.
                   Both Plaintiffs’ fraud claims fail as they have not sufficiently pled any pecuniary
                   losses and, in any event, the fraud claim is barred under the First Amendment.
                   Defs. Mem. 24-25; Reply at 10.




4820-2493-5361v.1 3940173-000105
         Case
          Case1:19-cv-04977-JPC
                1:19-cv-04977-ALCDocument
                                  Document9372Filed 11/25/20
                                                Filed 07/02/20Page
                                                               Page512of
                                                                       of237
                                                                          2
July 2, 2020
Page 2




       Defendants respectfully request clarity on whether this Court will rule on these issues
now or if it intends to rule on these independent grounds after the limited discovery has
concluded.




Respectfully Submitted,
Davis Wright Tremaine LLP
/s/Elizabeth A. McNamara


cc:      Plaintiffs’ counsel (via CM/ECF and email)




4820-2493-5361v.1 3940173-000105
Case
 Case1:19-cv-04977-JPC
       1:19-cv-04977-ALCDocument
                         Document9373Filed 11/25/20
                                       Filed 07/02/20Page
                                                      Page521of
                                                              of237
                                                                 1
Case
 Case1:19-cv-04977-JPC
       1:19-cv-04977-ALCDocument
                         Document9374Filed 11/25/20
                                       Filed 07/06/20Page
                                                      Page531of
                                                              of237
                                                                 2
Case
 Case1:19-cv-04977-JPC
       1:19-cv-04977-ALCDocument
                         Document9374Filed 11/25/20
                                       Filed 07/06/20Page
                                                      Page542of
                                                              of237
                                                                 2
         Case
          Case1:19-cv-04977-JPC
                1:19-cv-04977-ALCDocument
                                  Document9375Filed 11/25/20
                                                Filed 07/08/20Page
                                                               Page551of
                                                                       of237
                                                                          1



                                                                                                 7/8/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
 MOORE et al,                                                 :
                                                              :
                                              Plaintiff,      :
                                                              :    1:19-cv-4977 (ALC)
                   -against-                                  :
                                                              :    ORDER
 COHEN et al,                                                 :
                                                              :
                                            Defendants.       :
                                                              :
------------------------------------------------------------x :

ANDREW L. CARTER, JR., United States District Judge:

        The Court is in receipt of Defendants’ letter and Plaintiffs’ response. (ECF Nos. 72-74).

The motion to dismiss is denied in its entirety. Defendants may raise the issues addressed in their

letter in a subsequent motion for summary judgment. If there is any discovery regarding

Defendants’ First Amendment argument, that discovery should take place at the same time as the

discovery related to the Consent Agreement. Defendants’ letter will not be struck from the record.



SO ORDERED.



Dated: July 8, 2020                                 ___________________________________

        New York, New York                                        ANDREW L. CARTER, JR.
                                                                  United States District Judge
          Case
         Case   1:19-cv-04977-JPCDocument
              1:19-cv-04977-JPC   Document9390Filed
                                                Filed 11/13/20Page
                                                    11/25/20   Page561of
                                                                       of237
                                                                          4
                                                                             21st Floor
                                                                             1251 Avenue of the Americas
                                                                             New York, NY 10020-1104
                                                                             Elizabeth A. McNamara
                                                                             212.489.8230 tel
                                                                             212.489.8340 fax
                                                                             lizmcnamara@dwt.com


November 13, 2020
Via CM/ECF and Electronic Mail
Hon. John P. Cronan
U.S. District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007
Re:      Moore, et al v. Cohen, et al., 1:19-cv-4977-ALC
Dear Judge Cronan:
       We represent Defendants Sacha Baron Cohen, Showtime Networks Inc. (“SNI”), and
CBS Corporation n/k/a ViacomCBS Inc. (“ViacomCBS”) (collectively, “Defendants”) in the
above-referenced case. We write pursuant to Rule 6.A of Your Honor’s Individual Practices to
request a pre-motion conference for an early motion for summary judgment and a stay of further
discovery pending resolution of that motion, without prejudice to either party making a later
motion for summary judgment on other grounds after the close of discovery, in the event the
requested motion is denied.
       Defendants submit that early discovery establishes that the Standard Consent Agreement
entered into by Plaintiff Judge Roy Moore is binding and bars Plaintiffs’ claims against all
Defendants. Independently, the claims fail as fully protected parody under the First Amendment.
Given the important First Amendment values at stake, as then Judge Kavanaugh observed, “the
Supreme Court directs courts to expeditiously weed out unmeritorious defamation suits.” Kahl v.
Bureau of Nat’l Affairs, Inc., 856 F.3d 106, 109–10 (D.C. Cir. 2017).
         Background
        In this case, Plaintiffs assert claims for defamation, intentional infliction of emotional
distress, and fraud arising out of Judge Moore’s appearance in a comedy television program
called “Who Is America?” (the “Program”), which was created by and stars Defendant Cohen,
and aired on SNI’s SHOWTIME television network (SNI is a wholly owned subsidiary of
ViacomCBS). During the segment with Judge Moore, Cohen appears as a fictional Israeli
Mossad agent character and uses an obviously pretend device to “detect” whether Judge Moore
was a “sex offender” in satirical commentary on the widely reported allegations (featured in the
segment) of misconduct by Judge Moore that led to his loss in the special election for the U.S.
Senate seat for Alabama in 2017.
        Defendants moved to dismiss the complaint under Rule 12(b)(6), on two grounds: First,
the action is barred by the comprehensive waiver of claims contained in the Standard Consent
Agreement (“SCA”) that Judge Moore signed as a condition of appearing on the Program. The
Second Circuit has affirmed enforcement of an almost identical agreement involving the very
same performer (in connection with the Borat film) in the face of the same arguments about
fraudulent inducement that Plaintiffs make in this case. See Psenicska v. Twentieth Century Fox
Film Corp., 409 F. App’x 368, 371 (2d Cir. 2009); see also ECF No. 51 (Defs. Mem.) at 9-11;
ECF No. 57 (Defs. Reply) at 1-3. Second, the claims fail on their merits because the First
4838-5643-2338v.2 3940173-000105
          Case
         Case   1:19-cv-04977-JPCDocument
              1:19-cv-04977-JPC   Document9390Filed
                                                Filed 11/13/20Page
                                                    11/25/20   Page572of
                                                                       of237
                                                                          4

November 13, 2020
Page 2

Amendment protects satirical commentary concerning public officials where, as here, the
statements at issue “could not reasonably be interpreted as stating actual facts” about the
plaintiff. Hustler v. Falwell, 485 U.S. 46, 50 (1988).
        Supporting the first ground, Defendants showed the SCA was entered into between Judge
Moore and a production company called Yerushalayim TV (“YTV”), which the SCA defines to
include the company and its “assigns, licensees, parents, subsidiaries and affiliates.” See ECF
No. 52-1. Further, the evidence showed that YTV was wholly owned by certain production
companies that are, in turn, wholly owned by Defendant Cohen, and those production companies
licensed the Program to SNI. By the SCA’s express terms, Judge Moore agreed to waive the
exact claims “related to the Program” asserted in this action as against “anyone associated with
the Program,” including the Defendants, and Judge Moore specifically disclaimed any reliance
on statements “about the nature of the Program or the identity, behavior, or qualifications of any
… persons involved in the Program.” Id. See Psenicska, 409 F. App’x at 371 (holding this
language in the Borat agreements destroyed the plaintiffs’ fraudulent inducement arguments).
       On July 2, 2020, Judge Carter held a conference in which he denied the motion to dismiss
because the application of the SCA to each Defendant was “dependent on [their] relationship to
YTV.” However, the existence of YTV as a valid legal entity and each Defendant’s relationship
to YTV were facts outside the four corners of the complaint and could not be assumed on a Rule
12(b)(6) motion. Separately, Judge Carter declined to rule on the merits of Defendants’ First
Amendment arguments. See ECF No. 88 (Transcript of July 2 Conference) at 3-4; ECF No. 75
(Order stating that Defendants may make those arguments on summary judgment).
        In denying the motion to dismiss, Judge Carter noted that the case “should be able to
move to summary judgment fairly quickly,” because “the bulk of discovery will be related to [the
SCA] and the corporate relationships discussed.” See id. at 4. Although the Court later denied
Defendants’ request to formally bifurcate discovery into two phases, even the Plaintiffs
acknowledged that Defendants are “free to move for summary judgment at any time,” once there
is “sufficient proof” in the record. See ECF No. 86 (Transcript of July 31 Conference).
         An Early Motion For Summary Judgment Is Appropriate Here
        The record now contains the necessary evidence to dismiss the action. In particular,
Defendants have produced to Plaintiffs the documents sufficient to establish the key facts Judge
Carter was unable to find at the pleading stage. Defendants produced corporate records and state
filings establishing that YTV was a validly formed LLC, wholly owned by Defendant Cohen
through certain intermediate production companies, of which he is ultimately the sole member.
Two of those production companies are the co-owners of the Program, and entered into an
agreement with SNI to license the Program to SNI. Based on these business and public records,
there can be no genuine dispute that Defendant Cohen is the ultimate “parent” of YTV, and SNI
and ViacomCBS (SNI’s parent) are ultimately YTV’s “licensees.” Accordingly, the waiver of
claims in the SCA is fully applicable to and enforceable by the Defendants. And even if the
SCA did not dispose of Plaintiffs’ claims – and it does – the claims fail as a matter of law based
on an examination of the relevant segment of the Program on its face; no further discovery would
be necessary to rule on the First Amendment defenses.
        Courts in both this Circuit, and the D.C. Circuit (where Plaintiffs initially filed this
action) recognize the “particular value in resolving defamation claims at the pleading stage”—or
4838-5643-2338v.2 3940173-000105
          Case
         Case   1:19-cv-04977-JPCDocument
              1:19-cv-04977-JPC   Document9390Filed
                                                Filed 11/13/20Page
                                                    11/25/20   Page583of
                                                                       of237
                                                                          4

November 13, 2020
Page 3

as early as possible—“so as not to protract litigation through discovery and trial and thereby chill
the exercise of constitutionally protected freedoms.” Biro v. Conde Nast, 883 F. Supp. 2d 441,
456-57 (S.D.N.Y. 2012) (citation omitted). As found by the D.C. Circuit:
         The First Amendment guarantees freedom of speech and freedom of the press.
         Costly and time-consuming defamation litigation can threaten those essential
         freedoms. To preserve First Amendment freedoms and give reporters,
         commentators, bloggers, and tweeters (among others) the breathing room they
         need to pursue the truth, the Supreme Court has directed courts to expeditiously
         weed out unmeritorious defamation suits.
Kahl, 856 F.3d at 109–10; see also id. at 116 (“Summary proceedings are essential in the First
Amendment area because if a suit entails long and expensive litigation, then the protective
purpose of the First Amendment is thwarted even if the defendant ultimately prevails.”) (citation
omitted); see also Adelson v. Harris, 973 F. Supp. 2d 467, 481 (S.D.N.Y. 2013) (“Because a
defamation suit may be as chilling to the exercise of First Amendment freedoms as fear of the
outcome of the lawsuit itself, courts should, where possible, resolve defamation actions at the
pleading stage.”) (citation omitted), aff’d, 876 F.3d 413 (2d Cir. 2017).
        This is a case brought by a controversial, outspoken public official that challenges the
fundamental right of a comedian to satirize widely publicized allegations against him. With the
production of the limited set of corporate records, there is sufficient evidence to grant judgment
for Defendants as a matter of law under Rule 56 immediately, a ruling that would be consistent
with the Second Circuit’s Psenicska decision enforcing the same agreements for the Borat
movie. Defendants respectfully submit that, in light of the serious First Amendment interests at
stake, the Court should allow Defendants to move for summary judgment now, before the parties
(and Court) are required to expend further time and resources on protracted, intrusive discovery.1
       This approach would, if necessary, reserve the parties’ right to engage in full discovery
concerning other defenses, including the substantial truth of any verifiable implication that could
be drawn from the segment, or any evidence supporting Plaintiffs’ burden of presenting clear and
convincing evidence that Defendants made the statements with Constitutional “actual malice.”
See Masson v. New Yorker, 501 U.S. 496 (1991); N.Y. Times Co. v. Sullivan, 376 U.S. 254
(1964). Any additional summary judgment motion on such defenses would only become
necessary in the event the Court denies the motion contemplated by this letter. But Defendants
believe that motion will ultimately not be necessary, as the Court will have sufficient evidence to
dispose of the case on the multiple grounds discussed in this letter.
       Defendants welcome the opportunity to discuss the contemplated motion and any other
aspects of the case with the Court at a pre-motion conference.


1
  A district court may deny, limit or qualify discovery for “good cause” to “protect a party … from annoyance,
embarrassment, oppression, or undue burden.” Fed. R. Civ. P. 26(c); see, e.g., Contemporary Mission, Inc. v. U.S.
Postal Serv., 648 F.2d 97, 104–05 (2d Cir. 1981) (affirming that district court “acted well within its discretion” in
staying discovery pending determination of the defendants’ motion for summary judgment). This approach is
particularly called for here where Plaintiffs have made clear that they intend to seek untethered discovery having no
reasonable relation to the issues involved in the action. See, e.g., Plaintiff’s Initial Disclosures, listing dozens of
witnesses, including the CEOs of SNI and ViacomCBS.
4838-5643-2338v.2 3940173-000105
          Case
         Case   1:19-cv-04977-JPCDocument
              1:19-cv-04977-JPC   Document9390Filed
                                                Filed 11/13/20Page
                                                    11/25/20   Page594of
                                                                       of237
                                                                          4

November 13, 2020
Page 4

Respectfully Submitted,
Davis Wright Tremaine LLP
/s/ Elizabeth A. McNamara


cc:      Plaintiffs’ counsel (via CM/ECF and email)




4838-5643-2338v.2 3940173-000105
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 60 of 237




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                        X

ROY STEWART MOORE and KAYLA MOORE,                      :
                                                        : Index No. 19 Civ. 4977 (JPC)
                         Plaintiffs,                    :
                                                        : ECF CASE
               - against -                              :
                                                        :
SACHA NOAM BARON COHEN, SHOWTIME                        :
NETWORKS, INC., AND CBS CORPORATION,                    :
                                                        :
                         Defendants.                    :
                                                        X




      DEFENDANT CBS CORPORATION’S RESPONSES AND OBJECTIONS TO
          PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the United States District Court for the Southern District of New York, Defendant CBS

Corporation (n/k/a ViacomCBS Inc.) (“Defendant”), by its under-signed attorneys, hereby

responds and objects to the First Request for the Production of Documents and Things from

Defendant CBS (the “Requests” or, singularly, a “Request”) served by plaintiffs Roy Moore

(“Plaintiff Moore”) and Kayla Moore (“Mrs. Moore”) (collectively, “Plaintiffs”) on September

25, 2020.

                                       GENERAL OBJECTIONS

       The following general responses and objections are incorporated into each specific

response and objection as if fully set forth in such response and objection.

       1.      Defendant objects to the Requests on the ground that they: (a) are improper;

(b) are overly broad as to time frame and content; (c) are unduly burdensome and/or oppressive;

(d) are vague and ambiguous; (e) are unreasonably cumulative or duplicative; (f) seek

information that is immaterial; (g) seek information that is not relevant, in that it has no tendency
         Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 61 of 237




to make a fact more or less probable than it would be without the potential evidence and/or tends

to prove a fact that is of no consequence in determining this action;1 or (h) are otherwise not

proportional to the needs of the case. A statement that, subject to general and specific

objections, Defendant will produce relevant documents responsive to a particular Request means

that Defendant will produce only non-privileged documents in its possession, custody or control

that reasonably relate to the subject matter of this action, are proportional to the needs of the

case, and can be located and produced as the result of a reasonable search and review of

documents. Defendant further notes that discovery in this action is in its earliest stages.

Following production of initial documents responsive to these Requests, should there be any

open issues concerning the demands of Plaintiffs’ Requests, counsel for Defendant will meet and

confer with counsel for Plaintiffs to discuss the scope and limitations of Defendant’s document

productions in response to any identified Requests – including appropriate search terms and

document custodians.

         2.       Defendant objects to the Requests, and will not produce documents, to the extent

that the Requests seek materials that: (a) are protected from disclosure under the attorney-client

privilege; (b) are protected from disclosure under the work product doctrine; (c) were prepared in

anticipation of litigation or for trial; or (d) are otherwise privileged or exempted from discovery

under applicable privileges, including without limitation the settlement, joint defense and

common-interest privileges, law or rules. In the event that a document that is privileged or

exempt from disclosure is produced by Plaintiffs, it will have been produced through




1
  For the avoidance of doubt, the foregoing definition of relevance applies to all responses below addressing whether
certain documents are “relevant” as well as all objections on the grounds that the requested information is
“irrelevant” or “not relevant.” See also Fed. R. Evid. 401 (“Evidence is relevant if: (a) it has any tendency to make a
fact more or less probable than it would be without the evidence; and (b) the fact is of consequence in determining
the action.”).


                                                          2
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 62 of 237




inadvertence and shall not constitute a waiver of privileges applicable to that or any other

document.

       3.      Defendant undertakes to respond to the Requests only in the form and to the

extent required by the Federal Rules of Civil Procedure, the Local Rules, and the case law

interpreting each of them (together, the “Rules”). Defendant objects to the Requests to the extent

that they purport to impose obligations concerning the form or content of responses beyond those

required by the Rules, or exceed the scope of investigation imposed or permitted by the Rules.

       4.      Defendant objects to the Requests to the extent they seek disclosure of documents

from persons over whom Defendant has no control, or seek documents not in Defendant’s

possession, custody, or control.

       5.      Defendant objects to the Requests to the extent that they seek discovery of (a)

trade secrets; (b) information that is confidential, proprietary, commercially sensitive, or

competitively significant; (c) personal or proprietary information relating to Defendant and its

affiliates, and their respective employees and/or clients, customers or counterparties; or (d)

information that is subject to other protective orders, non-disclosure agreements or other

confidentiality undertakings (collectively, “Confidential Information”). Defendant will produce

Confidential Information subject to a protective order negotiated by the parties and entered by

the Court unless prohibited by law or court order.

       6.      Defendant objects to the Requests to the extent that they seek documents already

in the possession, custody or control of Plaintiffs or Plaintiffs’ attorneys.

       7.      Defendant objects to the Requests to the extent that they call for information

readily available through public sources, from sources that are more convenient, less burdensome

or less expensive, or from sources that are more readily available to Plaintiffs than to Defendant.




                                                   3
          Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 63 of 237




          8.    Defendant objects to the Requests to the extent that they call for the creation of

new documents, reports, spreadsheets or data compilations on the part of Defendant.

          9.    In responding to the Requests, Defendant does not concede that any of the

documents sought or produced are relevant, material, authentic, admissible into evidence, or

proportional to the needs of the case or as a waiver of any applicable privilege. Moreover, the

production of documents by Defendant shall not constitute a waiver of any of the objections set

forth herein or any other objections, including without limitation those on the grounds of

relevance, materiality, and/or lack of foundation, all of which objections are expressly reserved.

          10.   Defendant’s responses and objections to the Requests are not intended to be, and

shall not be construed as, an agreement or concurrence by Defendant with Plaintiffs’

characterization of any facts, circumstances, or legal obligations. Defendant reserves the right to

contest any such characterization as inaccurate.

          11.   That Defendant has responded to a particular Request shall not be interpreted as

implying that responsive documents exist or that Defendant acknowledges the propriety of the

Request.

          12.   Defendant objects to the Requests as unduly burdensome on the ground that they

purport to require Defendant to produce electronically stored information that is currently

inaccessible, not reasonably accessible, stored in a form in which it is not ordinarily maintained

or reasonably usable, unreasonably voluminous, or otherwise would be burdensome to search or

review.

          13.   Defendant objects to the Requests, including all of the Definitions and

Instructions contained therein, to the extent they call for the production of all responsive

documents within thirty (30) days. Given the nature of the claims and defenses at issue in this




                                                   4
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 64 of 237




action, thirty (30) days is not a reasonable amount of time to produce all non-privileged,

responsive documents that Defendant agrees to produce. Non-privileged, responsive documents

identified for production in these responses will be produced on a reasonable rolling basis after

the entry of an appropriate protective order negotiated by the parties.

       14.     Defendant objects to the Requests, including all of the Definitions and

Instructions contained therein, to the extent they call for the production of “all” responsive

documents on the ground that any such Request is overly broad and unduly burdensome. As set

forth in its responses to each Request, Defendant will produce only documents in its possession,

custody, or control that can be located upon a reasonable search.

       15.     Defendant objects to the Requests, including all of the Definitions and

Instructions contained therein, to the extent that they provide no limitation to the period of time

for which documents are sought and even Instruction 1.6, which is never used in the Requests, is

overly broad. It would be unduly burdensome and disproportionate to the needs of the case to

require Defendant to respond to each of the Requests without a reasonable time limit. Unless

otherwise specified below, Defendant will produce documents it created or received during the

period from January 1, 2017 to September 5, 2018 (the “Default Time Period”).

       16.     Defendant objects to the Requests, including all of the Definitions and

Instructions contained therein, to the extent that “you” and “your” are defined to include

employees and divisions of CBS Corporation that had no involvement with the segment of “Who

Is America?” featuring Plaintiff Moore (the “Segment”) or any other events giving rise to the

claims in this case.




                                                 5
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 65 of 237




       17.     Defendant reserves the right to modify, supplement or amend any or all of these

responses, if necessary or appropriate, and to produce additional non-privileged, responsive

documents at a later date if any are located.

REQUEST FOR PRODUCTION NO. 1:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 11 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 11 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in

paragraph 11 of the Complaint. Further, Defendant objects to this Request as duplicative of

Request No. 32. Defendant further objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case in that Defendant had no involvement with the Segment

or any other events giving rise to the claims in this case. In light of its general and specific

objections, Defendant does not intend to produce any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 2:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 15 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 15 of the Complaint, Defendant objects to the Request on the grounds


                                                  6
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 66 of 237




that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in

paragraph 15 of the Complaint. Further, Defendant objects to this Request as duplicative of

Request No. 32. Defendant further objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case in that Defendant had no involvement with the Segment,

the trip to Washington, D.C. taken by Plaintiff Moore and Mrs. Moore on or around February 14,

2018, or any other events giving rise to the claims in this case. In light of its general and specific

objections, Defendant does not intend to produce any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 3:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 18 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 18 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in



                                                  7
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 67 of 237




paragraph 18 of the Complaint. Further, Defendant objects to this Request as duplicative of

Request No. 32. Defendant further objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case in that Defendant had no involvement with the Segment

or any other events giving rise to the claims in this case. In light of its general and specific

objections, Defendant does not intend to produce any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 4:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 19 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 19 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in

paragraph 19 of the Complaint. Further, Defendant objects to this Request as duplicative of

Request No. 32. Defendant further objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case in that Defendant had no involvement with the Segment

or any other events giving rise to the claims in this case. In light of its general and specific

objections, Defendant does not intend to produce any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 5:



                                                  8
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 68 of 237




Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 11 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 11 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request to the extent it assumes the truth of the

allegations in paragraph 11 of the Complaint. Defendant further objects to this Request as vague

and ambiguous to the extent it asks it to interpret what documents “relate in any way” to the

allegations in Plaintiffs’ legal pleading. Defendant further objects to this Request to the extent

that it is duplicative of other Requests, including, without limitation, Request Nos. 1 and 32.

Defendant further objects to this Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case in that Defendant had no involvement with the Segment or

any other events giving rise to the claims in this case. In light of its general and specific

objections, Defendant does not intend to produce any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 6:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 21 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 21 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of


                                                  9
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 69 of 237




Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in

paragraph 21 of the Complaint. Defendant further objects to this Request on the grounds that it

is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case in that Defendant had no involvement with

the Segment or any other events giving rise to the claims in this case. In light of its general and

specific objections, Defendant does not intend to produce any documents in response to this

Request.

REQUEST FOR PRODUCTION NO. 7:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 22 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 22 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in

paragraph 22 of the Complaint. Further, Defendant objects to this Request as duplicative of

Request No. 32. Defendant further objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case in that Defendant had no involvement with the Segment



                                                 10
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 70 of 237




or any other events giving rise to the claims in this case. In light of its general and specific

objections, Defendant does not intend to produce any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 8:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 23 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 23 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in

paragraph 23 of the Complaint. Further, Defendant objects to this Request as duplicative of

Request No. 32. Defendant further objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case in that Defendant had no involvement with the Segment

or the trip to Washington, D.C. taken by Plaintiff Moore and Mrs. Moore on or around February

14, 2018, or any other events giving rise to the claims in this case. In light of its general and

specific objections, Defendant does not intend to produce any documents in response to this

Request.

REQUEST FOR PRODUCTION NO. 9:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 24 of the Complaint made in this case.




                                                  11
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 71 of 237




Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 24 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in

paragraph 24 of the Complaint. Further, Defendant objects to this Request as duplicative of

Request No. 32. Defendant further objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case in that Defendant had no involvement with the Segment

or Plaintiff Moore’s signing of the release, or any other events giving rise to the claims in this

case. In light of its general and specific objections, Defendant does not intend to produce any

documents in response to this Request.

REQUEST FOR PRODUCTION NO. 10:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 25 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 25 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks



                                                 12
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 72 of 237




it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in

paragraph 25 of the Complaint. Further, Defendant objects to this Request as duplicative of

Request No. 32. Defendant further objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case in that Defendant had no involvement with the Segment

or the trip to Washington, D.C. taken by Plaintiff Moore and Mrs. Moore on or around February

14, 2018, or any other events giving rise to the claims in this case. In light of its general and

specific objections, Defendant does not intend to produce any documents in response to this

Request.

REQUEST FOR PRODUCTION NO. 11:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense of “failure to state a claim” to the allegations in this case and/or the First Defense
in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense of “failure to state a claim” and/or the First Defense in Defendants’ Answer, Defendant

objects to this Request as overbroad, unduly burdensome, not reasonably calculated to lead to the

discovery of relevant material, and not proportional to the needs of the case. Defendant further

objects to this Request on the grounds that it assumes any additional documents are necessary to

establish this defense, which turns on a question of law that can be resolved by reviewing the

Segment and the allegations of the Complaint. Defendant further objects to this Request to the

extent it seeks documents or information protected by the attorney-client privilege, work-product

privilege, common-interest privilege, joint-defense privilege or any other applicable privilege.

Subject to and without waiving the foregoing general or specific objections, Defendant will

produce any documents on which Defendant intends to rely to support its defense of “failure to


                                                 13
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 73 of 237




state a claim” and/or the First Defense in Defendants’ Answer, to the extent such documents are

not being produced by any other party in this action.

REQUEST FOR PRODUCTION NO. 12:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that the “statements are not capable of being proven true or false” to the
allegations in this case and/or the Second Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “statements are not capable of being proven true or false” and/or the Second

Defense in Defendants’ Answer, Defendant objects to this Request as overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case. Defendant further objects to this Request on the grounds

that it assumes any additional documents are necessary to establish this defense, which turns on a

question of law that can be resolved by reviewing the Segment and the allegations of the

Complaint. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving the foregoing general or specific objections, Defendant will produce any documents on

which Defendant intends to rely to support its defense that “statements are not capable of being

proven true or false” and/or the Second Defense in Defendants’ Answer, to the extent such

documents are not being produced by any other party in this action.

REQUEST FOR PRODUCTION NO. 13:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense of “opinion and satire” to the allegations in this case and/or the Third Defense in
your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense of “opinion and satire” and/or the Third Defense in Defendants’ Answer, Defendant


                                                14
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 74 of 237




objects to this Request as overbroad, unduly burdensome, not reasonably calculated to lead to the

discovery of relevant material, and not proportional to the needs of the case. Defendant further

objects to this Request on the grounds that it assumes any additional documents are necessary to

establish this defense, which turns on a question of law that can be resolved by reviewing the

Segment and the allegations of the Complaint. Defendant further objects to this Request to the

extent it seeks documents or information protected by the attorney-client privilege, work-product

privilege, common-interest privilege, joint-defense privilege or any other applicable privilege.

Subject to and without waiving the foregoing general or specific objections, Defendant will

produce any documents on which Defendant intends to rely to support its defense of “opinion

and satire” and/or the Third Defense in Defendants’ Answer, to the extent such documents are

not being produced by any other party in this action.

REQUEST FOR PRODUCTION NO. 14:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense of “substantial truth” to the allegations in this case and/or the Fourth Defense in
your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense of “substantial truth” and/or the Fourth Defense in Defendants’ Answer, Defendant

objects to the Request on the grounds that it is overbroad, unduly burdensome, not reasonably

calculated to lead to the discovery of relevant material, and not proportional to the needs of the

case. Defendant further objects to this Request to the extent it seeks documents or information

protected by the attorney-client privilege, work-product privilege, common-interest privilege,

joint-defense privilege or any other applicable privilege. Subject to and without waiving the

foregoing general or specific objections, Defendant will produce any documents on which

Defendant intends to rely to support its defense of “substantial truth” and/or the Fourth Defense




                                                 15
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 75 of 237




in Defendants’ Answer, to the extent such documents are not being produced by any other party

in this action.

REQUEST FOR PRODUCTION NO. 15:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense of “lack of standing” to the allegations in this case pertaining to Mrs. Moore
and/or the Fifth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense of “lack of standing” and/or the Fifth Defense in Defendants’ Answer, Defendant objects

to the Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated

to lead to the discovery of relevant material, and not proportional to the needs of the case.

Defendant further objects to this Request on the grounds that it assumes any additional

documents are necessary to establish this defense, which turns on a question of law that can be

resolved by reviewing the allegations of the Complaint. Defendant further objects to this

Request to the extent it seeks documents or information protected by the attorney-client

privilege, work-product privilege, common-interest privilege, joint-defense privilege or any other

applicable privilege. Subject to and without waiving the foregoing general or specific

objections, Defendant will produce any documents on which Defendant intends to rely to support

its defense of “lack of standing” and/or the Fifth Defense in Defendants’ Answer, to the extent

such documents are not being produced by any other party in this action.

REQUEST FOR PRODUCTION NO. 16:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that the “statements are not susceptible of a defamatory meaning” to the
allegations in this case and/or the Sixth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “statements are not susceptible of a defamatory meaning” and/or the Sixth Defense

in Defendants’ Answer, Defendant objects to this Request as overbroad, unduly burdensome, not


                                                 16
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 76 of 237




reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Defendant further objects to this Request on the grounds that it assumes any

additional documents are necessary to establish this defense, which turns on a question of law

that can be resolved by reviewing the Segment and the allegations of the Complaint. Defendant

further object to this Request to the extent it seeks documents or information protected by the

attorney-client privilege, work-product privilege, common-interest privilege, joint-defense

privilege or any other applicable privilege. Subject to and without waiving the foregoing general

or specific objections, Defendant will produce any documents on which Defendant intends to

rely to support its defense that “statements are not susceptible of a defamatory meaning” and/or

the Sixth Defense in Defendants’ Answer, to the extent such documents are not being produced

by any other party in this action.

REQUEST FOR PRODUCTION NO. 17:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense of “lack of negligence, gross irresponsibility or actual malice” to the allegations
in this case and/or the Seventh Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense of “lack of negligence, gross irresponsibility or actual malice” and/or the Seventh

Defense in Defendants’ Answer, Defendant objects to the Request on the grounds that it is

overbroad, unduly burdensome, and not reasonably calculated to lead to the discovery of relevant

material. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving the foregoing general or specific objections, Defendant will produce any documents on

which Defendant intends to rely to support its defense of “lack of negligence, gross




                                                 17
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 77 of 237




irresponsibility or actual malice” and/or the Seventh Defense in Defendants’ Answer, to the

extent such documents are not being produced by any other party in this action.

REQUEST FOR PRODUCTION NO. 18:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that the statements are “privileged under New York, California and common
law” to the allegations in this case and/or the Ninth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that statements are “privileged under New York, California and common law” and/or the

Ninth Defense in Defendants’ Answer, Defendant objects to this Request as overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case. Defendant further objects to this Request on the grounds

that it assumes any additional documents are necessary to establish this defense, which turns on a

question of law that can be resolved by reviewing the Segment and the allegations of the

Complaint. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving the foregoing general or specific objections, Defendant will produce any documents on

which Defendant intends to rely to support its defense that statements are “privileged under New

York, California and common law” and/or the Ninth Defense in Defendants’ Answer, to the

extent such documents are not being produced by any other party in this action.

REQUEST FOR PRODUCTION NO. 19:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that Plaintiff Moore is a “libel-proof plaintiff” to the allegations in this case
and/or the Tenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that Plaintiff Moore is a “libel-proof plaintiff” and/or the Tenth Defense in Defendants’


                                                  18
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 78 of 237




Answer, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Subject to and without waiving the foregoing general or specific

objections, Defendant will produce any documents on which Defendant intends to rely to support

its defense that Plaintiff Moore is a “libel-proof plaintiff” and/or the Tenth Defense in

Defendants’ Answer, to the extent such documents are not being produced by any other party in

this action.

REQUEST FOR PRODUCTION NO. 20:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “Plaintiffs did not suffer actual harm or damages” to the allegations in this
case and/or the Eleventh Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “Plaintiffs did not suffer actual harm or damages” and/or the Eleventh Defense in

Defendants’ Answer, Defendant objects to the Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Subject to and without waiving the foregoing general or specific

objections, Defendant will produce any documents on which Defendant intends to rely to support


                                                 19
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 79 of 237




its defense that “Plaintiffs did not suffer actual harm or damages” and/or the Eleventh Defense in

Defendants’ Answer, to the extent such documents are not being produced by any other party in

this action.

REQUEST FOR PRODUCTION NO. 21:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that the statements were published with a “lack of actual malice” to the
allegations in this case and/or the Twelfth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that the statements were published with a “lack of actual malice” and/or the Twelfth

Defense in Defendants’ Answer, Defendant objects to the Request on the grounds that it is

overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case. Defendant further objects to this Request

to the extent it seeks documents or information protected by the attorney-client privilege, work-

product privilege, common-interest privilege, joint-defense privilege or any other applicable

privilege. Subject to and without waiving the foregoing general or specific objections,

Defendant will produce any documents on which Defendant intends to rely to support its defense

that the statements were published with a “lack of actual malice” and/or the Twelfth Defense in

Defendants’ Answer, to the extent such documents are not being produced by any other party in

this action.

REQUEST FOR PRODUCTION NO. 22:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that Defendants are denied “due process under the Fifth and Fourteenth
Amendments” to the allegations in this case and/or the Thirteenth Defense in your Answer. [Dkt.
#78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that Defendants are denied “due process under the Fifth and Fourteenth Amendments”



                                                20
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 80 of 237




and/or the Thirteenth Defense in Defendants’ Answer, Defendant objects to this Request as

overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case. Defendant further objects to this Request

on the grounds that it assumes any additional documents are necessary to establish this defense,

which turns on a question of law that can be resolved by reviewing the allegations of the

Complaint. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving the foregoing general or specific objections, Defendant will produce any documents on

which Defendant intends to rely to support its defense that Defendants are denied “due process

under the Fifth and Fourteenth Amendments” and/or the Thirteenth Defense in Defendants’

Answer, to the extent such documents are not being produced by any other party in this action.

REQUEST FOR PRODUCTION NO. 23:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “Defendants’ conduct was not sufficiently extreme or outrageous” to the
allegations in this case and/or the Fourteenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “Defendants’ conduct was not sufficiently extreme or outrageous” and/or the

Fourteenth Defense in Defendants’ Answer, Defendant objects to this Request as overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case. Defendant further objects to this Request on the

grounds that it assumes any additional documents are necessary to establish this defense, which

turns on a question of law that can be resolved by reviewing the Segment and the allegations of

the Complaint. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest


                                                21
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 81 of 237




privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving the foregoing general or specific objections, Defendant will produce any documents on

which Defendant intends to rely to support its defense that “Defendants’ conduct was not

sufficiently extreme or outrageous” and/or the Fourteenth Defense in Defendants’ Answer, to the

extent such documents are not being produced by any other party in this action.

REQUEST FOR PRODUCTION NO. 24:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “the intentional infliction of emotional distress claim is duplicative” to the
allegations in this case and/or the Fifteenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “the intentional infliction of emotional distress claim is duplicative” and/or the

Fifteenth Defense in Defendants’ Answer, Defendant objects to this Request as overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case. Defendant further objects to this Request on the

grounds that it assumes any additional documents are necessary to establish this defense, which

turns on a question of law that can be resolved by reviewing the allegations of the Complaint.

Defendant further objects to this Request to the extent it seeks documents or information

protected by the attorney-client privilege, work-product privilege, common-interest privilege,

joint-defense privilege or any other applicable privilege. Subject to and without waiving the

foregoing general or specific objections, Defendant will produce any documents on which

Defendant intends to rely to support its defense that “the intentional infliction of emotional

distress claim is duplicative” and/or the Fifteenth Defense in Defendants’ Answer, to the extent

such documents are not being produced by any other party in this action.

REQUEST FOR PRODUCTION NO. 25:




                                                 22
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 82 of 237




Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that Defendants’ “reliance on alleged misrepresentations was not reasonable” to
the allegations in this case and/or the Sixteenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that Defendants’ “reliance on alleged misrepresentations was not reasonable” and/or the

Sixteenth Defense in Defendants’ Answer, Defendant objects to this Request as overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case. Defendant further objects to this Request on the

grounds that it assumes any additional documents are necessary to establish this defense, which

turns on a question of law that can be resolved by reviewing the allegations of the Complaint and

the Standard Consent Agreement that was signed by Plaintiff Moore. Defendant further objects

to this Request to the extent it seeks documents or information protected by the attorney-client

privilege, work-product privilege, common-interest privilege, joint-defense privilege or any other

applicable privilege. Defendant further objects to this Request on the ground that it

mischaracterizes the Sixteenth Defense in Defendants’ Answer, which alleges that Plaintiffs’ –

not Defendants’ – reliance on alleged misrepresentations was not reasonable. Subject to and

without waiving the foregoing general or specific objections, Defendant will produce any

documents on which Defendant intends to rely to support its defense that Defendants’ “reliance

on alleged misrepresentations was not reasonable” and/or the Sixteenth Defense in Defendants’

Answer, to the extent such documents are not being produced by any other party in this action.

REQUEST FOR PRODUCTION NO. 26:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “Plaintiffs did not suffer pecuniary damage” to the allegations in this case
and/or the Seventeenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “Plaintiffs did not suffer pecuniary damage” and/or the Seventeenth Defense in


                                                23
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 83 of 237




Defendants’ Answer, Defendant objects to the Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Subject to and without waiving the foregoing general or specific

objections, Defendant will produce any documents on which Defendant intends to rely to support

its defense that “Plaintiffs did not suffer pecuniary damage” and/or the Seventeenth Defense in

Defendants’ Answer, to the extent such documents are not being produced by any other party in

this action.

REQUEST FOR PRODUCTION NO. 27:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “Plaintiffs failed to mitigate injuries and damages” to the allegations in this
case and/or the Eighteenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “Plaintiffs failed to mitigate injuries and damages” and/or the Eighteenth Defense in

Defendants’ Answer, Defendant objects to the Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Subject to and without waiving the foregoing general or specific

objections, Defendant will produce any documents on which Defendant intends to rely to support


                                                 24
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 84 of 237




its defense that “Plaintiffs failed to mitigate injuries and damages” and/or the Eighteenth Defense

in Defendants’ Answer, to the extent such documents are not being produced by any other party

in this action.

REQUEST FOR PRODUCTION NO. 28:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “damages were caused by third parties” to the allegations in this case and/or
the Nineteenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “damages were caused by third parties” and/or the Nineteenth Defense in

Defendants’ Answer, Defendant objects to the Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Subject to and without waiving the foregoing general or specific

objections, Defendant will produce any documents on which Defendant intends to rely to support

its defense that “damages were caused by third parties” and/or the Nineteenth Defense in

Defendants’ Answer, to the extent such documents are not being produced by any other party in

this action.

REQUEST FOR PRODUCTION NO. 29:

Any and all documents (regardless of form) that refer or relate in any way to or support any other
alleged defense to the allegations in this case and/or the Twentieth Defense in your Answer.
[Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” any

other defense and/or the Twentieth Defense in Defendants’ Answer, Defendant objects to the


                                                25
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 85 of 237




Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case.

Defendant further objects to this Request to the extent it seeks documents or information

protected by the attorney-client privilege, work-product privilege, common-interest privilege,

joint-defense privilege or any other applicable privilege. Subject to and without waiving the

foregoing general or specific objections, Defendant will produce any relevant, non-privileged

documents responsive to this Request on which Defendant intends to rely to support any defense

to the allegations in this case and/or the Twentieth Defense in Defendants’ Answer, to the extent

such documents are not being produced by any other party in this action.

REQUEST FOR PRODUCTION NO. 30:

Any and all corporate records of Yerushalayim Television, LLC – including but not limited to:
(i) bylaws; (ii) articles of incorporation; (iii) meeting minutes; (iv) agendas; (v) summaries; (vi)
organizational charts; and (vii) list of shareholders.

Response: To the extent this Request seeks “meeting minutes,” “agendas,” “summaries,” and

“organizational charts,” Defendant objects to the Request on the grounds that it is vague and

ambiguous. Defendant further objects to this Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case in that Defendant had no involvement with the

incorporation or management of Yerushalayim Television, LLC, or any other events giving rise

to the claims in this case. Subject to and without waiving its general or specific objections,

Defendant responds that it has no reason to believe it possesses any documents responsive to this

Request.

REQUEST FOR PRODUCTION NO. 31:

Any and all communications, documents and/or records relating in any way to either Plaintiff
Moore or Mrs. Moore concerning to [sic] their trip to Washington, D.C. on or around February
14, 2018.


                                                 26
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 86 of 237




Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” either Plaintiff Moore or Mrs. Moore concerning their trip to Washington, D.C.

on or around February 14, 2018, Defendant objects to the Request on the grounds that it is

overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case. Defendant further objects to this Request

on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to lead to the

discovery of relevant material, and not proportional to the needs of the case in that Defendant

had no involvement with the trip to Washington, D.C. taken by Plaintiff Moore and Mrs. Moore

on or around February 14, 2018, or any other events giving rise to the claims in this

case. Subject to and without waiving its general or specific objections, Defendant responds that

it has no reason to believe it possesses any documents responsive to this Request.

REQUEST FOR PRODUCTION NO. 32:

Any and all communications, documents and/or records relating in any way to either Plaintiff
Moore or Mrs. Moore concerning the program “Who is America” featuring Plaintiff Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” either Plaintiff Moore or Mrs. Moore concerning the program “Who is America?”

featuring Plaintiff Moore, Defendant objects to the Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case. Defendant further objects to this Request on the

grounds that it is overbroad, unduly burdensome, not reasonably calculated to lead to the

discovery of relevant material, and not proportional to the needs of the case in that Defendant

had no involvement with the Segment or any other events giving rise to the claims in this

case. In light of its general and specific objections, Defendant does not intend to produce any

communications, documents and/or records in response to this Request.



                                                27
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 87 of 237




REQUEST FOR PRODUCTION NO. 33:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (CBS) and Sasha [sic] Noam Baron Cohen, his agents,
surrogates, affiliates, producers, and/or assignees, concerning either Plaintiff Moore or Mrs.
Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs. Moore,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Defendant further objects to

this Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case in that

Defendant had no involvement with the Segment or any other events giving rise to the claims in

this case. Subject to and without waiving its general or specific objections, Defendant responds

that it has no reason to believe it possesses any communications, documents and/or records

responsive to this Request.

REQUEST FOR PRODUCTION NO. 34:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (CBS) and Showtime Networks, Inc. that refer or relate in
any way to either Plaintiff Moore or Mrs. Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence that “refer[s] or relate[s] in any way” to either Plaintiff Moore or

Mrs. Moore, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not



                                                 28
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 88 of 237




proportional to the needs of the case. Defendant further objects to this Request to the extent it

seeks documents or information protected by the attorney-client privilege, work-product

privilege, common-interest privilege, joint-defense privilege or any other applicable privilege.

Defendant further objects to this Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case in that Defendant had no involvement with the Segment or

any other events giving rise to the claims in this case. Subject to and without waiving its general

or specific objections, Defendant responds that it has no reason to believe it possesses any non-

privileged documents responsive to this Request.

REQUEST FOR PRODUCTION NO. 35:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (CBS) and anyone affiliated with or allegedly affiliated with
Yerushalayim Television, LLC that refer or relate in any way to either Plaintiff Moore or Mrs.
Moore.

Response: To the extent this Request seeks communications, documents and/or records

“relating in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs.

Moore, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case. Defendant further objects to this Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case in that Defendant had no

involvement with the incorporation or management of Yerushalayim Television, LLC, or any

other events giving rise to the claims in this case. Subject to and without waiving its general or

specific objections, Defendant responds that it has no reason to believe it possesses any

communications, documents and/or records responsive to this Request.



                                                29
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 89 of 237




REQUEST FOR PRODUCTION NO. 36:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (CBS) and anyone affiliated with or allegedly affiliated with
La Quinta Entertainment, LLC that refer or relate in any way to either Plaintiff Moore or Mrs.
Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs. Moore,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Defendant further objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case in that Defendant had no involvement with the Segment

or any other events giving rise to the claims in this case. Subject to and without waiving its

general or specific objections, Defendant responds that it has no reason to believe it possesses

any communications, documents and/or records responsive to this Request.

REQUEST FOR PRODUCTION NO. 37:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (CBS) and anyone affiliated with or allegedly affiliated with
Please You Can Touch LLC that refer or relate in any way to either Plaintiff Moore or Mrs.
Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs. Moore,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Defendant further objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case in that Defendant had no involvement with the Segment


                                                30
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 90 of 237




or any other events giving rise to the claims in this case. Subject to and without waiving its

general or specific objections, Defendant responds that it has no reason to believe it possesses

any communications, documents and/or records responsive to this Request.

REQUEST FOR PRODUCTION NO. 38:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (CBS) and Brendan Countee, Vice President of Original
Programming for Showtime Networks, Inc. that refer or relate in any way to Plaintiff Moore or
Mrs. Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs. Moore,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Defendant further objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case in that Defendant had no involvement with the Segment

or any other events giving rise to the claims in this case. Subject to and without waiving its

general or specific objections, Defendant responds that it has no reason to believe it possesses

any communications, documents and/or records responsive to this Request.

REQUEST FOR PRODUCTION NO. 39:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (CBS) and Todd Schulman, Executive Producer of “Who is
America” that refer or relate in any way to Plaintiff Moore or Mrs. Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs. Moore,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the



                                                31
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 91 of 237




needs of the case. Defendant further objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case in that Defendant had no involvement with the Segment

or any other events giving rise to the claims in this case. Subject to and without waiving its

general or specific objections, Defendant responds that it has no reason to believe it possesses

any communications, documents and/or records responsive to this Request.

REQUEST FOR PRODUCTION NO. 40:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (CBS) and Plaintiff Moore or Mrs. Moore.

Response: To the extent this Request seeks communications, documents and/or records

“relating in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs.

Moore, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case. Defendant further objects to this Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case in that Defendant had no

involvement with the Segment or the trip to Washington, D.C. taken by Plaintiff Moore and Mrs.

Moore on or around February 14, 2018, or any other events giving rise to the claims in this

case. In light of its general and specific objections, Defendant does not intend to produce any

documents in response to this Request.

REQUEST FOR PRODUCTION NO. 41:

Any and all communications, documents and/or records relating in any way to CBS’s role in
convincing or inducing Plaintiff Moore and Mrs. Moore to travel to Washington, D.C. to receive
an award in commemoration of Israel’s anniversary as a nation.




                                                32
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 92 of 237




Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs. Moore,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Defendant further objects to this Request to the extent it seeks

communications, documents and/or records relating to “CBS’s role in convincing or inducing

Plaintiff Moore and Mrs. Moore to travel to Washington, D.C.” on the grounds that it is vague

and ambiguous. Defendant further objects to this request on the ground that it is duplicative of

other Requests, including, without limitation, Request No. 31. Defendant further objects to this

Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case in that

Defendant had no involvement with the trip to Washington, D.C. taken by Plaintiff Moore and

Mrs. Moore on or around February 14, 2018, or any other events giving rise to the claims in this

case. Subject to and without waiving its general or specific objections, Defendant responds that

it has no reason to believe it possesses any communications, documents and/or records

responsive to this Request.

REQUEST FOR PRODUCTION NO. 42:

Any and all communications, documents and/or records by and between you (CBS) and any of
the following subjects: 1) Todd Schulman or 2) Erran Morad or 3) the “Standard Consent
Agreement” executed on February 14, 2018 or 4) Plaintiff Moore’s and Mrs. Moore’s
Washington, D.C. trip on or around February 14, 2018 or 5) La Quinta Entertainment, LLC or 6)
Please You Can Touch LLC.

Response: Defendant objects to this Request to the extent it calls for “communications,

documents and/or records by and between you (CBS) and any of the following subjects,” on the

ground that it is incoherent and not susceptible to a response, including because three of the

“subjects” are not real persons with whom Defendant could have “communicate[d].” Defendant


                                                 33
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 93 of 237




further objects to this Request on the grounds that it is unduly burdensome, not reasonably

calculated to lead to the discovery of relevant material, and not proportional to the needs of the

case in that it asks for “all communications” between Defendant and certain entities with no

limitation as to subject matter or topic. Defendant further objects to this Request on the ground

that, to the extent it can be answered at all, it is duplicative of other Requests, including, without

limitation, Requests 31, 32, 39, 41 and 47. Defendant further objects to this Request on the

grounds that it is overbroad, unduly burdensome, not reasonably calculated to lead to the

discovery of relevant material, and not proportional to the needs of the case in that Defendant

had no involvement with the Segment or the trip to Washington, D.C. taken by Plaintiff Moore

and Mrs. Moore on or around February 14, 2018, or any other events giving rise to the claims in

this case. In light of its general and specific objections, Defendant does not intend to produce

any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 43:

Any and all communications, documents and/or records by and between you (CBS) and the
attorney of record for Yerushalayim Television, LLC, Jenifer Wallis.

Response: Defendant objects to the Request to the extent it is vague and ambiguous as to what

constitutes “communications, documents and/or records by and between you (CBS) and . . .

Jenifer Wallis.” Defendant further objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case in that it asks for “all communications” between

Defendant and Jenifer Wallis with no limitation as to subject matter or topic. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Defendant further objects to this Request on the grounds that it is



                                                  34
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 94 of 237




overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case in that Defendant had no involvement with

the incorporation or management of Yerushalayim Television, LLC, or any other events giving

rise to the claims in this case. Subject to and without waiving its general or specific objections,

Defendant responds that it has no reason to believe it possesses any communications, documents

and/or records responsive to this Request.

REQUEST FOR PRODUCTION NO. 44:

Any and all corporate records of Yerushalayim Television, LLC.

Response: Defendant objects to this Request on the ground that it is duplicative of other

Requests, including, without limitation, Request No. 30. Defendant further objects to this

Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case in that

Defendant had no involvement with the incorporation or management of Yerushalayim

Television, LLC, or any other events giving rise to the claims in this case. Subject to and

without waiving its general or specific objections, Defendant responds that it has no reason to

believe it possesses any documents responsive to this Request.

REQUEST FOR PRODUCTION NO. 45:

Any and all documents that refer or relate in any way to the dissolution of Yerushalayim
Television, LLC.

Response: To the extent this Request seeks documents “relating in any way to” the dissolution

of Yerushalayim Television, LLC, Defendant objects to the Request on the grounds that it is

overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case. Defendant further objects to this Request

to the extent it seeks documents or information protected by the attorney-client privilege, work-



                                                 35
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 95 of 237




product privilege, common-interest privilege, joint-defense privilege or any other applicable

privilege. Defendant further objects to this Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case in that Defendant had no involvement with the

incorporation, management or dissolution of Yerushalayim Television, LLC, or any other events

giving rise to the claims in this case. Subject to and without waiving its general or specific

objections, Defendant responds that it has no reason to believe it possesses any documents

responsive to this request.

REQUEST FOR PRODUCTION NO. 46:

Any and all communications, documents and/or records relating in any way to your assertion that
Plaintiff Moore “had engaged in inappropriate relationships with young women.” Defendants’
Motion to Dismiss (“MTD”) at 1.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the assertion Plaintiff Moore had engaged in inappropriate relationships with

young women, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Subject to and without waiving the foregoing general or specific

objections, Defendant will produce any documents on which Defendant intends to rely to support

its assertion that Plaintiff Moore “had engaged in inappropriate relationships with young

women,” to the extent such documents are not being produced by any other party in this action.

REQUEST FOR PRODUCTION NO. 47:


                                                 36
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 96 of 237




Any and all communications, documents and/or records relating in any way to the “Standard
Consent Agreement” Plaintiff Moore signed on February 14, 2018.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the Standard Consent Agreement Plaintiff Moore signed on February 14, 2018,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Defendant further objects to

this Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case in that

Defendant had no involvement with Plaintiff Moore’s signing of the Standard Consent

Agreement, or any other events giving rise to the claims in this case. Subject to and without

waiving its general or specific objections, Defendant responds that it has no reason to believe it

possesses any communications, documents and/or records responsive to this request.

REQUEST FOR PRODUCTION NO. 48:

Any and all communications, documents and/or records relating in any way to the incorporation
of Yerushalayim TV.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the incorporation of Yerushalayim TV, Defendant objects to the Request on the

grounds that it is overbroad, unduly burdensome, not reasonably calculated to lead to the

discovery of relevant material, and not proportional to the needs of the case. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Defendant further objects to this Request to the extent that it is


                                                 37
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 97 of 237




duplicative of other Requests, including, without limitation, Request 44. Defendant further

objects to this Request on the grounds that it is overbroad, unduly burdensome, not reasonably

calculated to lead to the discovery of relevant material, and not proportional to the needs of the

case in that Defendant had no involvement with the incorporation or management of

Yerushalayim Television, LLC, or any other events giving rise to the claims in this case. Subject

to and without waiving its general or specific objections, Defendant responds that it has no

reason to believe it possesses any communications, documents and/or records responsive to this

request.

REQUEST FOR PRODUCTION NO. 49:

Any and all communications, documents and/or records relating in any way to the reasons for
incorporating Yerushalayim Television, LLC.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the “reasons for incorporating” Yerushalayim Television, LLC, Defendant objects

to the Request on the grounds that it is overbroad, vague unduly burdensome, and not reasonably

calculated to lead to the discovery of relevant material. Defendant further objects to this Request

to the extent it seeks documents or information protected by the attorney-client privilege, work-

product privilege, common-interest privilege, joint-defense privilege or any other applicable

privilege. Defendant further objects to this Request to the extent that it is duplicative of other

Requests, including, without limitation, Request 48. Defendant further objects to this Request on

the grounds that it is overbroad, unduly burdensome, not reasonably calculated to lead to the

discovery of relevant material, and not proportional to the needs of the case in that Defendant

had no involvement with the incorporation or management of Yerushalayim Television, LLC, or

any other events giving rise to the claims in this case. Subject to and without waiving its general




                                                 38
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 98 of 237




or specific objections, Defendant responds that it has no reason to believe it possesses any

communications, documents and/or records responsive to this request.

REQUEST FOR PRODUCTION NO. 50:

Any and all communications, documents and/or records by and between you (CBS) and any
woman who has accused Plaintiff Moore of misconduct.

Response: Defendant objects to this Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case in that Defendant had no involvement with the Segment or

any other events giving rise to the claims in this case. In light of its general and specific

objections, Defendant does not intend to produce any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 51:

Any and all documents you intend to rely on in a trial of this matter.

Response: Defendant objects to this Request as placing obligations on Defendant beyond the

scope of the Federal Rules of Civil Procedure, the Local Rules, and any other applicable law or

authority. Defendant further objects to this Request because it calls for information in the

possession, custody and control of Plaintiffs and that is yet to be produced. Defendant further

objects to this Request to the extent that it seeks information protected from discovery by the

attorney-client privilege, work product doctrine, and other privileges. Subject to and without

waiving its general or specific objections, Defendant responds that it will produce relevant, non-

privileged documents, if any, in its possession, custody or control responsive to this Request that

can be located upon a reasonable search.


REQUEST FOR PRODUCTION NO. 52:

Any and all communications, documents and/or records relating in any way to any allegation of
pedophilia against Plaintiff Moore.



                                                  39
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 99 of 237




Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to “any allegation of pedophilia against Plaintiff Moore, Defendant objects to the

Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case,

particularly because the relevant documents will be in Plaintiffs’ possession or the possession of

non-parties, and not Defendant. Defendant further objects to this Request on the grounds that it

is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case in that Defendant had no involvement with

the Segment or any other events giving rise to the claims in this case. In light of its general and

specific objections, Defendant does not intend to produce any documents in response to this

Request.

REQUEST FOR PRODUCTION NO. 53:

Any and all communications, documents and/or records relating in any way to “a total of nine
women have now come forward” against Plaintiff Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the statement that a total of nine women have now come forward against Plaintiff

Moore, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Defendant further

objects to this Request on the grounds that it is overbroad, unduly burdensome, not reasonably

calculated to lead to the discovery of relevant material, and not proportional to the needs of the

case in that Defendant had no involvement with the Segment or any other events giving rise to




                                                 40
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 100 of 237




the claims in this case. In light of its general and specific objections, Defendant does not intend

to produce any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 54:

Any and all communications, documents and/or records relating in any way to an allegation that
Plaintiff Moore initiated a sexual encounter with a 14-year-old.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” an allegation that Plaintiff Moore initiated a sexual encounter with a 14-year-old,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case, particularly because the relevant documents will be in Plaintiffs’ possession or

the possession of non-parties, and not Defendant. Defendant further objects to this Request on

the grounds that it is overbroad, unduly burdensome, not reasonably calculated to lead to the

discovery of relevant material, and not proportional to the needs of the case in that Defendant

had no involvement with the Segment or any other events giving rise to the claims in this

case. In light of its general and specific objections, Defendant does not intend to produce any

documents in response to this Request.

REQUEST FOR PRODUCTION NO. 55:

Any and all communications, documents and/or records relating in any way to the modification
of the Standard Consent Agreement wherein Plaintiff Moore crossed out and initialed the
following language: “ . . . any allegedly sexual-oriented or offensive behavior or questioning.”

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” Plaintiff Moore’s modification of the Standard Consent Agreement, Defendant

objects to the Request on the grounds that it is overbroad, unduly burdensome, not reasonably

calculated to lead to the discovery of relevant material, and not proportional to the needs of the

case. Defendant further objects to this Request to the extent it seeks documents or information



                                                 41
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 101 of 237




protected by the attorney-client privilege, work-product privilege, common-interest privilege,

joint-defense privilege or any other applicable privilege. Defendant objects to this Request on

the ground that it is duplicative of other Requests, including, without limitation, Request 47.

Defendant further objects to this Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case in that Defendant had no involvement with Plaintiff

Moore’s signing of the Standard Consent Agreement or any other events giving rise to the claims

in this case. In light of its general and specific objections, Defendant does not intend to produce

any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 56:

Any and all communications, documents and/or records relating in any way to the decision to air
“Who is America” featuring Plaintiff Moore after you (CBS) were put on notice of the alleged
defamation.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the decision to air “Who is America?” featuring Plaintiff Moore, Defendant

objects to the Request on the grounds that it is overbroad, unduly burdensome, and not

reasonably calculated to lead to the discovery of relevant material. Defendant further objects to

this Request on the ground that it calls for a wide-ranging narrative response that is better suited

for a deposition, and is therefore overbroad and unduly burdensome. Defendant further objects

to this Request to the extent it seeks documents or information protected by the attorney-client

privilege, work-product privilege, common-interest privilege, joint-defense privilege or any other

applicable privilege. Defendant further objects to this Request on the grounds that it is

overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case in that Defendant had no involvement with

the decision to air the Segment or any other events giving rise to the claims in this case. In light


                                                 42
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 102 of 237




of its general and specific objections, Defendant does not intend to produce any documents in

response to this Request.

REQUEST FOR PRODUCTION NO. 57:

Any and all communications, documents and/or records relating in any way to your (CBS)
insurance coverage for either defamation, and/or intentional infliction of emotional distress
and/or fraud.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” Defendant’s insurance coverage, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent it seeks communications, documents and/or records regarding insurance

coverage inapplicable to the claims at issue in this action, on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case. Defendant further objects to this Request on the ground

that it is premature at this time, as Defendant may possess insurance coverage that becomes

applicable to the claims at issue in this action at a later date. Subject to and without waiving its

general or specific objections, Defendant responds that it has no reason to believe it possesses

any relevant communications, documents and/or records responsive to this Request at this time.

REQUEST FOR PRODUCTION NO. 58:

Any and all communications, documents and/or records relating in any way to your (CBS) prior
litigation where you (CBS) were sued for defamation.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” prior litigation in which Defendant was sued for defamation, Defendant objects to

the Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case.



                                                 43
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 103 of 237




Defendant further objects to this Request to the extent that it calls for information readily

available through public sources. Defendant further objects to this Request on the ground that it

seeks material neither relevant nor proportional to the needs of the case, including without

limitation because it seeks material regarding litigation wholly unrelated to Plaintiffs that is not

relevant to the maintenance or defense of claims in this action. Defendant further objects to this

Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case in that

Defendant had no involvement with the Segment or any other events giving rise to the claims in

this case. In light of its general and specific objections, Defendant does not intend to produce

any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 59:

Any and all communications, documents and/or records relating in any way to your (CBS) prior
litigation where you (CBS) were sued for fraud.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” prior litigation in which Defendant was sued for fraud, Defendant objects to the

Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case.

Defendant further objects to this Request to the extent that it calls for information readily

available through public sources. Defendant further objects to this Request on the ground that it

seeks material neither relevant nor proportional to the needs of the case, including without

limitation because it seeks material regarding litigation wholly unrelated to Plaintiffs that is not

relevant to the maintenance or defense of claims in this action. Defendant further objects to this

Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case in that



                                                 44
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 104 of 237




Defendant had no involvement with the Segment or any other events giving rise to the claims in

this case. In light of its general and specific objections, Defendant does not intend to produce any

documents in response to this Request.

REQUEST FOR PRODUCTION NO. 60:

Any and all communications, documents and/or records relating in any way to your (CBS) prior
litigation where you (CBS) were sued for intentional infliction of emotional distress.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” prior litigation in which Defendant was sued for intentional infliction of

emotional distress, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case. Defendant further objects to this Request to the extent that

it calls for information readily available through public sources. Defendant further objects to this

Request on the ground that it seeks material neither relevant nor proportional to the needs of the

case, including without limitation because it seeks material regarding litigation wholly unrelated

to Plaintiffs that is not relevant to the maintenance or defense of claims in this action. Defendant

further objects to this Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case in that Defendant had no involvement with the Segment or any other events

giving rise to the claims in this case. In light of its general and specific objections, Defendant

does not intend to produce any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 61:

Any and all communications, documents and/or records relating in any way to your (CBS)
knowledge of whether Sasha [sic] Noam Baron Cohen was ever convicted of committing a
crime.




                                                 45
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 105 of 237




Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” Defendant’s knowledge of whether he was convicted for a crime, Defendant

objects to the Request on the grounds that it is overbroad, unduly burdensome, not reasonably

calculated to lead to the discovery of relevant material, and not proportional to the needs of the

case. Defendant further objects to this Request on the ground that it is vague and ambiguous as

to what constitutes Defendant’s “knowledge of” whether Sacha Noam Baron Cohen was

convicted of a crime. Defendant further objects to this Request on the ground that it is harassing

and seeks information irrelevant to this action. Defendant further objects to this Request on the

grounds that it is overbroad, unduly burdensome, not reasonably calculated to lead to the

discovery of relevant material, and not proportional to the needs of the case in that Defendant

had no involvement with the Segment or any other events giving rise to the claims in this case.

In light of its general and specific objections, Defendant does not intend to produce any

documents in response to this Request.

REQUEST FOR PRODUCTION NO. 62:

Any and all communications, documents and/or records relating in any way to your (CBS)
decision to cancel “Who is America” for future seasons.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” Defendant’s decision to cancel “Who is America?”, Defendant objects to the

Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case.

Defendant further objects to this Request on the ground that “Who is America?” was not

“cancelled.” Defendant further objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case in that Defendant had no involvement with the Segment



                                                 46
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 106 of 237




or any other events giving rise to the claims in this case. In light of its general and specific

objections, Defendant does not intend to produce any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 63:

Any and all documents which evidence or refer or relate to accusations, complaints, and/or other
writings where Sasha [sic] Noam Baron Cohen was or is currently being accused of sexual
abuse, and/or acts of sexual perversion. Perversion is defined in the dictionary as: “sexual
behavior or desire that is considered abnormal or unacceptable.”

Response: To the extent this Request seeks documents “relating in any way to” accusations of

sexual abuse and/or acts of sexual perversion against Defendant, Defendant objects to the

Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case.

Defendant further objects to this Request on the ground that it is harassing and seeks information

irrelevant to Plaintiffs or the maintenance or defense of claims in this action. Defendant further

objects to this Request on the grounds that it is overbroad, unduly burdensome, not reasonably

calculated to lead to the discovery of relevant material, and not proportional to the needs of the

case in that Defendant had no involvement with the Segment or any other events giving rise to

the claims in this case. In light of its general and specific objections, Defendant does not intend

to produce any documents in response to this Request.




                                                  47
     Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 107 of 237




Dated: New York, New York
       November 5, 2020

                               Respectfully submitted,

                               DAVIS WRIGHT TREMAINE LLP

                               By: /s/ Elizabeth A. McNamara
                               Elizabeth A. McNamara
                               Rachel F. Strom
                               Eric J. Feder
                               1251 Avenue of the Americas, 21st Floor
                               New York, New York 10020
                               Phone (212) 489-8230
                               Fax (212) 489-8340
                               Email: lizmcnamara@dwt.com
                                         rachelstrom@dwt.com
                                         ericfeder@dwt.com

                               Attorneys for Defendants Sacha Baron Cohen,
                               Showtime Networks Inc., and CBS Corporation n/k/a
                               ViacomCBS Inc.




                                     48
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 108 of 237




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                        X

ROY STEWART MOORE and KAYLA MOORE,                      :
                                                        : Index No. 19 Civ. 4977 (JPC)
                         Plaintiffs,                    :
                                                        : ECF CASE
               - against -                              :
                                                        :
SACHA NOAM BARON COHEN, SHOWTIME                        :
NETWORKS, INC., AND CBS CORPORATION,                    :
                                                        :
                         Defendants.                    :
                                                        X




    DEFENDANT SACHA BARON COHEN’S RESPONSES AND OBJECTIONS TO
         PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the United States District Court for the Southern District of New York, Defendant Sacha

Baron Cohen (“Defendant”), by his under-signed attorneys, hereby responds and objects to the

First Request for the Production of Documents and Things from Defendant Sasha [sic] Noam

Baron Cohen (the “Requests” or, singularly, a “Request”) served by plaintiffs Roy Moore

(“Plaintiff Moore”) and Kayla Moore (“Mrs. Moore”) (collectively, “Plaintiffs”) on September

25, 2020.

                                       GENERAL OBJECTIONS

       The following general responses and objections are incorporated into each specific

response and objection as if fully set forth in such response and objection.

       1.      Defendant objects to the Requests on the ground that they: (a) are improper;

(b) are overly broad as to time frame and content; (c) are unduly burdensome and/or oppressive;

(d) are vague and ambiguous; (e) are unreasonably cumulative or duplicative; (f) seek

information that is immaterial; (g) seek information that is not relevant, in that it has no tendency
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 109 of 237




to make a fact more or less probable than it would be without the potential evidence and/or tends

to prove a fact that is of no consequence in determining this action;1 or (h) are otherwise not

proportional to the needs of the case. A statement that, subject to general and specific

objections, Defendant will produce relevant documents responsive to a particular Request means

that Defendant will produce only non-privileged documents in his possession, custody or control

that reasonably relate to the subject matter of this action, are proportional to the needs of the

case, and can be located and produced as the result of a reasonable search and review of

documents. Defendant further notes that discovery in this action is in its earliest stages.

Following production of initial documents responsive to these Requests, should there be any

open issues concerning the demands of Plaintiffs’ Requests, counsel for Defendant will meet and

confer with counsel for Plaintiffs to discuss the scope and limitations of Defendant’s document

productions in response to any identified Requests – including appropriate search terms and

document custodians.

         2.       Defendant objects to the Requests, and will not produce documents, to the extent

that the Requests seek materials that: (a) are protected from disclosure under the attorney-client

privilege; (b) are protected from disclosure under the work product doctrine; (c) were prepared in

anticipation of litigation or for trial; or (d) are otherwise privileged or exempted from discovery

under applicable privileges, including without limitation the settlement, joint defense and

common-interest privileges, law or rules. In the event that a document that is privileged or

exempt from disclosure is produced by Plaintiffs, it will have been produced through




1
  For the avoidance of doubt, the foregoing definition of relevance applies to all responses below addressing whether
certain documents are “relevant” as well as all objections on the grounds that the requested information is
“irrelevant” or “not relevant.” See also Fed. R. Evid. 401 (“Evidence is relevant if: (a) it has any tendency to make a
fact more or less probable than it would be without the evidence; and (b) the fact is of consequence in determining
the action.”).


                                                          2
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 110 of 237




inadvertence and shall not constitute a waiver of privileges applicable to that or any other

document.

       3.      Defendant undertakes to respond to the Requests only in the form and to the

extent required by the Federal Rules of Civil Procedure, the Local Rules, and the case law

interpreting each of them (together, the “Rules”). Defendant objects to the Requests to the extent

that they purport to impose obligations concerning the form or content of responses beyond those

required by the Rules, or exceed the scope of investigation imposed or permitted by the Rules.

       4.      Defendant objects to the Requests to the extent they seek disclosure of documents

from persons over whom Defendant has no control, or seek documents not in Defendant’s

possession, custody, or control.

       5.      Defendant objects to the Requests to the extent that they seek discovery of (a)

trade secrets; (b) information that is confidential, proprietary, commercially sensitive, or

competitively significant; (c) personal or proprietary information relating to Defendant and his

affiliates, and their respective employees and/or clients, customers or counterparties; or (d)

information that is subject to other protective orders, non-disclosure agreements or other

confidentiality undertakings (collectively, “Confidential Information”). Defendant will produce

Confidential Information subject to a protective order negotiated by the parties and entered by

the Court unless prohibited by law or court order.

       6.      Defendant objects to the Requests to the extent that they seek documents already

in the possession, custody or control of Plaintiffs or Plaintiffs’ attorneys.

       7.      Defendant objects to the Requests to the extent that they call for information

readily available through public sources, from sources that are more convenient, less burdensome

or less expensive, or from sources that are more readily available to Plaintiffs than to Defendant.




                                                   3
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 111 of 237




          8.    Defendant objects to the Requests to the extent that they call for the creation of

new documents, reports, spreadsheets or data compilations on the part of Defendant.

          9.    In responding to the Requests, Defendant does not concede that any of the

documents sought or produced are relevant, material, authentic, admissible into evidence, or

proportional to the needs of the case or as a waiver of any applicable privilege. Moreover, the

production of documents by Defendant shall not constitute a waiver of any of the objections set

forth herein or any other objections, including without limitation those on the grounds of

relevance, materiality, and/or lack of foundation, all of which objections are expressly reserved.

          10.   Defendant’s responses and objections to the Requests are not intended to be, and

shall not be construed as, an agreement or concurrence by Defendant with Plaintiffs’

characterization of any facts, circumstances, or legal obligations. Defendant reserves the right to

contest any such characterization as inaccurate.

          11.   That Defendant has responded to a particular Request shall not be interpreted as

implying that responsive documents exist or that Defendant acknowledges the propriety of the

Request.

          12.   Defendant objects to the Requests as unduly burdensome on the ground that they

purport to require Defendant to produce electronically stored information that is currently

inaccessible, not reasonably accessible, stored in a form in which it is not ordinarily maintained

or reasonably usable, unreasonably voluminous, or otherwise would be burdensome to search or

review.

          13.   Defendant objects to the Requests, including all of the Definitions and

Instructions contained therein, to the extent they call for the production of all responsive

documents within thirty (30) days. Given the nature of the claims and defenses at issue in this




                                                   4
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 112 of 237




action, thirty (30) days is not a reasonable amount of time to produce all non-privileged,

responsive documents that Defendant agrees to produce. Non-privileged, responsive documents

identified for production in these responses will be produced on a reasonable rolling basis after

the entry of an appropriate protective order negotiated by the parties.

       14.     Defendant objects to the Requests, including all of the Definitions and

Instructions contained therein, to the extent they call for the production of “all” responsive

documents on the ground that any such Request is overly broad and unduly burdensome. As set

forth in its responses to each Request, Defendant will produce only documents in his possession,

custody, or control that can be located upon a reasonable search.

       15.     Defendant objects to the Requests, including all of the Definitions and

Instructions contained therein, to the extent that they provide no limitation to the period of time

for which documents are sought and even Instruction 1.6, which is never used in the Requests, is

overly broad. It would be unduly burdensome and disproportionate to the needs of the case to

require Defendant to respond to each of the Requests without a reasonable time limit. Unless

otherwise specified below, Defendant will produce documents he created or received during the

period from January 1, 2017 to September 5, 2018 (the “Default Time Period”).

       16.     Defendant reserves the right to modify, supplement or amend any or all of these

responses, if necessary or appropriate, and to produce additional non-privileged, responsive

documents at a later date if any are located.

REQUEST FOR PRODUCTION NO. 1:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 11 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 11 of the Complaint, Defendant objects to the Request on the grounds



                                                  5
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 113 of 237




that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

him to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal

pleading. Defendant further objects to this Request to the extent it assumes the truth of the

allegations in paragraph 11 of the Complaint. Further, Defendant objects to this Request as

duplicative of Request No. 32. Subject to and without waiving the foregoing general or specific

objections, Defendant will produce the documents set forth in his response to Request No. 32,

which fully encompass the documents reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 2:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 15 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 15 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

him to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal

pleading. Defendant further objects to this Request to the extent it assumes the truth of the

allegations in paragraph 15 of the Complaint. Further, Defendant objects to this Request as

duplicative of Request No. 32. Subject to and without waiving the foregoing general or specific




                                                 6
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 114 of 237




objections, Defendant will produce the documents set forth in his response to Request No. 32,

which fully encompass the documents reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 3:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 18 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 18 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

him to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal

pleading. Defendant further objects to this Request to the extent it assumes the truth of the

allegations in paragraph 18 of the Complaint. Further, Defendant objects to this Request as

duplicative of Request No. 32. Subject to and without waiving the foregoing general or specific

objections, Defendant will produce the documents set forth in his response to Request No. 32,

which fully encompass the documents reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 4:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 19 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 19 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of


                                                 7
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 115 of 237




Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

him to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal

pleading. Defendant further objects to this Request to the extent it assumes the truth of the

allegations in paragraph 19 of the Complaint. Further, Defendant objects to this Request as

duplicative of Request No. 32. Subject to and without waiving the foregoing general or specific

objections, Defendant will produce the documents set forth in his response to Request No. 32,

which fully encompass the documents reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 5:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 11 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 11 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

him to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal

pleading. Defendant further objects to this Request to the extent it assumes the truth of the

allegations in paragraph 11 of the Complaint. Further, Defendant objects to this Request as

duplicative of other Requests, including, without limitation, Request Nos. 1 and 32. Subject to

and without waiving the foregoing general or specific objections, Defendant will produce the

documents set forth in his response to Request No. 32, which fully encompass the documents

reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 6:



                                                 8
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 116 of 237




Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 21 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 21 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

him to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal

pleading. Defendant further objects to this Request to the extent it assumes the truth of the

allegations in paragraph 21 of the Complaint. Further, Defendant objects to this Request as

duplicative of Request No. 32. Subject to and without waiving the foregoing general or specific

objections, Defendant will produce the documents set forth in his response to Request No. 32,

which fully encompass the documents reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 7:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 22 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 22 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

him to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal

pleading. Defendant further objects to this Request to the extent it assumes the truth of the


                                                 9
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 117 of 237




allegations in paragraph 22 of the Complaint. Further, Defendant objects to this Request as

duplicative of Request No. 32. Subject to and without waiving the foregoing general or specific

objections, Defendant will produce the documents set forth in his response to Request No. 32,

which fully encompass the documents reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 8:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 23 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 23 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

him to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal

pleading. Defendant further objects to this Request to the extent it assumes the truth of the

allegations in paragraph 23 of the Complaint. Further, Defendant objects to this Request as

duplicative of Request No. 32. Subject to and without waiving the foregoing general or specific

objections, Defendant will produce the documents set forth in his response to Request No. 32,

which fully encompass the documents reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 9:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 24 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 24 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of


                                                10
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 118 of 237




relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

him to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal

pleading. Defendant further objects to this Request to the extent it assumes the truth of the

allegations in paragraph 24 of the Complaint. Further, Defendant objects to this Request as

duplicative of Request No. 32. Subject to and without waiving the foregoing general or specific

objections, Defendant will produce the documents set forth in his response to Request No. 32,

which fully encompass the documents reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 10:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 25 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 25 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

him to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal

pleading. Defendant further objects to this Request to the extent it assumes the truth of the

allegations in paragraph 25 of the Complaint. Further, Defendant objects to this Request as

duplicative of Request No. 32. Subject to and without waiving the foregoing general or specific

objections, Defendant will produce the documents set forth in his response to Request No. 32,

which fully encompass the documents reasonably responsive to this Request.



                                                11
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 119 of 237




REQUEST FOR PRODUCTION NO. 11:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense of “failure to state a claim” to the allegations in this case and/or the First Defense
in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense of “failure to state a claim” and/or the First Defense in Defendants’ Answer, Defendant

objects to this Request as overbroad, unduly burdensome, not reasonably calculated to lead to the

discovery of relevant material, and not proportional to the needs of the case. Defendant further

objects to this Request on the grounds that it assumes any additional documents are necessary to

establish this defense, which turns on a question of law that can be resolved by reviewing the

segment of “Who is America?” featuring Plaintiff Moore that is at issue in this litigation (the

“Segment”) and the allegations of the Complaint. Defendant further objects to this Request to

the extent it seeks documents or information protected by the attorney-client privilege, work-

product privilege, common-interest privilege, joint-defense privilege or any other applicable

privilege. Subject to and without waiving his general or specific objections, Defendant responds

that he will produce relevant, non-privileged documents, if any, in his possession, custody or

control responsive to this Request that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 12:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that the “statements are not capable of being proven true or false” to the
allegations in this case and/or the Second Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “statements are not capable of being proven true or false” and/or the Second

Defense in Defendants’ Answer, Defendant objects to this Request as overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case. Defendant further objects to this Request on the grounds


                                                 12
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 120 of 237




that it assumes any additional documents are necessary to establish this defense, which turns on a

question of law that can be resolved by reviewing the Segment and the allegations of the

Complaint. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving his general or specific objections, Defendant responds that he will produce relevant,

non-privileged documents, if any, in his possession, custody or control responsive to this Request

that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 13:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense of “opinion and satire” to the allegations in this case and/or the Third Defense in
your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense of “opinion and satire” and/or the Third Defense in Defendants’ Answer, Defendant

objects to this Request as overbroad, unduly burdensome, not reasonably calculated to lead to the

discovery of relevant material, and not proportional to the needs of the case. Defendant further

objects to this Request on the grounds that it assumes any additional documents are necessary to

establish this defense, which turns on a question of law that can be resolved by reviewing the

Segment and the allegations of the Complaint. Defendant further objects to this Request to the

extent it seeks documents or information protected by the attorney-client privilege, work-product

privilege, common-interest privilege, joint-defense privilege or any other applicable privilege.

Subject to and without waiving his general or specific objections, Defendant responds that he

will produce relevant, non-privileged documents, if any, in his possession, custody or control

responsive to this Request that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 14:


                                                13
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 121 of 237




Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense of “substantial truth” to the allegations in this case and/or the Fourth Defense in
your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense of “substantial truth” and/or the Fourth Defense in Defendants’ Answer, Defendant

objects to the Request on the grounds that it is overbroad, unduly burdensome, not reasonably

calculated to lead to the discovery of relevant material, and not proportional to the needs of the

case. Defendant further objects to this Request to the extent it seeks documents or information

protected by the attorney-client privilege, work-product privilege, common-interest privilege,

joint-defense privilege or any other applicable privilege. Subject to and without waiving his

general or specific objections, Defendant responds that he will produce relevant, non-privileged

documents, if any, in his possession, custody or control responsive to this Request that can be

located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 15:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense of “lack of standing” to the allegations in this case pertaining to Mrs. Moore
and/or the Fifth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense of “lack of standing” and/or the Fifth Defense in Defendants’ Answer, Defendant objects

to the Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated

to lead to the discovery of relevant material, and not proportional to the needs of the case.

Defendant further objects to this Request on the grounds that it assumes any additional

documents are necessary to establish this defense, which turns on a question of law that can be

resolved by reviewing the allegations of the Complaint. Defendant further objects to this

Request to the extent it seeks documents or information protected by the attorney-client

privilege, work-product privilege, common-interest privilege, joint-defense privilege or any other


                                                 14
          Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 122 of 237




applicable privilege. Subject to and without waiving his general or specific objections,

Defendant responds that he will produce relevant, non-privileged documents, if any, in his

possession, custody or control responsive to this Request that can be located upon a reasonable

search.

REQUEST FOR PRODUCTION NO. 16:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that the “statements are not susceptible of a defamatory meaning” to the
allegations in this case and/or the Sixth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “statements are not susceptible of a defamatory meaning” and/or the Sixth Defense

in Defendants’ Answer, Defendant objects to this Request as overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Defendant further objects to this Request on the grounds that it assumes any

additional documents are necessary to establish this defense, which turns on a question of law

that can be resolved by reviewing the Segment and the allegations of the Complaint. Defendant

further object to this Request to the extent it seeks documents or information protected by the

attorney-client privilege, work-product privilege, common-interest privilege, joint-defense

privilege or any other applicable privilege. Subject to and without waiving his general or

specific objections, Defendant responds that he will produce relevant, non-privileged documents,

if any, in his possession, custody or control responsive to this Request that can be located upon a

reasonable search.

REQUEST FOR PRODUCTION NO. 17:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense of “lack of negligence, gross irresponsibility or actual malice” to the allegations
in this case and/or the Seventh Defense in your Answer. [Dkt. #78].




                                                 15
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 123 of 237




Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense of “lack of negligence, gross irresponsibility or actual malice” and/or the Seventh

Defense in Defendants’ Answer Defendant objects to the Request on the grounds that it is

overbroad, unduly burdensome, and not reasonably calculated to lead to the discovery of relevant

material. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving his general or specific objections, Defendant responds that he will produce relevant,

non-privileged documents, if any, in his possession, custody or control responsive to this Request

that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 18:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that the statements are “privileged under New York, California and common
law” to the allegations in this case and/or the Ninth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that statements are “privileged under New York, California and common law” and/or the

Ninth Defense in Defendants’ Answer, Defendant objects to this Request as overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case. Defendant further objects to this Request on the grounds

that it assumes any additional documents are necessary to establish this defense, which turns on a

question of law that can be resolved by reviewing the Segment and the allegations of the

Complaint. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving his general or specific objections, Defendant responds that he will produce relevant,


                                                16
          Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 124 of 237




non-privileged documents, if any, in his possession, custody or control responsive to this Request

that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 19:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that Plaintiff Moore is a “libel-proof plaintiff” to the allegations in this case
and/or the Tenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that Plaintiff Moore is a “libel-proof plaintiff” and/or the Tenth Defense in Defendants’

Answer, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Subject to and without waiving his general or specific objections,

Defendant responds that he will produce relevant, non-privileged documents, if any, in his

possession, custody or control responsive to this Request that can be located upon a reasonable

search.

REQUEST FOR PRODUCTION NO. 20:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “Plaintiffs did not suffer actual harm or damages” to the allegations in this
case and/or the Eleventh Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “Plaintiffs did not suffer actual harm or damages” and/or the Eleventh Defense in

Defendants’ Answer, Defendant objects to the Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and


                                                  17
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 125 of 237




not proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties. Defendant further objects to this Request

to the extent it seeks documents or information protected by the attorney-client privilege, work-

product privilege, common-interest privilege, joint-defense privilege or any other applicable

privilege. Subject to and without waiving his general or specific objections, Defendant responds

that he will produce relevant, non-privileged documents, if any, in his possession, custody or

control responsive to this Request that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 21:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that the statements were published with a “lack of actual malice” to the
allegations in this case and/or the Twelfth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that the statements were published with a “lack of actual malice” and/or the Twelfth

Defense in Defendants’ Answer, Defendant objects to the Request on the grounds that it is

overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case. Defendant further objects to this Request

to the extent it seeks documents or information protected by the attorney-client privilege, work-

product privilege, common-interest privilege, joint-defense privilege or any other applicable

privilege. Subject to and without waiving his general or specific objections, Defendant responds

that he will produce relevant, non-privileged documents, if any, in his possession, custody or

control responsive to this Request that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 22:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that Defendants are denied “due process under the Fifth and Fourteenth
Amendments” to the allegations in this case and/or the Thirteenth Defense in your Answer. [Dkt.
#78].



                                                18
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 126 of 237




Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that Defendants are denied “due process under the Fifth and Fourteenth Amendments”

and/or the Thirteenth Defense in Defendants’ Answer, Defendant objects to this Request as

overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case. Defendant further objects to this Request

on the grounds that it assumes any additional documents are necessary to establish this defense,

which turns on a question of law that can be resolved by reviewing the allegations of the

Complaint. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving his general or specific objections, Defendant responds that he will produce relevant,

non-privileged documents, if any, in his possession, custody or control responsive to this Request

that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 23:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “Defendants’ conduct was not sufficiently extreme or outrageous” to the
allegations in this case and/or the Fourteenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “Defendants’ conduct was not sufficiently extreme or outrageous” and/or the

Fourteenth Defense in Defendants’ Answer, Defendant objects to this Request as overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case. Defendant further objects to this Request on the

grounds that it assumes any additional documents are necessary to establish this defense, which

turns on a question of law that can be resolved by reviewing the Segment and the allegations of

the Complaint. Defendant further objects to this Request to the extent it seeks documents or


                                                19
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 127 of 237




information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving his general or specific objections, Defendant responds that he will produce relevant,

non-privileged documents, if any, in his possession, custody or control responsive to this Request

that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 24:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “the intentional infliction of emotional distress claim is duplicative” to the
allegations in this case and/or the Fifteenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “the intentional infliction of emotional distress claim is duplicative” and/or the

Fifteenth Defense in Defendants’ Answer, Defendant objects to this Request as overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case. Defendant further objects to this Request on the

grounds that it assumes any additional documents are necessary to establish this defense, which

turns on a question of law that can be resolved by reviewing the allegations of the Complaint.

Defendant further object to this Request to the extent it seeks documents or information

protected by the attorney-client privilege, work-product privilege, common-interest privilege,

joint-defense privilege or any other applicable privilege. Subject to and without waiving his

general or specific objections, Defendant responds that he will produce relevant, non-privileged

documents, if any, in his possession, custody or control responsive to this Request that can be

located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 25:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that Defendants’ “reliance on alleged misrepresentations was not reasonable” to
the allegations in this case and/or the Sixteenth Defense in your Answer. [Dkt. #78].


                                                 20
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 128 of 237




Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that Defendants’ “reliance on alleged misrepresentations was not reasonable” and/or the

Sixteenth Defense in Defendants’ Answer, Defendant objects to this Request as overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case. Defendant further objects to this Request on the

grounds that it assumes any additional documents are necessary to establish this defense, which

turns on a question of law that can be resolved by reviewing the allegations of the Complaint and

the Standard Consent Agreement that was signed by Plaintiff Moore. Defendant further objects

to this Request to the extent it seeks documents or information protected by the attorney-client

privilege, work-product privilege, common-interest privilege, joint-defense privilege or any other

applicable privilege. Defendant further objects to this Request on the ground that it

mischaracterizes the Sixteenth Defense in Defendants’ Answer, which alleges that Plaintiffs’ –

not Defendants’ – reliance on alleged misrepresentations was not reasonable. Subject to and

without waiving his general or specific objections, Defendant responds that he will produce

relevant, non-privileged documents, if any, in his possession, custody or control responsive to

this Request that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 26:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “Plaintiffs did not suffer pecuniary damage” to the allegations in this case
and/or the Seventeenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “Plaintiffs did not suffer pecuniary damage” and/or the Seventeenth Defense in

Defendants’ Answer, Defendant objects to the Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case, particularly because the relevant documents will be in


                                                21
          Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 129 of 237




Plaintiffs’ possession or the possession of non-parties, and not Defendant. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Subject to and without waiving his general or specific objections,

Defendant responds that he will produce relevant, non-privileged documents, if any, in his

possession, custody or control responsive to this Request that can be located upon a reasonable

search.

REQUEST FOR PRODUCTION NO. 27:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “Plaintiffs failed to mitigate injuries and damages” to the allegations in this
case and/or the Eighteenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “Plaintiffs failed to mitigate injuries and damages” and/or the Eighteenth Defense in

Defendants’ Answer, Defendant objects to the Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Subject to and without waiving his general or specific objections,

Defendant responds that he will produce relevant, non-privileged documents, if any, in his

possession, custody or control responsive to this Request that can be located upon a reasonable

search.

REQUEST FOR PRODUCTION NO. 28:




                                                 22
          Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 130 of 237




Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “damages were caused by third parties” to the allegations in this case and/or
the Nineteenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “damages were caused by third parties” and/or the Nineteenth Defense in

Defendants’ Answer, Defendant objects to the Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Subject to and without waiving his general or specific objections,

Defendant responds that he will produce relevant, non-privileged documents, if any, in his

possession, custody or control responsive to this Request that can be located upon a reasonable

search.

REQUEST FOR PRODUCTION NO. 29:

Any and all documents (regardless of form) that refer or relate in any way to or support any other
alleged defense to the allegations in this case and/or the Twentieth Defense in your Answer.
[Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” any

other defense and/or the Twentieth Defense in Defendants’ Answer, Defendant objects to the

Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case.

Defendant further objects to this Request to the extent it seeks documents or information

protected by the attorney-client privilege, work-product privilege, common-interest privilege,

joint-defense privilege or any other applicable privilege. Subject to and without waiving his


                                                 23
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 131 of 237




general or specific objections, Defendant responds that he will produce relevant, non-privileged

documents, if any, in his possession, custody or control responsive to this Request that can be

located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 30:

Any and all corporate records of Yerushalayim Television, LLC – including but not limited to:
(i) bylaws; (ii) articles of incorporation; (iii) meeting minutes; (iv) agendas; (v) summaries; (vi)
organizational charts; and (vii) list of shareholders.

Response: To the extent this Request seeks “meeting minutes,” “agendas,” “summaries,” and

“organizational charts,” Defendant objects to the Request on the grounds that it is vague and

ambiguous. Subject to and without waiving his general or specific objections, Defendant

responds that he will produce non-privileged documents, if any, in his possession, custody or

control responsive to this Request that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 31:

Any and all communications, documents and/or records relating in any way to either Plaintiff
Moore or Mrs. Moore concerning to [sic] their trip to Washington, D.C. on or around February
14, 2018.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” either Plaintiff Moore or Mrs. Moore concerning their trip to Washington, D.C.

on or around February 14, 2018, Defendant objects to the Request on the grounds that it is

overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case. Subject to and without waiving his

general or specific objections, Defendant responds that he will produce non-privileged

documents, if any, in his possession, custody or control that refer to either Plaintiff Moore or

Mrs. Moore with respect to their trip to Washington, D.C. on or around February 14, 2018 that

can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 32:


                                                 24
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 132 of 237




Any and all communications, documents and/or records relating in any way to either Plaintiff
Moore or Mrs. Moore concerning the program “Who is America” featuring Plaintiff Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” either Plaintiff Moore or Mrs. Moore concerning the program “Who is America?”

featuring Plaintiff Moore, Defendant objects to the Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case. Subject to and without waiving his general or specific

objections, Defendant responds that he will produce non-privileged documents, if any, in his

possession, custody or control that refer to either Plaintiff Moore or Mrs. Moore in connection

with Plaintiff Moore’s appearance on the program “Who is America?” that can be located upon a

reasonable search.

REQUEST FOR PRODUCTION NO. 33:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (Cohen) and CBS Corporation, its agents, surrogates,
affiliates, producers, and/or assignees, that refer or relate to either Plaintiff Moore or Mrs.
Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs. Moore,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving his general or specific objections, Defendant responds that he will produce non-

privileged communications, documents and/or records between him and CBS Corporation, its

agents, surrogates, affiliates, producers, and/or assignees that reference either Plaintiff Moore or


                                                  25
          Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 133 of 237




Mrs. Moore, if any, in his possession, custody or control that can be located upon a reasonable

search.

REQUEST FOR PRODUCTION NO. 34:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (Cohen) and Showtime Networks, Inc., its agents,
surrogates, affiliates, producers, and/or assignees, that refer or relate in any way to either
Plaintiff Moore or Mrs. Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence that “refer[s] or relate[s] in any way” to either Plaintiff or Mrs.

Moore, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case. Defendant further objects to this Request to the extent it

seeks documents or information protected by the attorney-client privilege, work-product

privilege, common-interest privilege, joint-defense privilege or any other applicable privilege.

Subject to and without waiving his general or specific objections, Defendant responds that he

will produce non-privileged communications between him and Showtime Network, Inc. and/or

its employees that reference either Plaintiff Moore or Mrs. Moore, if any, in his possession,

custody or control that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 35:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (Cohen) and anyone affiliated with or allegedly affiliated
with Yerushalayim Television, LLC, its agents, surrogates, affiliates, producers, and/or
assignees, that refer or relate in any way to either Plaintiff Moore or Mrs. Moore.

Response: To the extent this Request seeks communications, documents and/or records

“relating in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs.

Moore, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not


                                                  26
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 134 of 237




proportional to the needs of the case. Subject to and without waiving his general or specific

objections, Defendant responds that he will produce non-privileged communications between

him and Yerushalayim Television, LLC and/or any of its employees or members that reference

either Plaintiff Moore or Mrs. Moore, if any, in his possession, custody or control that can be

located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 36:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (Cohen) and anyone affiliated with or allegedly affiliated
with La Quinta Entertainment, LLC that refer or relate in any way to either Plaintiff Moore or
Mrs. Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs. Moore,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Subject to and without waiving his general or specific objections, Defendant

responds that he will produce non-privileged communications between him and La Quinta

Entertainment, LLC, and/or any of its employees or members that reference either Plaintiff

Moore or Mrs. Moore, if any, in his possession, custody or control that can be located upon a

reasonable search.

REQUEST FOR PRODUCTION NO. 37:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (Cohen) and anyone affiliated with or allegedly affiliated
with Please You Can Touch LLC that refer or relate in any way to either Plaintiff Moore or Mrs.
Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs. Moore,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not


                                                27
          Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 135 of 237




reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Subject to and without waiving his general or specific objections, Defendant

responds that he will produce non-privileged communications between him and Please You Can

Touch LLC, and/or any of its employees or members that reference either Plaintiff Moore or

Mrs. Moore, if any, in his possession, custody or control that can be located upon a reasonable

search.

REQUEST FOR PRODUCTION NO. 38:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (Cohen) and Brendan Countee, Vice President of Original
Programming for Showtime Networks, Inc. that refer or relate in any way to Plaintiff Moore or
Mrs. Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff or Mrs. Moore, Defendant

objects to the Request on the grounds that it is overbroad, unduly burdensome, not reasonably

calculated to lead to the discovery of relevant material, and not proportional to the needs of the

case. Subject to and without waiving his general or specific objections, Defendant responds that

he will produce non-privileged communications between him and Brendan Countee that

reference either Plaintiff Moore or Mrs. Moore, if any, in his possession, custody or control that

can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 39:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (Cohen) and Todd Schulman, Executive Producer of “Who
is America” that refer or relate in any way to Plaintiff Moore or Mrs. Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs. Moore,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not



                                                 28
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 136 of 237




reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Subject to and without waiving his general or specific objections, Defendant

responds that he will produce non-privileged communications between him and Todd Schulman

that reference either Plaintiff Moore or Mrs. Moore, if any, in his possession, custody or control

that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 40:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (Cohen) and Plaintiff Moore or Mrs. Moore.

Response: To the extent this Request seeks communications, documents and/or records

“relating in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs.

Moore, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case. Subject to and without waiving his general or specific

objections, Defendant responds that he will produce any communications between him and

Plaintiff Moore or Mrs. Moore and any documents that refer to such communications in his

possession, custody or control that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 41:

Any and all communications, documents and/or records relating in any way to your (Cohen) role
in convincing or inducing Plaintiff Moore and Mrs. Moore to travel to Washington, D.C. to
receive an award in commemoration of Israel’s anniversary as a nation.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs. Moore,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Defendant further objects to this Request to the extent it seeks



                                                29
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 137 of 237




communications, documents and/or records relating to “your (Cohen) role in convincing or

inducing Plaintiff Moore and Mrs. Moore to travel to Washington, D.C.” on the grounds that it is

vague and ambiguous. Defendant further objects to this Request on the ground that it is

duplicative of other Requests, including, without limitation, Request No. 31. In light of its

general and specific objections, Defendant does not intend to produce any documents in response

to this Request.

REQUEST FOR PRODUCTION NO. 42:

Any and all communications, documents and/or records by and between you (Cohen) and any of
the following subjects: 1) Todd Schulman or 2) Erran Morad or 3) the “Standard Consent
Agreement” executed on February 14, 2018 or 4) Plaintiff Moore’s and Mrs. Moore’s
Washington, D.C. trip on or around February 14, 2018 or 5) La Quinta Entertainment, LLC or 6)
Please You Can Touch LLC.

Response: Defendant objects to this Request to the extent it calls for “communications,

documents and/or records by and between you (Cohen) and any of the following subjects,” on

the ground that it is incoherent and not susceptible to a response, including because five of the

“subjects” are not real persons with whom Defendant could have “communicate[d],” or are alter

egos of Defendant. Defendant further objects to this Request on the grounds that it is unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case in that it asks for “all communications” between Defendant

and certain entities with no limitation as to subject matter or topic. Defendant further objects to

this Request on the ground that, to the extent it can be answered at all, it is duplicative of other

Requests, including, without limitation, Requests 31, 32, 39, 41 and 47. In light of his general

and specific objections, Defendant does not intend to produce any documents in response to this

Request.

REQUEST FOR PRODUCTION NO. 43:




                                                  30
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 138 of 237




Any and all communications, documents and/or records by and between you (Cohen) and the
attorney of record for Yerushalayim Television, LLC, Jenifer Wallis.

Response: Defendant objects to the Request to the extent it is vague and ambiguous as to what

constitutes “communications, documents and/or records by and between you (Cohen) and . . .

Jennifer Wallis.” Defendant further objects to this Request on the grounds that it is unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case in that it asks for “all communications” between Defendant

and Jenifer Wallis with no limitation as to subject matter or topic. Defendant further objects to

this Request to the extent it seeks documents or information protected by the attorney-client

privilege, work-product privilege, common-interest privilege, joint-defense privilege or any other

applicable privilege. Subject to and without waiving his general or specific objections,

Defendant responds that he will produce non-privileged communications with Jennifer Wallis

related to Yerushalayim Television, LLC and/or Plaintiff Moore or Mrs. Moore, if any, in his

possession, custody or control that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 44:

Any and all corporate records of Yerushalayim Television, LLC.

Response: Defendant objects to this Request on the ground that it is duplicative of other

Requests, including, without limitation, Request No. 30. To the extent this Request seeks “any

and all” corporate records, Defendant further objects to this Request on the grounds that it is

overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case. Subject to and without waiving his

general or specific objections, Defendant responds that he will produce non-privileged

documents, if any, in his possession, custody or control responsive to this Request that can be

located upon a reasonable search.



                                                31
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 139 of 237




REQUEST FOR PRODUCTION NO. 45:

Any and all documents that refer or relate in any way to the dissolution of Yerushalayim
Television, LLC.

Response: To the extent this Request seeks documents “relating in any way to” the dissolution

of Yerushalayim Television, LLC, Defendant objects to the Request on the grounds that it is

overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case. Defendant further objects to this Request

to the extent it seeks documents or information protected by the attorney-client privilege, work-

product privilege, common-interest privilege, joint-defense privilege or any other applicable

privilege. Subject to and without waiving his general or specific objections, Defendant responds

that he will produce non-privileged documents that refer or directly relate to the dissolution of

Yerushalayim Television, LLC, if any, in his possession, custody or control responsive to this

Request that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 46:

Any and all communications, documents and/or records relating in any way to your assertion that
Plaintiff Moore “had engaged in inappropriate relationships with young women.” Defendants’
Motion to Dismiss (“MTD”) at 1.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the assertion Plaintiff Moore had engaged in inappropriate relationships with

young women, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or



                                                32
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 140 of 237




any other applicable privilege. Subject to and without waiving his general or specific objections,

Defendant responds that he will produce non-privileged documents, if any, in his possession,

custody or control responsive to this Request that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 47:

Any and all communications, documents and/or records relating in any way to the “Standard
Consent Agreement” Plaintiff Moore signed on February 14, 2018.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the Standard Consent Agreement Plaintiff Moore signed on February 14, 2018,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving his general or specific objections, Defendant responds that he will produce the Standard

Consent Agreement and non-privileged documents and communications concerning Plaintiff

Moore’s signing of the Standard Consent Agreement, if any, in his possession, custody or control

that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 48:

Any and all communications, documents and/or records relating in any way to the incorporation
of Yerushalayim TV.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the incorporation of Yerushalayim TV, Defendant objects to the Request on the

grounds that it is overbroad, unduly burdensome, not reasonably calculated to lead to the

discovery of relevant material, and not proportional to the needs of the case. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-


                                                33
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 141 of 237




client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Defendant further objects to this Request to the extent that it is

duplicative of other Requests, including, without limitation, Request 44. Subject to and without

waiving his general or specific objections, Defendant responds that he will produce non-

privileged documents, if any, in his possession, custody or control that relate to the incorporation

of Yerushalayim TV that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 49:

Any and all communications, documents and/or records relating in any way to the reasons for
incorporating Yerushalayim Television, LLC.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the “reasons for incorporating” Yerushalayim Television, LLC, Defendant objects

to the Request on the grounds that it is overbroad, vague unduly burdensome, and not reasonably

calculated to lead to the discovery of relevant material. Defendant further objects to this Request

to the extent it seeks documents or information protected by the attorney-client privilege, work-

product privilege, common-interest privilege, joint-defense privilege or any other applicable

privilege. Defendant further objects to this Request to the extent that it is duplicative of other

Requests, including, without limitation, Request 48. Subject to and without waiving his general

or specific objections, Defendant responds that he will produce non-privileged documents, if

any, in his possession, custody or control that relate to the incorporation of Yerushalayim TV,

LLC that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 50:

Any and all communications, documents and/or records by and between you (Cohen) and any
woman who has accused Plaintiff Moore of misconduct.

Response: Subject to and without waiving his general or specific objections, Defendant responds

that he has no reason to believe he possesses any documents responsive to this Request.


                                                 34
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 142 of 237




REQUEST FOR PRODUCTION NO. 51:

Any and all documents you intend to rely on in a trial of this matter.

Response: Defendant objects to this Request as placing obligations on Defendant beyond the

scope of the Federal Rules of Civil Procedure, the Local Rules, and any other applicable law or

authority. Defendant further objects to this Request because it calls for information in the

possession, custody and control of Plaintiffs and that is yet to be produced. Defendant further

objects to this Request to the extent that it seeks information protected from discovery by the

attorney-client privilege, work product doctrine, and other privileges. Subject to and without

waiving its general or specific objections, Defendant responds that it will produce relevant, non-

privileged documents, if any, in its possession, custody or control responsive to this Request that

can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 52:

Any and all communications, documents and/or records relating in any way to any allegation of
pedophilia against Plaintiff Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” any allegation of pedophilia against Plaintiff Moore, Defendant objects to the

Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case,

particularly because the relevant documents will be in Plaintiffs’ possession or the possession of

non-parties, and not Defendant. Subject to and without waiving his general or specific

objections, Defendant responds that he will produce non-privileged documents that relate to or

reflect any allegation of pedophilia against Plaintiff Moore in his possession, custody or control

that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 53:



                                                 35
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 143 of 237




Any and all communications, documents and/or records relating in any way to “a total of nine
women have now come forward” against Plaintiff Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the statement that a total of nine women have now come forward against Plaintiff

Moore, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Subject to and

without waiving his general or specific objections, Defendant responds that he will produce non-

privileged documents relating to the fact that “a total of nine women have now come forward”

against Plaintiff Moore in his possession, custody or control responsive to this Request that can

be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 54:

Any and all communications, documents and/or records relating in any way to an allegation that
Plaintiff Moore initiated a sexual encounter with a 14-year-old.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” an allegation that Plaintiff Moore initiated a sexual encounter with a 14-year-old,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case, particularly because the relevant documents will be in Plaintiffs’ possession or

the possession of non-parties, and not Defendant. Subject to and without waiving his general or

specific objections, Defendant responds that he will produce non-privileged documents that

relate to the allegation that Plaintiff Moore initiated a sexual encounter with a 14-year-old in his

possession, custody or control that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 55:


                                                 36
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 144 of 237




Any and all communications, documents and/or records relating in any way to the modification
of the Standard Consent Agreement wherein Plaintiff Moore crossed out and initialed the
following language: “ . . . any allegedly sexual-oriented or offensive behavior or questioning.”

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” Plaintiff Moore’s modification of the Standard Consent Agreement, Defendant

objects to the Request on the grounds that it is overbroad, unduly burdensome, not reasonably

calculated to lead to the discovery of relevant material, and not proportional to the needs of the

case. Defendant further objects to this Request to the extent it seeks documents or information

protected by the attorney-client privilege, work-product privilege, common-interest privilege,

joint-defense privilege or any other applicable privilege. Defendant objects to this Request on

the ground that it is duplicative of other Requests, including, without limitation, Request 47.

Subject to and without waiving his general or specific objections, Defendant responds that he

will produce documents that relate to Plaintiff Moore crossing out and initialing the language

“any allegedly sexually-oriented behavior or questioning” in the Standard Consent Agreement

that he signed, if any, in Defendant’s possession, custody or control that can be located upon a

reasonable search.

REQUEST FOR PRODUCTION NO. 56:

Any and all communications, documents and/or records relating in any way to the decision to air
“Who is America” featuring Plaintiff Moore after you (Cohen) were put on notice of the alleged
defamation.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the decision to air “Who is America?” featuring Plaintiff Moore, Defendant

objects to the Request on the grounds that it is overbroad, unduly burdensome, and not

reasonably calculated to lead to the discovery of relevant material. Defendant further objects to

this Request to the extent it seeks documents or information protected by the attorney-client

privilege, work-product privilege, common-interest privilege, joint-defense privilege or any other


                                                 37
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 145 of 237




applicable privilege. Subject to and without waiving his general or specific objections,

Defendant responds that he will produce non-privileged documents that concern the decision to

air “Who Is America?” after Defendant received notice from counsel for Plaintiff Moore that he

believed the Segment was defamatory of Plaintiff Moore.

REQUEST FOR PRODUCTION NO. 57:

Any and all communications, documents and/or records relating in any way to your (Cohen)
insurance coverage for either defamation, and/or intentional infliction of emotional distress
and/or fraud.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” Defendant’s insurance coverage, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Subject to and without waiving

his general or specific objections, Defendant responds that he will produce non-privileged

documents, if any, evidencing his insurance coverage for defamation, intentional infliction of

emotional distress, and/or fraud, if any, in his possession, custody or control that can be located

upon a reasonable search.

REQUEST FOR PRODUCTION NO. 58:

Any and all communications, documents and/or records relating in any way to your (Cohen)
prior litigation where you (Cohen) were sued for defamation.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” prior litigation in which Defendant was sued for defamation, Defendant objects to

the Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case.

Defendant further objects to this Request to the extent that it calls for information readily

available through public sources. Defendant further objects to this Request on the ground that it



                                                 38
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 146 of 237




seeks material neither relevant nor proportional to the needs of the case, including without

limitation because it seeks material regarding litigation wholly unrelated to Plaintiffs that is not

relevant to the maintenance or defense of claims in this action. In light of his general and

specific objections, Defendant does not intend to produce any documents in response to this

Request.

REQUEST FOR PRODUCTION NO. 59:

Any and all communications, documents and/or records relating in any way to your (Cohen)
prior litigation where you (Cohen) were sued for fraud.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” prior litigation in which Defendant was sued for fraud, Defendant objects to the

Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case.

Defendant further objects to this Request to the extent that it calls for information readily

available through public sources. Defendant further objects to this Request on the ground that it

seeks material neither relevant nor proportional to the needs of the case, including without

limitation because it seeks material regarding litigation wholly unrelated to Plaintiffs that is not

relevant to the maintenance or defense of claims in this action. In light of his general and

specific objections, Defendant does not intend to produce any documents in response to this

Request.

REQUEST FOR PRODUCTION NO. 60:

Any and all communications, documents and/or records relating in any way to your (Cohen)
prior litigation where you (Cohen) were sued for intentional infliction of emotional distress.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” prior litigation in which Defendant was sued for intentional infliction of

emotional distress, Defendant objects to the Request on the grounds that it is overbroad, unduly


                                                 39
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 147 of 237




burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case. Defendant further objects to this Request to the extent that

it calls for information readily available through public sources. Defendant further objects to this

Request on the ground that it seeks material neither relevant nor proportional to the needs of the

case, including without limitation because it seeks material regarding litigation wholly unrelated

to Plaintiffs that is not relevant to the maintenance or defense of claims in this action. In light of

his general and specific objections, Defendant does not intend to produce any documents in

response to this Request.

REQUEST FOR PRODUCTION NO. 61:

Any and all communications, documents and/or records relating in any way to your (Cohen)
knowledge of whether you were ever convicted of committing a crime.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” Defendant’s knowledge of whether he was convicted for a crime, Defendant

objects to the Request on the grounds that it is overbroad, unduly burdensome, not reasonably

calculated to lead to the discovery of relevant material, and not proportional to the needs of the

case. Defendant further objects to this Request on the ground that it is vague and ambiguous as

to what constitutes Defendant’s “knowledge of” whether he was convicted of a crime.

Defendant further objects to this Request on the ground that it is harassing and seeks information

irrelevant to this action. In light of his general and specific objections, Defendant does not

intend to produce any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 62:

Any and all communications, documents and/or records relating in any way to your (Cohen)
decision to cancel “Who is America” for future seasons.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” Defendant’s decision to cancel “Who is America?”, Defendant objects to the


                                                  40
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 148 of 237




Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case.

Defendant further objects to this Request on the ground that “Who is America?” was not

“cancelled.” In light of his general and specific objections, Defendant does not intend to produce

any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 63:

Any and all documents which evidence or refer or relate to accusations, complaints, and/or other
writings where you (Cohen) were or are currently being accused of sexual abuse, and/or acts of
sexual perversion. Perversion is defined in the dictionary as: “sexual behavior or desire that is
considered abnormal or unacceptable.”

Response: To the extent this Request seeks documents “relating in any way to” accusations of

sexual abuse and/or acts of sexual perversion against Defendant, Defendant objects to the

Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case.

Defendant further objects to this Request on the ground that it is harassing and seeks information

irrelevant to Plaintiffs or the maintenance or defense of claims in this action. In light of his

general and specific objections, Defendant does not intend to produce any documents in response

to this Request.




                                                 41
     Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 149 of 237




Dated: New York, New York
       November 5, 2020

                               Respectfully submitted,

                               DAVIS WRIGHT TREMAINE LLP

                               By: /s/ Elizabeth A. McNamara
                               Elizabeth A. McNamara
                               Rachel F. Strom
                               Eric J. Feder
                               1251 Avenue of the Americas, 21st Floor
                               New York, New York 10020
                               Phone (212) 489-8230
                               Fax (212) 489-8340
                               Email: lizmcnamara@dwt.com
                                         rachelstrom@dwt.com
                                         ericfeder@dwt.com

                               Attorneys for Defendants Sacha Baron Cohen,
                               Showtime Networks Inc., and CBS Corporation n/k/a
                               ViacomCBS Inc.




                                     42
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 150 of 237




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                        X

ROY STEWART MOORE and KAYLA MOORE,                      :
                                                        : Index No. 19 Civ. 4977 (JPC)
                         Plaintiffs,                    :
                                                        : ECF CASE
               - against -                              :
                                                        :
SACHA NOAM BARON COHEN, SHOWTIME                        :
NETWORKS, INC., AND CBS CORPORATION,                    :
                                                        :
                         Defendants.                    :
                                                        X




 DEFENDANT SHOWTIME NETWORK INC.’S RESPONSES AND OBJECTIONS TO
        PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the United States District Court for the Southern District of New York, Defendant Showtime

Networks Inc. (“Defendant”), by its under-signed attorneys, hereby responds and objects to the

First Request for the Production of Documents and Things from Defendant Showtime Networks,

Inc. (the “Requests” or, singularly, a “Request”) served by plaintiffs Roy Moore (“Plaintiff

Moore”) and Kayla Moore (“Mrs. Moore”) (collectively, “Plaintiffs”) on September 25, 2020.

                                       GENERAL OBJECTIONS

       The following general responses and objections are incorporated into each specific

response and objection as if fully set forth in such response and objection.

       1.      Defendant objects to the Requests on the ground that they: (a) are improper;

(b) are overly broad as to time frame and content; (c) are unduly burdensome and/or oppressive;

(d) are vague and ambiguous; (e) are unreasonably cumulative or duplicative; (f) seek

information that is immaterial; (g) seek information that is not relevant, in that it has no tendency

to make a fact more or less probable than it would be without the potential evidence and/or tends
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 151 of 237




to prove a fact that is of no consequence in determining this action;1 or (h) are otherwise not

proportional to the needs of the case. A statement that, subject to general and specific

objections, Defendant will produce relevant documents responsive to a particular Request means

that Defendant will produce only non-privileged documents in its possession, custody or control

that reasonably relate to the subject matter of this action, are proportional to the needs of the

case, and can be located and produced as the result of a reasonable search and review of

documents. Defendant further notes that discovery in this action is in its earliest stages.

Following production of initial documents responsive to these Requests, should there be any

open issues concerning the demands of Plaintiffs’ Requests, counsel for Defendant will meet and

confer with counsel for Plaintiffs to discuss the scope and limitations of Defendant’s document

productions in response to any identified Requests – including appropriate search terms and

document custodians.

         2.       Defendant objects to the Requests, and will not produce documents, to the extent

that the Requests seek materials that: (a) are protected from disclosure under the attorney-client

privilege; (b) are protected from disclosure under the work product doctrine; (c) were prepared in

anticipation of litigation or for trial; or (d) are otherwise privileged or exempted from discovery

under applicable privileges, including without limitation the settlement, joint defense and

common-interest privileges, law or rules. In the event that a document that is privileged or

exempt from disclosure is produced by Plaintiffs, it will have been produced through




1
  For the avoidance of doubt, the foregoing definition of relevance applies to all responses below addressing whether
certain documents are “relevant” as well as all objections on the grounds that the requested information is
“irrelevant” or “not relevant.” See also Fed. R. Evid. 401 (“Evidence is relevant if: (a) it has any tendency to make a
fact more or less probable than it would be without the evidence; and (b) the fact is of consequence in determining
the action.”).


                                                          2
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 152 of 237




inadvertence and shall not constitute a waiver of privileges applicable to that or any other

document.

       3.      Defendant undertakes to respond to the Requests only in the form and to the

extent required by the Federal Rules of Civil Procedure, the Local Rules, and the case law

interpreting each of them (together, the “Rules”). Defendant objects to the Requests to the extent

that they purport to impose obligations concerning the form or content of responses beyond those

required by the Rules, or exceed the scope of investigation imposed or permitted by the Rules.

       4.      Defendant objects to the Requests to the extent they seek disclosure of documents

from persons over whom Defendant has no control, or seek documents not in Defendant’s

possession, custody, or control.

       5.      Defendant objects to the Requests to the extent that they seek discovery of (a)

trade secrets; (b) information that is confidential, proprietary, commercially sensitive, or

competitively significant; (c) personal or proprietary information relating to Defendant and its

affiliates, and their respective employees and/or clients, customers or counterparties; or (d)

information that is subject to other protective orders, non-disclosure agreements or other

confidentiality undertakings (collectively, “Confidential Information”). Defendant will produce

Confidential Information subject to a protective order negotiated by the parties and entered by

the Court unless prohibited by law or court order.

       6.      Defendant objects to the Requests to the extent that they seek documents already

in the possession, custody or control of Plaintiffs or Plaintiffs’ attorneys.

       7.      Defendant objects to the Requests to the extent that they call for information

readily available through public sources, from sources that are more convenient, less burdensome

or less expensive, or from sources that are more readily available to Plaintiffs than to Defendant.




                                                   3
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 153 of 237




          8.    Defendant objects to the Requests to the extent that they call for the creation of

new documents, reports, spreadsheets or data compilations on the part of Defendant.

          9.    In responding to the Requests, Defendant does not concede that any of the

documents sought or produced are relevant, material, authentic, admissible into evidence, or

proportional to the needs of the case or as a waiver of any applicable privilege. Moreover, the

production of documents by Defendant shall not constitute a waiver of any of the objections set

forth herein or any other objections, including without limitation those on the grounds of

relevance, materiality, and/or lack of foundation, all of which objections are expressly reserved.

          10.   Defendant’s responses and objections to the Requests are not intended to be, and

shall not be construed as, an agreement or concurrence by Defendant with Plaintiffs’

characterization of any facts, circumstances, or legal obligations. Defendant reserves the right to

contest any such characterization as inaccurate.

          11.   That Defendant has responded to a particular Request shall not be interpreted as

implying that responsive documents exist or that Defendant acknowledges the propriety of the

Request.

          12.   Defendant objects to the Requests as unduly burdensome on the ground that they

purport to require Defendant to produce electronically stored information that is currently

inaccessible, not reasonably accessible, stored in a form in which it is not ordinarily maintained

or reasonably usable, unreasonably voluminous, or otherwise would be burdensome to search or

review.

          13.   Defendant objects to the Requests, including all of the Definitions and

Instructions contained therein, to the extent they call for the production of all responsive

documents within thirty (30) days. Given the nature of the claims and defenses at issue in this




                                                   4
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 154 of 237




action, thirty (30) days is not a reasonable amount of time to produce all non-privileged,

responsive documents that Defendant agrees to produce. Non-privileged, responsive documents

identified for production in these responses will be produced on a reasonable rolling basis after

the entry of an appropriate protective order negotiated by the parties.

       14.     Defendant objects to the Requests, including all of the Definitions and

Instructions contained therein, to the extent they call for the production of “all” responsive

documents on the ground that any such Request is overly broad and unduly burdensome. As set

forth in its responses to each Request, Defendant will produce only documents in its possession,

custody, or control that can be located upon a reasonable search.

       15.     Defendant objects to the Requests, including all of the Definitions and

Instructions contained therein, to the extent that they provide no limitation to the period of time

for which documents are sought and even Instruction 1.6, which is never used in the Requests, is

overly broad. It would be unduly burdensome and disproportionate to the needs of the case to

require Defendant to respond to each of the Requests without a reasonable time limit. Unless

otherwise specified below, Defendant will produce documents it created or received during the

period from January 1, 2017 to September 5, 2018 (the “Default Time Period”).

       16.     Defendant objects to the Requests, including all of the Definitions and

Instructions contained therein, to the extent they purport to require Defendant to search for

physical documents located at Defendant’s offices during the Covid-19 pandemic.

       17.     Defendant objects to the Requests, including all of the Definitions and

Instructions contained therein, to the extent they seek documents or information relating to the

production of the segment of “Who is America?” featuring Plaintiff Moore that is at issue in this




                                                  5
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 155 of 237




litigation (the “Segment”), on the ground that the Segment was produced before Defendant

licensed “Who is America?”

       18.     Defendant reserves the right to modify, supplement or amend any or all of these

responses, if necessary or appropriate, and to produce additional non-privileged, responsive

documents at a later date if any are located.

REQUEST FOR PRODUCTION NO. 1:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 11 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 11 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in

paragraph 11 of the Complaint. Further, Defendant objects to this Request as duplicative of

Request No. 32. Subject to and without waiving the foregoing general or specific objections,

Defendant will produce the documents set forth in its response to Request No. 32, which fully

encompass the documents reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 2:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 15 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 15 of the Complaint, Defendant objects to the Request on the grounds


                                                  6
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 156 of 237




that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in

paragraph 15 of the Complaint. Further, Defendant objects to this Request as duplicative of

Request No. 32. Subject to and without waiving the foregoing general or specific objections,

Defendant will produce the documents set forth in its response to Request No. 32, which fully

encompass the documents reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 3:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 18 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 18 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in

paragraph 18 of the Complaint. Further, Defendant objects to this Request as duplicative of

Request No. 32. Subject to and without waiving the foregoing general or specific objections,




                                                  7
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 157 of 237




Defendant will produce the documents set forth in its response to Request No. 32, which fully

encompass the documents reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 4:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 19 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 19 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in

paragraph 19 of the Complaint. Further, Defendant objects to this Request as duplicative of

Request No. 32. Subject to and without waiving the foregoing general or specific objections,

Defendant will produce the documents set forth in its response to Request No. 32, which fully

encompass the documents reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 5:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 11 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 11 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of


                                                  8
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 158 of 237




Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in

paragraph 11 of the Complaint. Further, Defendant objects to this Request as duplicative of

other Requests, including, without limitation, Request Nos. 1 and 32. Subject to and without

waiving the foregoing general or specific objections, Defendant will produce the documents set

forth in its response to Request No. 32, which fully encompass the documents reasonably

responsive to this Request.

REQUEST FOR PRODUCTION NO. 6:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 21 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 21 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in

paragraph 21 of the Complaint. Further, Defendant objects to this Request as duplicative of

Request No. 32. Subject to and without waiving the foregoing general or specific objections,

Defendant will produce the documents set forth in its response to Request No. 32, which fully

encompass the documents reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 7:



                                                  9
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 159 of 237




Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 22 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 22 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in

paragraph 22 of the Complaint. Further, Defendant objects to this Request as duplicative of

Request No. 32. Subject to and without waiving the foregoing general or specific objections,

Defendant will produce the documents set forth in its response to Request No. 32, which fully

encompass the documents reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 8:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 23 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 23 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in


                                                 10
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 160 of 237




paragraph 23 of the Complaint. Further, Defendant objects to this Request as duplicative of

Request No. 32. Subject to and without waiving the foregoing general or specific objections,

Defendant will produce the documents set forth in its response to Request No. 32, which fully

encompass the documents reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 9:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 24 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 24 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in

paragraph 24 of the Complaint. Further, Defendant objects to this Request as duplicative of

Request No. 32. Subject to and without waiving the foregoing general or specific objections,

Defendant will produce the documents set forth in its response to Request No. 32, which fully

encompass the documents reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 10:

Any and all documents (regardless of form) that refer or relate in any way to the allegations in
paragraph 25 of the Complaint made in this case.

Response: To the extent this Request seeks documents that “refer or relate in any way to” the

allegations in paragraph 25 of the Complaint, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of


                                                 11
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 161 of 237




relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent that the information requested is in the possession, custody and control of

Plaintiffs. Defendant further objects to this Request as vague and ambiguous to the extent it asks

it to interpret what documents “relate in any way” to the allegations in Plaintiffs’ legal pleading.

Defendant further objects to this Request to the extent it assumes the truth of the allegations in

paragraph 25 of the Complaint. Further, Defendant objects to this Request as duplicative of

Request No. 32. Subject to and without waiving the foregoing general or specific objections,

Defendant will produce the documents set forth in its response to Request No. 32, which fully

encompass the documents reasonably responsive to this Request.

REQUEST FOR PRODUCTION NO. 11:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense of “failure to state a claim” to the allegations in this case and/or the First Defense
in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense of “failure to state a claim” and/or the First Defense in Defendants’ Answer, Defendant

objects to this Request as overbroad, unduly burdensome, not reasonably calculated to lead to the

discovery of relevant material, and not proportional to the needs of the case. Defendant further

objects to this Request on the grounds that it assumes any additional documents are necessary to

establish this defense, which turns on a question of law that can be resolved by reviewing the

Segment and the allegations of the Complaint. Defendant further objects to this Request to the

extent it seeks documents or information protected by the attorney-client privilege, work-product

privilege, common-interest privilege, joint-defense privilege or any other applicable privilege.

Subject to and without waiving its general or specific objections, Defendant responds that it will

produce relevant, non-privileged documents, if any, in its possession, custody or control

responsive to this Request that can be located upon a reasonable search.


                                                 12
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 162 of 237




REQUEST FOR PRODUCTION NO. 12:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that the “statements are not capable of being proven true or false” to the
allegations in this case and/or the Second Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “statements are not capable of being proven true or false” and/or the Second

Defense in Defendants’ Answer, Defendant objects to this Request as overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case. Defendant further objects to this Request on the grounds

that it assumes any additional documents are necessary to establish this defense, which turns on a

question of law that can be resolved by reviewing the Segment and the allegations of the

Complaint. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving its general or specific objections, Defendant responds that it will produce relevant, non-

privileged documents, if any, in its possession, custody or control responsive to this Request that

can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 13:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense of “opinion and satire” to the allegations in this case and/or the Third Defense in
your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense of “opinion and satire” and/or the Third Defense in Defendants’ Answer, Defendant

objects to this Request as overbroad, unduly burdensome, not reasonably calculated to lead to the

discovery of relevant material, and not proportional to the needs of the case. Defendant further

objects to this Request on the grounds that it assumes any additional documents are necessary to


                                                13
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 163 of 237




establish this defense, which turns on a question of law that can be resolved by reviewing the

Segment and the allegations of the Complaint. Defendant further objects to this Request to the

extent it seeks documents or information protected by the attorney-client privilege, work-product

privilege, common-interest privilege, joint-defense privilege or any other applicable privilege.

Subject to and without waiving its general or specific objections, Defendant responds that it will

produce relevant, non-privileged documents, if any, in its possession, custody or control

responsive to this Request that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 14:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense of “substantial truth” to the allegations in this case and/or the Fourth Defense in
your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense of “substantial truth” and/or the Fourth Defense in Defendants’ Answer, Defendant

objects to this Request on the grounds that it is overbroad, unduly burdensome, not reasonably

calculated to lead to the discovery of relevant material, and not proportional to the needs of the

case. Defendant further objects to this Request to the extent it seeks documents or information

protected by the attorney-client privilege, work-product privilege, common-interest privilege,

joint-defense privilege or any other applicable privilege. Subject to and without waiving its

general or specific objections, Defendant responds that it will produce relevant, non-privileged

documents, if any, in its possession, custody or control responsive to this Request that can be

located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 15:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense of “lack of standing” to the allegations in this case pertaining to Mrs. Moore
and/or the Fifth Defense in your Answer. [Dkt. #78].




                                                 14
          Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 164 of 237




Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense of “lack of standing” and/or the Fifth Defense in Defendants’ Answer, Defendant objects

to the Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated

to lead to the discovery of relevant material, and not proportional to the needs of the case.

Defendant further objects to this Request on the grounds that it assumes any additional

documents are necessary to establish this defense, which turns on a question of law that can be

resolved by reviewing the allegations of the Complaint. Defendant further objects to this

Request to the extent it seeks documents or information protected by the attorney-client

privilege, work-product privilege, common-interest privilege, joint-defense privilege or any other

applicable privilege. Subject to and without waiving its general or specific objections,

Defendant responds that it will produce relevant, non-privileged documents, if any, in its

possession, custody or control responsive to this Request that can be located upon a reasonable

search.

REQUEST FOR PRODUCTION NO. 16:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that the “statements are not susceptible of a defamatory meaning” to the
allegations in this case and/or the Sixth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “statements are not susceptible of a defamatory meaning” and/or the Sixth Defense

in Defendants’ Answer, Defendant objects to this Request as overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Defendant further objects to this Request on the grounds that it assumes any

additional documents are necessary to establish this defense, which turns on a question of law

that can be resolved by reviewing the Segment and the allegations of the Complaint. Defendant

further object to this Request to the extent it seeks documents or information protected by the


                                                 15
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 165 of 237




attorney-client privilege, work-product privilege, common-interest privilege, joint-defense

privilege or any other applicable privilege. Subject to and without waiving its general or specific

objections, Defendant responds that it will produce relevant, non-privileged documents, if any, in

its possession, custody or control responsive to this Request that can be located upon a

reasonable search.

REQUEST FOR PRODUCTION NO. 17:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense of “lack of negligence, gross irresponsibility or actual malice” to the allegations
in this case and/or the Seventh Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense of “lack of negligence, gross irresponsibility or actual malice” and/or the Seventh

Defense in Defendants’ Answer Defendant objects to the Request on the grounds that it is

overbroad, unduly burdensome, and not reasonably calculated to lead to the discovery of relevant

material. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving its general or specific objections, Defendant responds that it will produce relevant, non-

privileged documents, if any, in its possession, custody or control responsive to this Request that

can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 18:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that the statements are “privileged under New York, California and common
law” to the allegations in this case and/or the Ninth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that statements are “privileged under New York, California and common law” and/or the

Ninth Defense in Defendants’ Answer, Defendant objects to this Request as overbroad, unduly


                                                 16
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 166 of 237




burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case. Defendant further objects to this Request on the grounds

that it assumes any additional documents are necessary to establish this defense, which turns on a

question of law that can be resolved by reviewing the Segment and the allegations of the

Complaint. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving its general or specific objections, Defendant responds that it will produce relevant, non-

privileged documents, if any, in its possession, custody or control responsive to this Request that

can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 19:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that Plaintiff Moore is a “libel-proof plaintiff” to the allegations in this case
and/or the Tenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that Plaintiff Moore is a “libel-proof plaintiff” and/or the Tenth Defense in Defendants’

Answer, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Subject to and without waiving its general or specific objections,

Defendant responds that it will produce relevant, non-privileged documents, if any, in its




                                                  17
          Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 167 of 237




possession, custody or control responsive to this Request that can be located upon a reasonable

search.

REQUEST FOR PRODUCTION NO. 20:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “Plaintiffs did not suffer actual harm or damages” to the allegations in this
case and/or the Eleventh Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “Plaintiffs did not suffer actual harm or damages” and/or the Eleventh Defense in

Defendants’ Answer, Defendant objects to the Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties. Defendant further objects to this Request

to the extent it seeks documents or information protected by the attorney-client privilege, work-

product privilege, common-interest privilege, joint-defense privilege or any other applicable

privilege. Subject to and without waiving its general or specific objections, Defendant responds

that it will produce relevant, non-privileged documents, if any, in its possession, custody or

control responsive to this Request that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 21:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that the statements were published with a “lack of actual malice” to the
allegations in this case and/or the Twelfth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that the statements were published with a “lack of actual malice” and/or the Twelfth

Defense in Defendants’ Answer, Defendant objects to the Request on the grounds that it is

overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case. Defendant further objects to this Request


                                                 18
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 168 of 237




to the extent it seeks documents or information protected by the attorney-client privilege, work-

product privilege, common-interest privilege, joint-defense privilege or any other applicable

privilege. Subject to and without waiving its general or specific objections, Defendant responds

that it will produce relevant, non-privileged documents, if any, in its possession, custody or

control responsive to this Request that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 22:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that Defendants are denied “due process under the Fifth and Fourteenth
Amendments” to the allegations in this case and/or the Thirteenth Defense in your Answer. [Dkt.
#78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that Defendants are denied “due process under the Fifth and Fourteenth Amendments”

and/or the Thirteenth Defense in Defendants’ Answer, Defendant objects to this Request as

overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case. Defendant further objects to this Request

on the grounds that it assumes any additional documents are necessary to establish this defense,

which turns on a question of law that can be resolved by reviewing the allegations of the

Complaint. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving its general or specific objections, Defendant responds that it will produce relevant, non-

privileged documents, if any, in its possession, custody or control responsive to this Request that

can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 23:




                                                19
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 169 of 237




Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “Defendants’ conduct was not sufficiently extreme or outrageous” to the
allegations in this case and/or the Fourteenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “Defendants’ conduct was not sufficiently extreme or outrageous” and/or the

Fourteenth Defense in Defendants’ Answer, Defendant objects to this Request as overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case. Defendant further objects to this Request on the

grounds that it assumes any additional documents are necessary to establish this defense, which

turns on a question of law that can be resolved by reviewing the Segment and the allegations of

the Complaint. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving its general or specific objections, Defendant responds that it will produce relevant, non-

privileged documents, if any, in its possession, custody or control responsive to this Request that

can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 24:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “the intentional infliction of emotional distress claim is duplicative” to the
allegations in this case and/or the Fifteenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “the intentional infliction of emotional distress claim is duplicative” and/or the

Fifteenth Defense in Defendants’ Answer, Defendant objects to this Request as overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case. Defendant further objects to this Request on the

grounds that it assumes any additional documents are necessary to establish this defense, which


                                                 20
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 170 of 237




turns on a question of law that can be resolved by reviewing the allegations of the Complaint.

Defendant further object to this Request to the extent it seeks documents or information

protected by the attorney-client privilege, work-product privilege, common-interest privilege,

joint-defense privilege or any other applicable privilege. Subject to and without waiving its

general or specific objections, Defendant responds that it will produce relevant, non-privileged

documents, if any, in its possession, custody or control responsive to this Request that can be

located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 25:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that Defendants’ “reliance on alleged misrepresentations was not reasonable” to
the allegations in this case and/or the Sixteenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that Defendants’ “reliance on alleged misrepresentations was not reasonable” and/or the

Sixteenth Defense in Defendants’ Answer, Defendant objects to this Request as overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case. Defendant further objects to this Request on the

grounds that it assumes any additional documents are necessary to establish this defense, which

turns on a question of law that can be resolved by reviewing the allegations of the Complaint and

the Standard Consent Agreement that was signed by Plaintiff Moore. Defendant further objects

to this Request to the extent it seeks documents or information protected by the attorney-client

privilege, work-product privilege, common-interest privilege, joint-defense privilege or any other

applicable privilege. Defendant further objects to this Request on the ground that it

mischaracterizes the Sixteenth Defense in Defendants’ Answer, which alleges that Plaintiffs’ –

not Defendants’ – reliance on alleged misrepresentations was not reasonable. Subject to and

without waiving its general or specific objections, Defendant responds that it will produce


                                                21
          Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 171 of 237




relevant, non-privileged documents, if any, in its possession, custody or control responsive to

this Request that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 26:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “Plaintiffs did not suffer pecuniary damage” to the allegations in this case
and/or the Seventeenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “Plaintiffs did not suffer pecuniary damage” and/or the Seventeenth Defense in

Defendants’ Answer, Defendant objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Subject to and without waiving its general or specific objections,

Defendant responds that it will produce relevant, non-privileged documents, if any, in its

possession, custody or control responsive to this Request that can be located upon a reasonable

search.

REQUEST FOR PRODUCTION NO. 27:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “Plaintiffs failed to mitigate injuries and damages” to the allegations in this
case and/or the Eighteenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “Plaintiffs failed to mitigate injuries and damages” and/or the Eighteenth Defense in

Defendants’ Answer, Defendant objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and


                                                 22
          Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 172 of 237




not proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Subject to and without waiving its general or specific objections,

Defendant responds that it will produce relevant, non-privileged documents, if any, in its

possession, custody or control responsive to this Request that can be located upon a reasonable

search.

REQUEST FOR PRODUCTION NO. 28:

Any and all documents (regardless of form) that refer or relate in any way to or support the
alleged defense that “damages were caused by third parties” to the allegations in this case and/or
the Nineteenth Defense in your Answer. [Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” the

defense that “damages were caused by third parties” and/or the Nineteenth Defense in

Defendants’ Answer, Defendant objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Subject to and without waiving its general or specific objections,

Defendant responds that it will produce relevant, non-privileged documents, if any, in its

possession, custody or control responsive to this Request that can be located upon a reasonable

search.

REQUEST FOR PRODUCTION NO. 29:


                                                23
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 173 of 237




Any and all documents (regardless of form) that refer or relate in any way to or support any other
alleged defense to the allegations in this case and/or the Twentieth Defense in your Answer.
[Dkt. #78].

Response: To the extent this Request seeks documents “that refer or relate in any way to” any

other defense and/or the Twentieth Defense in Defendants’ Answer, Defendant objects to the

Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case.

Defendant further objects to this Request to the extent it seeks documents or information

protected by the attorney-client privilege, work-product privilege, common-interest privilege,

joint-defense privilege or any other applicable privilege. Subject to and without waiving its

general or specific objections, Defendant responds that it will produce relevant, non-privileged

documents, if any, in its possession, custody or control responsive to this Request that can be

located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 30:

Any and all corporate records of Yerushalayim Television, LLC – including but not limited to:
(i) bylaws; (ii) articles of incorporation; (iii) meeting minutes; (iv) agendas; (v) summaries; (vi)
organizational charts; and (vii) list of shareholders.

Response: To the extent this Request seeks “meeting minutes,” “agendas,” “summaries,” and

“organizational charts,” Defendant objects to the Request on the grounds that it is vague and

ambiguous. Subject to and without waiving its general or specific objections, Defendant

responds that it will produce non-privileged documents, if any, in its possession, custody or

control responsive to this Request that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 31:

Any and all communications, documents and/or records relating in any way to either Plaintiff
Moore or Mrs. Moore concerning to [sic] their trip to Washington, D.C. on or around February
14, 2018.




                                                 24
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 174 of 237




Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” either Plaintiff Moore or Mrs. Moore concerning their trip to Washington, D.C.

on or around February 14, 2018, Defendant objects to the Request on the grounds that it is

overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case. Defendant further objects to this Request

to the extent it seeks communications, documents and/or records relating to the production of the

Segment, on the ground that the Segment was produced before Defendant licensed “Who is

America?” Subject to and without waiving its general or specific objections, Defendant responds

that it will produce non-privileged documents, if any, in its possession, custody or control that

refer to either Plaintiff Moore or Mrs. Moore with respect to their trip to Washington, D.C. on or

around February 14, 2018 that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 32:

Any and all communications, documents and/or records relating in any way to either Plaintiff
Moore or Mrs. Moore concerning the program “Who is America” featuring Plaintiff Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” either Plaintiff Moore or Mrs. Moore concerning the program “Who is America?”

featuring Plaintiff Moore, Defendant objects to the Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case. Subject to and without waiving its general or specific

objections, Defendant responds that it will produce non-privileged documents, if any, in its

possession, custody or control that refer to either Plaintiff Moore or Mrs. Moore in connection

with Plaintiff Moore’s appearance on the program “Who is America?” that can be located upon a

reasonable search.

REQUEST FOR PRODUCTION NO. 33:



                                                25
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 175 of 237




Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (Showtime) and CBS Corporation, its agents, surrogates,
affiliates, producers, and/or assignees, that refer or relate to either Plaintiff Moore or Mrs.
Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs. Moore,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Defendant further objects to this Request on the grounds that it is nonsensical

in that Defendant is an affiliate of CBS Corporation, and the Request therefore seeks

communications, documents and/or records relating to communications between Defendant and

itself; Defendant interprets this Request as seeking communications, documents and/or records

relating to correspondence between Defendant and affiliates of CBS Corporation other than

Defendant. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving its general or specific objections, Defendant responds that it has no reason to believe it

possesses any non-privileged documents responsive to this Request.

REQUEST FOR PRODUCTION NO. 34:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (Showtime) and Sasha [sic] Noam Baron Cohen, his agents,
surrogates, affiliates, producers, and/or assignees, that refer or relate in any way to either
Plaintiff Moore or Mrs. Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence that “refer[s] or relate[s] in any way” to either Plaintiff Moore or

Mrs. Moore, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not


                                                26
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 176 of 237




proportional to the needs of the case. Defendant further objects to this Request to the extent it

seeks documents or information protected by the attorney-client privilege, work-product

privilege, common-interest privilege, joint-defense privilege or any other applicable privilege.

Subject to and without waiving its general or specific objections, Defendant responds that it will

produce non-privileged communications between it and Sacha Noam Baron Cohen and/or his

employees that reference either Plaintiff Moore or Mrs. Moore, if any, in its possession, custody

or control that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 35:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (Showtime) and anyone affiliated with or allegedly
affiliated with Yerushalayim Television, LLC, its agents, surrogates, affiliates, producers, and/or
assignees, that refer or relate in any way to either Plaintiff Moore or Mrs. Moore.

Response: To the extent this Request seeks communications, documents and/or records

“relating in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs.

Moore, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case. Subject to and without waiving its general or specific

objections, Defendant responds that it will produce non-privileged communications between it

and Yerushalayim Television, LLC and/or any of its employees or members that reference either

Plaintiff Moore or Mrs. Moore, if any, in its possession, custody or control that can be located

upon a reasonable search.

REQUEST FOR PRODUCTION NO. 36:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (Showtime) and anyone affiliated with or allegedly
affiliated with La Quinta Entertainment, LLC that refer or relate in any way to either Plaintiff
Moore or Mrs. Moore.




                                                27
          Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 177 of 237




Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs. Moore,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Subject to and without waiving its general or specific objections, Defendant

responds that it will produce non-privileged communications between it and La Quinta

Entertainment, LLC, and/or any of its employees or members that reference either Plaintiff

Moore or Mrs. Moore, if any, in its possession, custody or control that can be located upon a

reasonable search.

REQUEST FOR PRODUCTION NO. 37:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (Showtime) and anyone affiliated with or allegedly
affiliated with Please You Can Touch LLC that refer or relate in any way to either Plaintiff
Moore or Mrs. Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs. Moore,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Subject to and without waiving its general or specific objections, Defendant

responds that it will produce non-privileged communications between it and Please You Can

Touch LLC, and/or any of its employees or members that reference either Plaintiff Moore or

Mrs. Moore, if any, in its possession, custody or control that can be located upon a reasonable

search.

REQUEST FOR PRODUCTION NO. 38:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (Showtime) and Brendan Countee, Vice President of


                                                28
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 178 of 237




Original Programming for Showtime Networks, Inc. that refer or relate in any way to Plaintiff
Moore or Mrs. Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs. Moore,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Subject to and without waiving its general or specific objections, Defendant

responds that it will produce non-privileged communications between it and Brendan Countee

that reference either Plaintiff Moore or Mrs. Moore, if any, in its possession, custody or control

that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 39:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (Showtime) and Todd Schulman, Executive Producer of
“Who is America” that refer or relate in any way to Plaintiff Moore or Mrs. Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs. Moore,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Subject to and without waiving its general or specific objections, Defendant

responds that it will produce non-privileged communications between it and Todd Schulman that

reference either Plaintiff Moore or Mrs. Moore, if any, in its possession, custody or control that

can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 40:

Any and all communications, documents and/or records relating in any way to any
correspondence by and between you (Showtime) and Plaintiff Moore or Mrs. Moore.




                                                29
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 179 of 237




Response: To the extent this Request seeks communications, documents and/or records

“relating in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs.

Moore, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case. Subject to and without waiving its general or specific

objections, Defendant responds that it will produce any communications between it and Plaintiff

Moore or Mrs. Moore and any documents that refer to such communications in its possession,

custody or control that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 41:

Any and all communications, documents and/or records relating in any way to your (Showtime)
role in convincing or inducing Plaintiff Moore and Mrs. Moore to travel to Washington, D.C. to
receive an award in commemoration of Israel’s anniversary as a nation.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” correspondence referring or relating to either Plaintiff Moore or Mrs. Moore,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Defendant further objects to this Request to the extent it seeks

communications, documents and/or records relating to the production of the Segment, on the

ground that the Segment was produced before Defendant licensed “Who is America?”

Defendant further objects to this Request to the extent it seeks communications, documents

and/or records relating to “your (Showtime) role in convincing or inducing Plaintiff Moore and

Mrs. Moore to travel to Washington, D.C.” on the grounds that it is vague and ambiguous.

Defendant further objects to this Request on the ground that it is duplicative of other Requests,

including, without limitation, Request No. 31. In light of its general and specific objections,

Defendant does not intend to produce any documents in response to this Request.


                                                30
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 180 of 237




REQUEST FOR PRODUCTION NO. 42:

Any and all communications, documents and/or records by and between you (Showtime) and any
of the following subjects: 1) Todd Schulman or 2) Erran Morad or 3) the “Standard Consent
Agreement” executed on February 14, 2018 or 4) Plaintiff Moore’s and Mrs. Moore’s
Washington, D.C. trip on or around February 14, 2018 or 5) La Quinta Entertainment, LLC or 6)
Please You Can Touch LLC.

Response: Defendant objects to this Request to the extent it calls for “communications,

documents and/or records by and between you (Showtime) and any of the following subjects,”

on the ground that it is incoherent and not susceptible to a response, including because three of

the “subjects” are not real persons with whom Defendant could have “communicate[d].”

Defendant further objects to this Request on the grounds that it is unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case in that it asks for “all communications” between Defendant and certain entities

with no limitation as to subject matter or topic. Defendant further objects to this Request on the

ground that, to the extent it can be answered at all, it is duplicative of other Requests, including,

without limitation, Requests 31, 32, 39, 41 and 47. In light of its general and specific objections,

Defendant does not intend to produce any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 43:

Any and all communications, documents and/or records by and between you (Showtime) and the
attorney of record for Yerushalayim Television, LLC, Jenifer Wallis.

Response: Defendant objects to the Request to the extent it is vague and ambiguous as to what

constitutes “communications, documents and/or records by and between you (Showtime) and . . .

Jennifer Wallis.” Defendant further objects to this Request on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case in that it asks for “all communications” between

Defendant and Jenifer Wallis with no limitation as to subject matter or topic. Defendant further



                                                  31
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 181 of 237




objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Subject to and without waiving its general or specific objections,

Defendant responds that it will produce non-privileged communications with Jennifer Wallis

related to Yerushalayim Television, LLC and/or Plaintiff Moore or Mrs. Moore, if any, in its

possession, custody or control that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 44:

Any and all corporate records of Yerushalayim Television, LLC.

Response: Defendant objects to this Request on the ground that it is duplicative of other

Requests, including, without limitation, Request No. 30. To the extent this Request seeks “any

and all” corporate records, Defendant further objects to this Request on the grounds that it is

overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case. Subject to and without waiving its

general or specific objections, Defendant responds that it will produce non-privileged

documents, if any, in its possession, custody or control responsive to this Request that can be

located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 45:

Any and all documents that refer or relate in any way to the dissolution of Yerushalayim
Television, LLC.

Response: To the extent this Request seeks documents “relating in any way to” the dissolution

of Yerushalayim Television, LLC, Defendant objects to the Request on the grounds that it is

overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of relevant

material, and not proportional to the needs of the case. Defendant further objects to this Request

to the extent it seeks documents or information protected by the attorney-client privilege, work-



                                                32
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 182 of 237




product privilege, common-interest privilege, joint-defense privilege or any other applicable

privilege. Subject to and without waiving its general or specific objections, Defendant responds

that it will produce non-privileged documents that refer or directly relate to the dissolution of

Yerushalayim Television, LLC, if any, in its possession, custody or control responsive to this

Request that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 46:

Any and all communications, documents and/or records relating in any way to your assertion that
Plaintiff Moore “had engaged in inappropriate relationships with young women.” Defendants’
Motion to Dismiss (“MTD”) at 1.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the assertion Plaintiff Moore had engaged in inappropriate relationships with

young women, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Subject to and without waiving its general or specific objections,

Defendant responds that it will produce non-privileged documents, if any, in its possession,

custody or control responsive to this Request that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 47:

Any and all communications, documents and/or records relating in any way to the “Standard
Consent Agreement” Plaintiff Moore signed on February 14, 2018.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the Standard Consent Agreement Plaintiff Moore signed on February 14, 2018,



                                                 33
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 183 of 237




Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case. Defendant further objects to this Request to the extent it seeks documents or

information protected by the attorney-client privilege, work-product privilege, common-interest

privilege, joint-defense privilege or any other applicable privilege. Subject to and without

waiving its general or specific objections, Defendant responds that it will produce the Standard

Consent Agreement and non-privileged documents and communications concerning Plaintiff

Moore’s signing of the Standard Consent Agreement, if any, in its possession, custody or control

that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 48:

Any and all communications, documents and/or records relating in any way to the incorporation
of Yerushalayim TV.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the incorporation of Yerushalayim TV, Defendant objects to the Request on the

grounds that it is overbroad, unduly burdensome, not reasonably calculated to lead to the

discovery of relevant material, and not proportional to the needs of the case. Defendant further

objects to this Request to the extent it seeks documents or information protected by the attorney-

client privilege, work-product privilege, common-interest privilege, joint-defense privilege or

any other applicable privilege. Defendant further objects to this Request to the extent that it is

duplicative of other Requests, including, without limitation, Request 44. Subject to and without

waiving its general or specific objections, Defendant responds that it will produce non-privileged

documents, if any, in its possession, custody or control that relate to the incorporation of

Yerushalayim TV that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 49:



                                                 34
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 184 of 237




Any and all communications, documents and/or records relating in any way to the reasons for
incorporating Yerushalayim Television, LLC.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the “reasons for incorporating” Yerushalayim Television, LLC, Defendant objects

to the Request on the grounds that it is overbroad, vague unduly burdensome, and not reasonably

calculated to lead to the discovery of relevant material. Defendant further objects to this Request

to the extent it seeks documents or information protected by the attorney-client privilege, work-

product privilege, common-interest privilege, joint-defense privilege or any other applicable

privilege. Defendant further objects to this Request to the extent that it is duplicative of other

Requests, including, without limitation, Request 48. Subject to and without waiving its general

or specific objections, Defendant responds that it will produce non-privileged documents, if any,

in its possession, custody or control that relate to the incorporation of Yerushalayim TV, LLC

that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 50:

Any and all communications, documents and/or records by and between you (Showtime) and any
woman who has accused Plaintiff Moore of misconduct.

Response: Subject to and without waiving its general or specific objections, Defendant responds

that it has no reason to believe it possesses any documents responsive to this Request.

REQUEST FOR PRODUCTION NO. 51:

Any and all documents you intend to rely on in a trial of this matter.

Response: Defendant objects to this Request as placing obligations on Defendant beyond the

scope of the Federal Rules of Civil Procedure, the Local Rules, and any other applicable law or

authority. Defendant further objects to this Request because it calls for information in the

possession, custody and control of Plaintiffs and that is yet to be produced. Defendant further

objects to this Request to the extent that it seeks information protected from discovery by the


                                                 35
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 185 of 237




attorney-client privilege, work product doctrine, and other privileges. Subject to and without

waiving its general or specific objections, Defendant responds that it will produce relevant, non-

privileged documents, if any, in its possession, custody or control responsive to this Request that

can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 52:

Any and all communications, documents and/or records relating in any way to any allegation of
pedophilia against Plaintiff Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” any allegation of pedophilia against Plaintiff Moore, Defendant objects to the

Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case,

particularly because the relevant documents will be in Plaintiffs’ possession or the possession of

non-parties, and not Defendant. Subject to and without waiving its general or specific

objections, Defendant responds that it will produce non-privileged documents that relate to or

reflect any allegation of pedophilia against Plaintiff Moore in its possession, custody or control

that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 53:

Any and all communications, documents and/or records relating in any way to “a total of nine
women have now come forward” against Plaintiff Moore.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the statement that a total of nine women have now come forward against Plaintiff

Moore, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case, particularly because the relevant documents will be in

Plaintiffs’ possession or the possession of non-parties, and not Defendant. Subject to and


                                                 36
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 186 of 237




without waiving its general or specific objections, Defendant responds that it will produce non-

privileged documents relating to the fact that “a total of nine women have now come forward”

against Plaintiff Moore in its possession, custody or control responsive to this Request that can

be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 54:

Any and all communications, documents and/or records relating in any way to an allegation that
Plaintiff Moore initiated a sexual encounter with a 14-year-old.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” an allegation that Plaintiff Moore initiated a sexual encounter with a 14-year-old,

Defendant objects to the Request on the grounds that it is overbroad, unduly burdensome, not

reasonably calculated to lead to the discovery of relevant material, and not proportional to the

needs of the case, particularly because the relevant documents will be in Plaintiffs’ possession or

the possession of non-parties, and not Defendant. Subject to and without waiving its general or

specific objections, Defendant responds that it will produce non-privileged documents that relate

to the allegation that Plaintiff Moore initiated a sexual encounter with a 14-year-old in its

possession, custody or control that can be located upon a reasonable search.

REQUEST FOR PRODUCTION NO. 55:

Any and all communications, documents and/or records relating in any way to the modification
of the Standard Consent Agreement wherein Plaintiff Moore crossed out and initialed the
following language: “ . . . any allegedly sexual-oriented or offensive behavior or questioning.”

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” Plaintiff Moore’s modification of the Standard Consent Agreement, Defendant

objects to the Request on the grounds that it is overbroad, unduly burdensome, not reasonably

calculated to lead to the discovery of relevant material, and not proportional to the needs of the

case. Defendant further objects to this Request to the extent it seeks documents or information



                                                 37
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 187 of 237




protected by the attorney-client privilege, work-product privilege, common-interest privilege,

joint-defense privilege or any other applicable privilege. Defendant objects to this Request on

the ground that it is duplicative of other Requests, including, without limitation, Request 47.

Subject to and without waiving its general or specific objections, Defendant responds that it will

produce documents that relate to Plaintiff Moore crossing out and initialing the language “any

allegedly sexually-oriented behavior or questioning” in the Standard Consent Agreement that he

signed, if any, in Defendant’s possession, custody or control that can be located upon a

reasonable search.

REQUEST FOR PRODUCTION NO. 56:

Any and all communications, documents and/or records relating in any way to the decision to air
“Who is America” featuring Plaintiff Moore after you (Showtime) were put on notice of the
alleged defamation.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” the decision to air “Who is America?” featuring Plaintiff Moore, Defendant

objects to the Request on the grounds that it is overbroad, unduly burdensome, and not

reasonably calculated to lead to the discovery of relevant material. Defendant further objects to

this Request to the extent it seeks documents or information protected by the attorney-client

privilege, work-product privilege, common-interest privilege, joint-defense privilege or any other

applicable privilege. Subject to and without waiving its general or specific objections,

Defendant responds that it will produce non-privileged documents that concern the decision to

air “Who Is America?” after Defendant received notice from counsel for Plaintiff Moore that he

believed the Segment was defamatory of Plaintiff Moore.

REQUEST FOR PRODUCTION NO. 57:

Any and all communications, documents and/or records relating in any way to your (Showtime)
insurance coverage for either defamation, and/or intentional infliction of emotional distress
and/or fraud.


                                                38
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 188 of 237




Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” Defendant’s insurance coverage, Defendant objects to the Request on the grounds

that it is overbroad, unduly burdensome, not reasonably calculated to lead to the discovery of

relevant material, and not proportional to the needs of the case. Defendant further objects to this

Request to the extent it seeks communications, documents and/or records regarding insurance

coverage inapplicable to the claims at issue in this action, on the grounds that it is overbroad,

unduly burdensome, not reasonably calculated to lead to the discovery of relevant material, and

not proportional to the needs of the case. Defendant further objects to this Request on the ground

that it is premature at this time, as Defendant may possess insurance coverage that becomes

applicable to the claims at issue in this action at a later date. Subject to and without waiving its

general or specific objections, Defendant responds that it has no reason to believe it possesses

any relevant communications, documents and/or records responsive to this Request at this time.

REQUEST FOR PRODUCTION NO. 58:

Any and all communications, documents and/or records relating in any way to your (Showtime)
prior litigation where you (Showtime) were sued for defamation.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” prior litigation in which Defendant was sued for defamation, Defendant objects to

the Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case.

Defendant further objects to this Request to the extent that it calls for information readily

available through public sources. Defendant further objects to this Request on the ground that it

seeks material neither relevant nor proportional to the needs of the case, including without

limitation because it seeks material regarding litigation wholly unrelated to Plaintiffs that is not




                                                 39
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 189 of 237




relevant to the maintenance or defense of claims in this action. In light of its general and specific

objections, Defendant does not intend to produce any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 59:

Any and all communications, documents and/or records relating in any way to your (Showtime)
prior litigation where you (Showtime) were sued for fraud.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” prior litigation in which Defendant was sued for fraud, Defendant objects to the

Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case.

Defendant further objects to this Request to the extent that it calls for information readily

available through public sources. Defendant further objects to this Request on the ground that it

seeks material neither relevant nor proportional to the needs of the case, including without

limitation because it seeks material regarding litigation wholly unrelated to Plaintiffs that is not

relevant to the maintenance or defense of claims in this action. In light of its general and specific

objections, Defendant does not intend to produce any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 60:

Any and all communications, documents and/or records relating in any way to your (Showtime)
prior litigation where you (Showtime) were sued for intentional infliction of emotional distress.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” prior litigation in which Defendant was sued for intentional infliction of

emotional distress, Defendant objects to the Request on the grounds that it is overbroad, unduly

burdensome, not reasonably calculated to lead to the discovery of relevant material, and not

proportional to the needs of the case. Defendant further objects to this Request to the extent that

it calls for information readily available through public sources. Defendant further objects to this

Request on the ground that it seeks material neither relevant nor proportional to the needs of the


                                                 40
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 190 of 237




case, including without limitation because it seeks material regarding litigation wholly unrelated

to Plaintiffs that is not relevant to the maintenance or defense of claims in this action. In light of

its general and specific objections, Defendant does not intend to produce any documents in

response to this Request.

REQUEST FOR PRODUCTION NO. 61:

Any and all communications, documents and/or records relating in any way to your (Showtime)
knowledge of whether you were ever convicted of committing a crime.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” Defendant’s knowledge of whether it was convicted for a crime, Defendant

objects to the Request on the grounds that it is overbroad, unduly burdensome, not reasonably

calculated to lead to the discovery of relevant material, and not proportional to the needs of the

case. Defendant further objects to this Request on the ground that it is vague and ambiguous as

to what constitutes Defendant’s “knowledge of” whether it was convicted of a crime. Defendant

further objects to this Request on the ground that it is harassing and seeks information irrelevant

to this action. In light of its general and specific objections, Defendant does not intend to

produce any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 62:

Any and all communications, documents and/or records relating in any way to your (Showtime)
decision to cancel “Who is America” for future seasons.

Response: To the extent this Request seeks communications, documents and/or records “relating

in any way to” Defendant’s decision to cancel “Who is America?”, Defendant objects to the

Request on the grounds that it is overbroad, unduly burdensome, not reasonably calculated to

lead to the discovery of relevant material, and not proportional to the needs of the case.

Defendant further objects to this Request on the ground that “Who is America?” was not




                                                  41
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 191 of 237




“cancelled.” In light of its general and specific objections, Defendant does not intend to produce

any documents in response to this Request.

REQUEST FOR PRODUCTION NO. 63:

Any and all documents which evidence or refer or relate to accusations, complaints, and/or other
writings where Sasha [sic] Noam Baron Cohen was or is currently being accused of sexual
abuse, and/or acts of sexual perversion. Perversion is defined in the dictionary as: “sexual
behavior or desire that is considered abnormal or unacceptable.”

Response: To the extent this Request seeks documents “relating in any way to” accusations of

sexual abuse and/or acts of sexual perversion against Sacha Noam Baron Cohen, Defendant

objects to the Request on the grounds that it is overbroad, unduly burdensome, not reasonably

calculated to lead to the discovery of relevant material, and not proportional to the needs of the

case. Defendant further objects to this Request on the ground that it is harassing and seeks

information irrelevant to Plaintiffs or the maintenance or defense of claims in this action. In

light of its general and specific objections, Defendant does not intend to produce any documents

in response to this Request.




                                                 42
     Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 192 of 237




Dated: New York, New York
       November 5, 2020

                               Respectfully submitted,

                               DAVIS WRIGHT TREMAINE LLP

                               By: /s/ Elizabeth A. McNamara
                               Elizabeth A. McNamara
                               Rachel F. Strom
                               Eric J. Feder
                               1251 Avenue of the Americas, 21st Floor
                               New York, New York 10020
                               Phone (212) 489-8230
                               Fax (212) 489-8340
                               Email: lizmcnamara@dwt.com
                                         rachelstrom@dwt.com
                                         ericfeder@dwt.com

                               Attorneys for Defendants Sacha Baron Cohen,
                               Showtime Networks Inc., and CBS Corporation n/k/a
                               ViacomCBS Inc.




                                     43
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 193 of 237




                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


ROY STEWART MOORE, and KAYLA
MOORE,
                                                           Index No. 19 Civ. 4977 (ALC)

                   Plaintiffs,                            ECF Case
v.

SASHA NOAM BARON COHEN, SHOWTIME
NETWORKS, INC., AND CBS
CORPORATION,

                    Defendants.



     PLAINTIFFS’ FIRST REQUEST FOR THE PRODUCTION OF DOCUMENTS AND
                 THINGS FROM DEFENDANT CBS CORPORATION

        Plaintiffs Roy Stewart Moore (“Judge Moore”) and Kayla Moore (“Mrs. Moore”)

(collectively, “Plaintiffs”), by and through their undersigned counsel, Larry Klayman, hereby

request that Defendant CBS Corporation (“CBS”) produce true and correct copies of the

following documents and things for inspection and copying within thirty (30) days of service of

the following.

        Plaintiffs’ request for production of documents and things shall be deemed continuing so

as to require supplemental responses if new or different documents are located or obtained

between the time the initial responses to these requests for production are made and the final

judgment is entered in this action.

                                         DEFINITIONS

        1.1.     As used herein, “you” or “your” shall mean Defendant CBS, and/or anyone acting

on its behalf.




                                                1
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 194 of 237




       1.2.    The singular shall include the plural and vice versa; the terms “and” and “or” shall

be both conjunctive and disjunctive; and the term “including” means “including without

limitation.”

       1.3.    “Agent” shall mean: any person or entity acting at the direction of or on behalf of

another.

       1.4.    “Person” shall mean any individual, corporation, proprietorship, partnership, trust,

association or any other entity.

       1.5.    The words “pertain to” or “pertaining to” mean: relates to, refers to, contains,

concerns, describes, embodies, mentions, constitutes, constituting, supports, corroborates,

demonstrates, proves, evidences, shows, refutes, disputes, rebuts, controverts or contradicts.

       1.6.    As used herein, “relevant time period” shall mean from January 2015 to the

present.

       1.7.    The word “identify” when used in reference to a document, means and includes

the name and address of the custodian of the document, the location of the document, land a

general description including (1) the type of document (i.e. correspondence, memorandum,

facsimile etc.; (2) the general subject matter of the document; (3) the date of the document; (4)

the author of the document; (5) the addressee of the document; and (6) the relationship of the

author and addressee to each other.

       1.8.    The terms “document” or “documents” shall mean any and all information in

tangible form and shall include, without limiting the generality of the foregoing, all letters,

telegrams, telexes, teletypes, telephone billing records from land and cell phone providers,

correspondences, e-mails, contracts, drafts, agreements, notes to file, reports, memoranda,

mechanical or electronic recordings or transcripts of such recordings, blueprints, flow sheets,




                                                 2
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 195 of 237




flow charts, calendar or diary entries, memoranda or telephone or personal conversations,

memoranda of meetings or conferences, studies, reports, interoffice and intra-office

communications, quotations, offers, inquiries, bulletins, circulars, statements, manuals,

summaries,    newsletters,   compilations,    maps,    charts,   graphs,   propositions,   articles,

announcements, newspaper clippings, books, records, tables, books of account, ledgers,

vouchers, canceled checks, invoices, bills, opinions, certificates, promissory notes and other

evidence of indebtedness and all drafts and copies of documents as hereinabove defined by

whatever means made. If multiple copies of a document exist, each copy which is in any way not

completely identical to a copy which is being produced should also be produced.

                                       INSTRUCTIONS

       1.9.    If you object to fully identifying a document or oral communication because of an

alleged privilege, you must nevertheless provide the following information:

               a)     the nature of the privilege claimed (including work product);

               b)     if the privilege is being asserted in connection with a claim or defense

governed by state law, the state privilege rule being invoked;

               c)     the date of the document or oral communication;

               d)     if a document: its type, custodian, location, and such other information

sufficient to identify the document for a subpoena duces tecum or a document request;

               e)     if an oral communication, the place where it was made, the names of the

persons present while it was made, and, if not apparent, the relationship of the persons present to

the declarant; and

               f)     the general subject matter of the document or oral communication.




                                                3
      Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 196 of 237




             SPECIFIC REQUESTS FOR PRODUCTION OF DOCUMENTS

REQUEST FOR PRODUCTION NO. 1

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 11 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 2

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 15 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 3

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 18 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 4

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 19 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 5

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 11 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 6

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 21 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 7

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 22 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 8




                                                4
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 197 of 237




       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 23 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 9

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 24 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 10

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 25 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 11

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense of “failure to state a claim” to the allegations in this case and/or the First

Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 12

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that the “statements are not capable of being proven true or false” to the

allegations in this case and/or the Second Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 13

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense of “opinion and satire” to the allegations in this case and/or the Third

Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 14




                                                5
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 198 of 237




       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense of “substantial truth” to the allegations in this case and/or the Fourth Defense

in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 15

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense of “lack of standing” to the allegations in this case pertaining to Mrs. Moore

and/or the Fifth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 16

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that the “statements are not susceptible of a defamatory meaning” to the

allegations in this case and/or the Sixth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 17

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense of “lack of negligence, gross irresponsibility or actual malice” to the

allegations in this case and/or the Seventh Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 18

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that the statements are “privileged under New York, California and common

law” to the allegations in this case and/or the Ninth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 19

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that Plaintiff Moore is a “libel-proof plaintiff” to the allegations in this case

and/or the Tenth Defense in your Answer. [Dkt. #78].




                                                 6
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 199 of 237




REQUEST FOR PRODUCTION NO. 20

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “Plaintiffs did not suffer actual harm or damages” to the allegations in

this case and/or the Eleventh Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 21

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that the statements were published with a “lack of actual malice” to the

allegations in this case and/or the Twelfth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 22

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that Defendants are denied “due process under the Fifth and Fourteenth

Amendments” to the allegations in this case and/or the Thirteenth Defense in your Answer.

[Dkt. #78].

REQUEST FOR PRODUCTION NO. 23

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “Defendants’ conduct was not sufficiently extreme or outrageous” to the

allegations in this case and/or the Fourteenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 24

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “the intentional infliction of emotional distress claim is duplicative” to

the allegations in this case and/or the Fifteenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 25




                                                7
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 200 of 237




        Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that Defendants’ “reliance on alleged misrepresentations was not reasonable”

to the allegations in this case and/or the Sixteenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 26

        Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “Plaintiffs did not suffer pecuniary damage” to the allegations in this

case and/or the Seventeenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 27

        Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “Plaintiffs failed to mitigate injuries and damages” to the allegations in

this case and/or the Eighteenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 28

        Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “damages were caused by third parties” to the allegations in this case

and/or the Nineteenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 29

        Any and all documents (regardless of form) that refer or relate in any way to or support

any other alleged defense to the allegations in this case and/or the Twentieth Defense in your

Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 30

        Any and all corporate records of CBS – including but not limited to: (i) bylaws; (ii)

articles of incorporation; (iii) meeting minutes; (iv) agendas; (v) summaries; (vi) organizational

charts; and (vii) list of shareholders.




                                                8
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 201 of 237




REQUEST FOR PRODUCTION NO. 31

         Any and all communications, documents and/or records relating in any way to either

Plaintiff Moore or Mrs. Moore concerning to their trip to Washington, D.C. on or around

February 14, 2018.

REQUEST FOR PRODUCTION NO. 32

         Any and all communications, documents and/or records relating in any way to either

Plaintiff Moore or Mrs. Moore concerning the program “Who is America” featuring Plaintiff

Moore.

REQUEST FOR PRODUCTION NO. 33

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (CBS) and Sasha Noam Baron Cohen, his agents,

surrogates, affiliates, producers, and assignees, concerning either Plaintiff Moore or Mrs. Moore.

REQUEST FOR PRODUCTION NO. 34

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (CBS) and Showtime Networks, Inc. that refer or relate in

any way to either Plaintiff Moore or Mrs. Moore.

REQUEST FOR PRODUCTION NO. 35

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (CBS) and anyone affiliated with or allegedly affiliated with

Yerushalayim Television, LLC that refer or relate in any way to either Plaintiff Moore or Mrs.

Moore.

REQUEST FOR PRODUCTION NO. 36




                                                9
      Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 202 of 237




         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (CBS) and anyone affiliated with or allegedly affiliated with

La Quinta Entertainment, LLC that refer or relate in any way to either Plaintiff Moore or Mrs.

Moore.

REQUEST FOR PRODUCTION NO. 37

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (CBS) and anyone affiliated with or allegedly affiliated with

Please You Can Touch LLC that refer or relate in any way to either Plaintiff Moore or Mrs.

Moore.

REQUEST FOR PRODUCTION NO. 38

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (CBS) and Brendan Countee, Vice President of Original

Programming for Showtime Networks, Inc. that refer or relate in any way to Plaintiff Moore or

Mrs. Moore.

REQUEST FOR PRODUCTION NO. 39

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (CBS) and Todd Schulman, Executive Producer of “Who is

America” that refer or relate in any way to Plaintiff Moore or Mrs. Moore.

REQUEST FOR PRODUCTION NO. 40

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (CBS) and Plaintiff Moore or Mrs. Moore.

REQUEST FOR PRODUCTION NO. 41




                                               10
      Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 203 of 237




       Any and all communications, documents and/or records relating in any way to CBS’s role

in convincing or inducing Plaintiff Moore and Mrs. Moore to travel to Washington, D.C. to

receive an award in commemoration of Israel’s anniversary as a nation.

REQUEST FOR PRODUCTION NO. 42

       Any and all communications, documents and/or records by and between you (CBS) and

any of the following subjects: 1) Todd Schulman or 2) Erran Morad or 3) the “Standard Consent

Agreement” executed on February 14, 2018 or 4) Plaintiff Moore’s and Mrs. Moore’s

Washington, D.C. trip on or around February 14, 2018 or 5) La Quinta Entertainment, LLC or 6)

Please You Can Touch LLC.

REQUEST FOR PRODUCTION NO. 43

       Any and all communications, documents and/or records by and between you (CBS) and

the attorney of record for Yerushalayim Television, LLC, Jenifer Wallis.

REQUEST FOR PRODUCTION NO. 44

       Any and all corporate records of Yerushalayim Television, LLC.

REQUEST FOR PRODUCTION NO. 45

       Any and all documents that refer or relate in any way to the dissolution of Yerushalayim

Television, LLC.

REQUEST FOR PRODUCTION NO. 46

       Any and all communications, documents and/or records relating in any way to your

assertion that Plaintiff Moore “had engaged in inappropriate relationships with young women.”

Defendants’ Motion to Dismiss (“MTD”) at 1.

REQUEST FOR PRODUCTION NO. 47




                                               11
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 204 of 237




       Any and all communications, documents and/or records relating in any way to the

“Standard Consent Agreement” Plaintiff Moore signed on February 14, 2018.

REQUEST FOR PRODUCTION NO. 48

       Any and all communications, documents and/or records relating in any way to the

incorporation of Yerushalayim TV.

REQUEST FOR PRODUCTION NO. 49

       Any and all communications, documents and/or records relating in any way to the

reasons for incorporating Yerushalayim Television, LLC.

REQUEST FOR PRODUCTION NO. 50

       Any and all communications, documents and/or records by and between you (CBS) and

any woman who has accused Plaintiff Moore of misconduct.

REQUEST FOR PRODUCTION NO. 51

       Any and all documents you intend to rely on in a trial of this matter.

REQUEST FOR PRODUCTION NO. 52

       Any and all communications, documents and/or records relating in any way to any

allegation of pedophilia against Plaintiff Moore.

REQUEST FOR PRODUCTION NO. 53

       Any and all communications, documents and/or records relating in any way to “a total of

nine women have now come forward” against Plaintiff Moore.

REQUEST FOR PRODUCTION NO. 54

       Any and all communications, documents and/or records relating in any way to an

allegation that Plaintiff Moore initiated a sexual encounter with a 14-year-old.

REQUEST FOR PRODUCTION NO. 55




                                                12
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 205 of 237




       Any and all communications, documents and/or records relating in any way to the

modification of the Standard Consent Agreement wherein Plaintiff Moore crossed out and

initialed the following language: “ . . . any allegedly sexual-oriented or offensive behavior or

questioning”

REQUEST FOR PRODUCTION NO. 56

       Any and all communications, documents and/or records relating in any way to the

decision to air “Who is America” featuring Plaintiff Moore after you (CBS) were put on notice

of the alleged defamation.

REQUEST FOR PRODUCTION NO. 57

       Any and all communications, documents and/or records relating in any way to your

(CBS) insurance coverage for either defamation, and/or intentional infliction of emotional

distress and/or fraud.

REQUEST FOR PRODUCTION NO. 58

       Any and all communications, documents and/or records relating in any way to your

(CBS) prior litigation where you (CBS) were sued for defamation.

REQUEST FOR PRODUCTION NO. 59

       Any and all communications, documents and/or records relating in any way to your

(CBS) prior litigation where you (CBS) were sued for fraud.

REQUEST FOR PRODUCTION NO. 60

       Any and all communications, documents and/or records relating in any way to your

(CBS) prior litigation where you (CBS) were sued for intentional infliction of emotional distress.

REQUEST FOR PRODUCTION NO. 61




                                               13
         Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 206 of 237




         Any and all communications, documents and/or records relating in any way to your

(CBS) knowledge of whether Sasha Noam Baron Cohen was ever convicted of committing a

crime.

REQUEST FOR PRODUCTION NO. 62

         Any and all communications, documents and/or records relating in any way to your

(CBS) decision to cancel “Who is America” for future seasons.

REQUEST FOR PRODUCTION NO. 63

         Any and all documents which evidence or refer or relate to accusations, complaints,

and/or other writings where Sasha Noam Baron Cohen was or is currently being accused of

sexual abuse, and/or acts of sexual perversion. Perversion is defined in the dictionary as: “sexual

behavior or desire that is considered abnormal or unacceptable.”


Dated: September 25, 2020                                   Respectfully Submitted,

                                                             /s/ Larry Klayman
                                                            Larry Klayman, Esq.
                                                            KLAYMAN LAW GROUP, P.A.
                                                            7050 W. Palmetto Park Road
                                                            Boca Raton, Florida 33433
                                                            (561) 558-5336
                                                            Email: leklayman@gmail.com




                                                14
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 207 of 237




                                CERTIFICATE OF SERVICE

       I, Larry Klayman, HEREBY CERTIFY that a true and correct copy of the foregoing was

served to all counsel of record parties on September 25, 2020 via electronic mail to the following

addresses:

EricFeder@dwt.com
lizmcnamara@dwt.com
RachelStrom@dwt.com


                                                            /s/ Larry Klayman




                                               15
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 208 of 237




                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


ROY STEWART MOORE, and KAYLA
MOORE,
                                                          Index No. 19 Civ. 4977 (ALC)

                    Plaintiffs,                           ECF Case
v.

SASHA NOAM BARON COHEN, SHOWTIME
NETWORKS, INC., AND CBS
CORPORATION,

                    Defendants.



     PLAINTIFFS’ FIRST REQUEST FOR THE PRODUCTION OF DOCUMENTS AND
            THINGS FROM DEFENDANT SASHA NOAM BARON COHEN

        Plaintiffs Roy Stewart Moore (“Judge Moore”) and Kayla Moore (“Mrs. Moore”)

(collectively, “Plaintiffs”), by and through their undersigned counsel, Larry Klayman, hereby

request that Defendant Sasha Noam Baron Cohen (“Cohen”) produce true and correct copies of

the following documents and things for inspection and copying within thirty (30) days of service

of the following.

        Plaintiffs’ request for production of documents and things shall be deemed continuing so

as to require supplemental responses if new or different documents are located or obtained

between the time the initial responses to these requests for production are made and the final

judgment is entered in this action.

                                        DEFINITIONS

        1.1.   As used herein, “you” or “your” shall mean Defendant Cohen, and/or anyone

acting on his behalf.
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 209 of 237




       1.2.    The singular shall include the plural and vice versa; the terms “and” and “or” shall

be both conjunctive and disjunctive; and the term “including” means “including without

limitation.”

       1.3.    “Agent” shall mean: any person or entity acting at the direction of or on behalf of

another.

       1.4.    “Person” shall mean any individual, corporation, proprietorship, partnership, trust,

association or any other entity.

       1.5.    The words “pertain to” or “pertaining to” mean: relates to, refers to, contains,

concerns, describes, embodies, mentions, constitutes, constituting, supports, corroborates,

demonstrates, proves, evidences, shows, refutes, disputes, rebuts, controverts or contradicts.

       1.6.    As used herein, “relevant time period” shall mean from January 2015 to the

present.

       1.7.    The word “identify” when used in reference to a document, means and includes

the name and address of the custodian of the document, the location of the document, land a

general description including (1) the type of document (i.e. correspondence, memorandum,

facsimile etc.; (2) the general subject matter of the document; (3) the date of the document; (4)

the author of the document; (5) the addressee of the document; and (6) the relationship of the

author and addressee to each other.

       1.8.    The terms “document” or “documents” shall mean any and all information in

tangible form and shall include, without limiting the generality of the foregoing, all letters,

telegrams, telexes, teletypes, telephone billing records from land and cell phone providers,

correspondences, e-mails, contracts, drafts, agreements, notes to file, reports, memoranda,

mechanical or electronic recordings or transcripts of such recordings, blueprints, flow sheets,
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 210 of 237




flow charts, calendar or diary entries, memoranda or telephone or personal conversations,

memoranda of meetings or conferences, studies, reports, interoffice and intra-office

communications, quotations, offers, inquiries, bulletins, circulars, statements, manuals,

summaries,    newsletters,   compilations,    maps,    charts,   graphs,   propositions,   articles,

announcements, newspaper clippings, books, records, tables, books of account, ledgers,

vouchers, canceled checks, invoices, bills, opinions, certificates, promissory notes and other

evidence of indebtedness and all drafts and copies of documents as hereinabove defined by

whatever means made. If multiple copies of a document exist, each copy which is in any way not

completely identical to a copy which is being produced should also be produced.

                                       INSTRUCTIONS

       1.9.    If you object to fully identifying a document or oral communication because of an

alleged privilege, you must nevertheless provide the following information:

               a)     the nature of the privilege claimed (including work product);

               b)     if the privilege is being asserted in connection with a claim or defense

governed by state law, the state privilege rule being invoked;

               c)     the date of the document or oral communication;

               d)     if a document: its type, custodian, location, and such other information

sufficient to identify the document for a subpoena duces tecum or a document request;

               e)     if an oral communication, the place where it was made, the names of the

persons present while it was made, and, if not apparent, the relationship of the persons present to

the declarant; and

               f)     the general subject matter of the document or oral communication.
      Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 211 of 237




             SPECIFIC REQUESTS FOR PRODUCTION OF DOCUMENTS

REQUEST FOR PRODUCTION NO. 1

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 11 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 2

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 15 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 3

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 18 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 4

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 19 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 5

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 11 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 6

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 21 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 7

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 22 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 8
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 212 of 237




       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 23 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 9

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 24 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 10

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 25 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 11

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense of “failure to state a claim” to the allegations in this case and/or the First

Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 12

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that the “statements are not capable of being proven true or false” to the

allegations in this case and/or the Second Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 13

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense of “opinion and satire” to the allegations in this case and/or the Third

Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 14
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 213 of 237




       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense of “substantial truth” to the allegations in this case and/or the Fourth Defense

in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 15

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense of “lack of standing” to the allegations in this case pertaining to Mrs. Moore

and/or the Fifth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 16

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that the “statements are not susceptible of a defamatory meaning” to the

allegations in this case and/or the Sixth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 17

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense of “lack of negligence, gross irresponsibility or actual malice” to the

allegations in this case and/or the Seventh Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 18

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that the statements are “privileged under New York, California and common

law” to the allegations in this case and/or the Ninth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 19

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that Plaintiff Moore is a “libel-proof plaintiff” to the allegations in this case

and/or the Tenth Defense in your Answer. [Dkt. #78].
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 214 of 237




REQUEST FOR PRODUCTION NO. 20

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “Plaintiffs did not suffer actual harm or damages” to the allegations in

this case and/or the Eleventh Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 21

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that the statements were published with a “lack of actual malice” to the

allegations in this case and/or the Twelfth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 22

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that Defendants are denied “due process under the Fifth and Fourteenth

Amendments” to the allegations in this case and/or the Thirteenth Defense in your Answer.

[Dkt. #78].

REQUEST FOR PRODUCTION NO. 23

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “Defendants’ conduct was not sufficiently extreme or outrageous” to the

allegations in this case and/or the Fourteenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 24

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “the intentional infliction of emotional distress claim is duplicative” to

the allegations in this case and/or the Fifteenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 25
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 215 of 237




       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that Defendants’ “reliance on alleged misrepresentations was not reasonable”

to the allegations in this case and/or the Sixteenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 26

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “Plaintiffs did not suffer pecuniary damage” to the allegations in this

case and/or the Seventeenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 27

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “Plaintiffs failed to mitigate injuries and damages” to the allegations in

this case and/or the Eighteenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 28

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “damages were caused by third parties” to the allegations in this case

and/or the Nineteenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 29

       Any and all documents (regardless of form) that refer or relate in any way to or support

any other alleged defense to the allegations in this case and/or the Twentieth Defense in your

Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 30

       Any and all corporate records of Yerushalayim Television, LLC – including but not

limited to: (i) bylaws; (ii) articles of incorporation; (iii) meeting minutes; (iv) agendas; (v)

summaries; (vi) organizational charts; and (vii) list of shareholders.
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 216 of 237




REQUEST FOR PRODUCTION NO. 31

         Any and all communications, documents and/or records relating in any way to either

Plaintiff Moore or Mrs. Moore concerning to their trip to Washington, D.C. on or around

February 14, 2018.

REQUEST FOR PRODUCTION NO. 32

         Any and all communications, documents and/or records relating in any way to either

Plaintiff Moore or Mrs. Moore concerning the program “Who is America” featuring Plaintiff

Moore.

REQUEST FOR PRODUCTION NO. 33

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (Cohen) and CBS Corporation, its agents, surrogates,

affiliates, producers, and/or assignees, that refer or relate to either Plaintiff Moore or Mrs.

Moore.

REQUEST FOR PRODUCTION NO. 34

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (Cohen) and Showtime Networks, Inc., its agents,

surrogates, affiliates, producers, and/or assignees, that refer or relate in any way to either

Plaintiff Moore or Mrs. Moore.

REQUEST FOR PRODUCTION NO. 35

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (Cohen) and anyone affiliated with or allegedly affiliated

with Yerushalayim Television, LLC, its agents, surrogates, affiliates, producers, and/or

assignees, that refer or relate in any way to either Plaintiff Moore or Mrs. Moore.
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 217 of 237




REQUEST FOR PRODUCTION NO. 36

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (Cohen) and anyone affiliated with or allegedly affiliated

with La Quinta Entertainment, LLC that refer or relate in any way to either Plaintiff Moore or

Mrs. Moore.

REQUEST FOR PRODUCTION NO. 37

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (Cohen) and anyone affiliated with or allegedly affiliated

with Please You Can Touch LLC that refer or relate in any way to either Plaintiff Moore or Mrs.

Moore.

REQUEST FOR PRODUCTION NO. 38

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (Cohen) and Brendan Countee, Vice President of Original

Programming for Showtime Networks, Inc. that refer or relate in any way to Plaintiff Moore or

Mrs. Moore.

REQUEST FOR PRODUCTION NO. 39

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (Cohen) and Todd Schulman, Executive Producer of “Who

is America” that refer or relate in any way to Plaintiff Moore or Mrs. Moore.

REQUEST FOR PRODUCTION NO. 40

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (Cohen) and Plaintiff Moore or Mrs. Moore.

REQUEST FOR PRODUCTION NO. 41
      Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 218 of 237




       Any and all communications, documents and/or records relating in any way to your

(Cohen) role in convincing or inducing Plaintiff Moore and Mrs. Moore to travel to Washington,

D.C. to receive an award in commemoration of Israel’s anniversary as a nation.

REQUEST FOR PRODUCTION NO. 42

       Any and all communications, documents and/or records by and between you (Cohen) and

any of the following subjects: 1) Todd Schulman or 2) Erran Morad or 3) the “Standard Consent

Agreement” executed on February 14, 2018 or 4) Plaintiff Moore’s and Mrs. Moore’s

Washington, D.C. trip on or around February 14, 2018 or 5) La Quinta Entertainment, LLC or 6)

Please You Can Touch LLC.

REQUEST FOR PRODUCTION NO. 43

       Any and all communications, documents and/or records by and between you (Cohen) and

the attorney of record for Yerushalayim Television, LLC, Jenifer Wallis.

REQUEST FOR PRODUCTION NO. 44

       Any and all corporate records of Yerushalayim Television, LLC.

REQUEST FOR PRODUCTION NO. 45

       Any and all documents that refer or relate in any way to the dissolution of Yerushalayim

Television, LLC.

REQUEST FOR PRODUCTION NO. 46

       Any and all communications, documents and/or records relating in any way to your

assertion that Plaintiff Moore “had engaged in inappropriate relationships with young women.”

Defendants’ Motion to Dismiss (“MTD”) at 1.

REQUEST FOR PRODUCTION NO. 47
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 219 of 237




       Any and all communications, documents and/or records relating in any way to the

“Standard Consent Agreement” Plaintiff Moore signed on February 14, 2018.

REQUEST FOR PRODUCTION NO. 48

       Any and all communications, documents and/or records relating in any way to the

incorporation of Yerushalayim TV.

REQUEST FOR PRODUCTION NO. 49

       Any and all communications, documents and/or records relating in any way to the

reasons for incorporating Yerushalayim Television, LLC.

REQUEST FOR PRODUCTION NO. 50

       Any and all communications, documents and/or records by and between you (Cohen) and

any woman who has accused Plaintiff Moore of misconduct.

REQUEST FOR PRODUCTION NO. 51

       Any and all documents you intend to rely on in a trial of this matter.

REQUEST FOR PRODUCTION NO. 52

       Any and all communications, documents and/or records relating in any way to any

allegation of pedophilia against Plaintiff Moore.

REQUEST FOR PRODUCTION NO. 53

       Any and all communications, documents and/or records relating in any way to “a total of

nine women have now come forward” against Plaintiff Moore.

REQUEST FOR PRODUCTION NO. 54

       Any and all communications, documents and/or records relating in any way to an

allegation that Plaintiff Moore initiated a sexual encounter with a 14-year-old.

REQUEST FOR PRODUCTION NO. 55
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 220 of 237




        Any and all communications, documents and/or records relating in any way to the

modification of the Standard Consent Agreement wherein Plaintiff Moore crossed out and

initialed the following language: “ . . . any allegedly sexual-oriented or offensive behavior or

questioning.”

REQUEST FOR PRODUCTION NO. 56

        Any and all communications, documents and/or records relating in any way to the

decision to air “Who is America” featuring Plaintiff Moore after you (Cohen) were put on notice

of the alleged defamation.

REQUEST FOR PRODUCTION NO. 57

        Any and all communications, documents and/or records relating in any way to your

(Cohen) insurance coverage for either defamation, and/or intentional infliction of emotional

distress and/or fraud.

REQUEST FOR PRODUCTION NO. 58

        Any and all communications, documents and/or records relating in any way to your

(Cohen) prior litigation where you (Cohen) were sued for defamation.

REQUEST FOR PRODUCTION NO. 59

        Any and all communications, documents and/or records relating in any way to your

(Cohen) prior litigation where you (Cohen) were sued for fraud.

REQUEST FOR PRODUCTION NO. 60

        Any and all communications, documents and/or records relating in any way to your

(Cohen) prior litigation where you (Cohen) were sued for intentional infliction of emotional

distress.

REQUEST FOR PRODUCTION NO. 61
      Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 221 of 237




       Any and all communications, documents and/or records relating in any way to your

(Cohen) knowledge of whether you were ever convicted of committing a crime.

REQUEST FOR PRODUCTION NO. 62

       Any and all communications, documents and/or records relating in any way to your

(Cohen) decision to cancel “Who is America” for future seasons.

REQUEST FOR PRODUCTION NO. 63

       Any and all documents which evidence or refer or relate to accusations, complaints,

and/or other writings where you (Cohen) were or are currently being accused of sexual abuse,

and/or acts of sexual perversion. Perversion is defined in the dictionary as: “sexual behavior or

desire that is considered abnormal or unacceptable.”


Dated: September 25, 2020                                  Respectfully Submitted,

                                                            /s/ Larry Klayman
                                                           Larry Klayman, Esq.
                                                           KLAYMAN LAW GROUP, P.A.
                                                           7050 W. Palmetto Park Road
                                                           Boca Raton, Florida 33433
                                                           (561) 558-5336
                                                           Email: leklayman@gmail.com
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 222 of 237




                                CERTIFICATE OF SERVICE

       I, Larry Klayman, HEREBY CERTIFY that a true and correct copy of the foregoing was

served to all counsel of record parties on September 25, 2020 via electronic mail to the following

addresses:

EricFeder@dwt.com
lizmcnamara@dwt.com
RachelStrom@dwt.com




                                                            /s/ Larry Klayman
        Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 223 of 237




                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


ROY STEWART MOORE, and KAYLA
MOORE,
                                                          Index No. 19 Civ. 4977 (ALC)

                   Plaintiffs,                            ECF Case
v.

SASHA NOAM BARON COHEN, SHOWTIME
NETWORKS, INC., AND CBS
CORPORATION,

                   Defendants.



     PLAINTIFFS’ FIRST REQUEST FOR THE PRODUCTION OF DOCUMENTS AND
            THINGS FROM DEFENDANT SHOWTIME NETWORKS, INC.

        Plaintiffs Roy Stewart Moore (“Judge Moore”) and Kayla Moore (“Mrs. Moore”)

(collectively, “Plaintiffs”), by and through their undersigned counsel, Larry Klayman, hereby

request that Defendant Showtime Networks, Inc. (“Showtime”) produce true and correct copies

of the following documents and things for inspection and copying within thirty (30) days of

service of the following.

        Plaintiffs’ request for production of documents and things shall be deemed continuing so

as to require supplemental responses if new or different documents are located or obtained

between the time the initial responses to these requests for production are made and the final

judgment is entered in this action.

                                        DEFINITIONS

        1.1.   As used herein, “you” or “your” shall mean Defendant Showtime, and/or anyone

acting on its behalf.
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 224 of 237




       1.2.    The singular shall include the plural and vice versa; the terms “and” and “or” shall

be both conjunctive and disjunctive; and the term “including” means “including without

limitation.”

       1.3.    “Agent” shall mean: any person or entity acting at the direction of or on behalf of

another.

       1.4.    “Person” shall mean any individual, corporation, proprietorship, partnership, trust,

association or any other entity.

       1.5.    The words “pertain to” or “pertaining to” mean: relates to, refers to, contains,

concerns, describes, embodies, mentions, constitutes, constituting, supports, corroborates,

demonstrates, proves, evidences, shows, refutes, disputes, rebuts, controverts or contradicts.

       1.6.    As used herein, “relevant time period” shall mean from January 2015 to the

present.

       1.7.    The word “identify” when used in reference to a document, means and includes

the name and address of the custodian of the document, the location of the document, land a

general description including (1) the type of document (i.e. correspondence, memorandum,

facsimile etc.; (2) the general subject matter of the document; (3) the date of the document; (4)

the author of the document; (5) the addressee of the document; and (6) the relationship of the

author and addressee to each other.

       1.8.    The terms “document” or “documents” shall mean any and all information in

tangible form and shall include, without limiting the generality of the foregoing, all letters,

telegrams, telexes, teletypes, telephone billing records from land and cell phone providers,

correspondences, e-mails, contracts, drafts, agreements, notes to file, reports, memoranda,

mechanical or electronic recordings or transcripts of such recordings, blueprints, flow sheets,
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 225 of 237




flow charts, calendar or diary entries, memoranda or telephone or personal conversations,

memoranda of meetings or conferences, studies, reports, interoffice and intra-office

communications, quotations, offers, inquiries, bulletins, circulars, statements, manuals,

summaries,    newsletters,   compilations,    maps,    charts,   graphs,   propositions,   articles,

announcements, newspaper clippings, books, records, tables, books of account, ledgers,

vouchers, canceled checks, invoices, bills, opinions, certificates, promissory notes and other

evidence of indebtedness and all drafts and copies of documents as hereinabove defined by

whatever means made. If multiple copies of a document exist, each copy which is in any way not

completely identical to a copy which is being produced should also be produced.

                                       INSTRUCTIONS

       1.9.    If you object to fully identifying a document or oral communication because of an

alleged privilege, you must nevertheless provide the following information:

               a)     the nature of the privilege claimed (including work product);

               b)     if the privilege is being asserted in connection with a claim or defense

governed by state law, the state privilege rule being invoked;

               c)     the date of the document or oral communication;

               d)     if a document: its type, custodian, location, and such other information

sufficient to identify the document for a subpoena duces tecum or a document request;

               e)     if an oral communication, the place where it was made, the names of the

persons present while it was made, and, if not apparent, the relationship of the persons present to

the declarant; and

               f)     the general subject matter of the document or oral communication.
      Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 226 of 237




             SPECIFIC REQUESTS FOR PRODUCTION OF DOCUMENTS

REQUEST FOR PRODUCTION NO. 1

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 11 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 2

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 15 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 3

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 18 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 4

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 19 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 5

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 11 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 6

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 21 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 7

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 22 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 8
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 227 of 237




       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 23 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 9

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 24 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 10

       Any and all documents (regardless of form) that refer or relate in any way to the

allegations in paragraph 25 of the Complaint made in this case.

REQUEST FOR PRODUCTION NO. 11

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense of “failure to state a claim” to the allegations in this case and/or the First

Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 12

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that the “statements are not capable of being proven true or false” to the

allegations in this case and/or the Second Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 13

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense of “opinion and satire” to the allegations in this case and/or the Third

Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 14
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 228 of 237




       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense of “substantial truth” to the allegations in this case and/or the Fourth Defense

in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 15

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense of “lack of standing” to the allegations in this case pertaining to Mrs. Moore

and/or the Fifth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 16

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that the “statements are not susceptible of a defamatory meaning” to the

allegations in this case and/or the Sixth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 17

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense of “lack of negligence, gross irresponsibility or actual malice” to the

allegations in this case and/or the Seventh Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 18

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that the statements are “privileged under New York, California and common

law” to the allegations in this case and/or the Ninth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 19

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that Plaintiff Moore is a “libel-proof plaintiff” to the allegations in this case

and/or the Tenth Defense in your Answer. [Dkt. #78].
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 229 of 237




REQUEST FOR PRODUCTION NO. 20

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “Plaintiffs did not suffer actual harm or damages” to the allegations in

this case and/or the Eleventh Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 21

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that the statements were published with a “lack of actual malice” to the

allegations in this case and/or the Twelfth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 22

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that Defendants are denied “due process under the Fifth and Fourteenth

Amendments” to the allegations in this case and/or the Thirteenth Defense in your Answer.

[Dkt. #78].

REQUEST FOR PRODUCTION NO. 23

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “Defendants’ conduct was not sufficiently extreme or outrageous” to the

allegations in this case and/or the Fourteenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 24

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “the intentional infliction of emotional distress claim is duplicative” to

the allegations in this case and/or the Fifteenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 25
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 230 of 237




       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that Defendants’ “reliance on alleged misrepresentations was not reasonable”

to the allegations in this case and/or the Sixteenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 26

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “Plaintiffs did not suffer pecuniary damage” to the allegations in this

case and/or the Seventeenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 27

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “Plaintiffs failed to mitigate injuries and damages” to the allegations in

this case and/or the Eighteenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 28

       Any and all documents (regardless of form) that refer or relate in any way to or support

the alleged defense that “damages were caused by third parties” to the allegations in this case

and/or the Nineteenth Defense in your Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 29

       Any and all documents (regardless of form) that refer or relate in any way to or support

any other alleged defense to the allegations in this case and/or the Twentieth Defense in your

Answer. [Dkt. #78].

REQUEST FOR PRODUCTION NO. 30

       Any and all corporate records of Yerushalayim Television, LLC – including but not

limited to: (i) bylaws; (ii) articles of incorporation; (iii) meeting minutes; (iv) agendas; (v)

summaries; (vi) organizational charts; and (vii) list of shareholders.
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 231 of 237




REQUEST FOR PRODUCTION NO. 31

         Any and all communications, documents and/or records relating in any way to either

Plaintiff Moore or Mrs. Moore concerning to their trip to Washington, D.C. on or around

February 14, 2018.

REQUEST FOR PRODUCTION NO. 32

         Any and all communications, documents and/or records relating in any way to either

Plaintiff Moore or Mrs. Moore concerning the program “Who is America” featuring Plaintiff

Moore.

REQUEST FOR PRODUCTION NO. 33

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (Showtime) and CBS Corporation, its agents, surrogates,

affiliates, producers, and/or assignees, that refer or relate to either Plaintiff Moore or Mrs.

Moore.

REQUEST FOR PRODUCTION NO. 34

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (Showtime) and Sasha Noam Baron Cohen, his agents,

surrogates, affiliates, producers, and/or assignees, that refer or relate in any way to either

Plaintiff Moore or Mrs. Moore.

REQUEST FOR PRODUCTION NO. 35

         Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (Showtime) and anyone affiliated with or allegedly

affiliated with Yerushalayim Television, LLC, its agents, surrogates, affiliates, producers, and/or

assignees, that refer or relate in any way to either Plaintiff Moore or Mrs. Moore.
      Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 232 of 237




REQUEST FOR PRODUCTION NO. 36

       Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (Showtime) and anyone affiliated with or allegedly

affiliated with La Quinta Entertainment, LLC that refer or relate in any way to either Plaintiff

Moore or Mrs. Moore.

REQUEST FOR PRODUCTION NO. 37

       Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (Showtime) and anyone affiliated with or allegedly

affiliated with Please You Can Touch LLC that refer or relate in any way to either Plaintiff

Moore or Mrs. Moore.

REQUEST FOR PRODUCTION NO. 38

       Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (Showtime) and Brendan Countee, Vice President of

Original Programming for Showtime Networks, Inc. that refer or relate in any way to Plaintiff

Moore or Mrs. Moore.

REQUEST FOR PRODUCTION NO. 39

       Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (Showtime) and Todd Schulman, Executive Producer of

“Who is America” that refer or relate in any way to Plaintiff Moore or Mrs. Moore.

REQUEST FOR PRODUCTION NO. 40

       Any and all communications, documents and/or records relating in any way to any

correspondence by and between you (Showtime) and Plaintiff Moore or Mrs. Moore.

REQUEST FOR PRODUCTION NO. 41
      Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 233 of 237




       Any and all communications, documents and/or records relating in any way to your

(Showtime) role in convincing or inducing Plaintiff Moore and Mrs. Moore to travel to

Washington, D.C. to receive an award in commemoration of Israel’s anniversary as a nation.

REQUEST FOR PRODUCTION NO. 42

       Any and all communications, documents and/or records by and between you (Showtime)

and any of the following subjects: 1) Todd Schulman or 2) Erran Morad or 3) the “Standard

Consent Agreement” executed on February 14, 2018 or 4) Plaintiff Moore’s and Mrs. Moore’s

Washington, D.C. trip on or around February 14, 2018 or 5) La Quinta Entertainment, LLC or 6)

Please You Can Touch LLC.

REQUEST FOR PRODUCTION NO. 43

       Any and all communications, documents and/or records by and between you (Showtime)

and the attorney of record for Yerushalayim Television, LLC, Jenifer Wallis.

REQUEST FOR PRODUCTION NO. 44

       Any and all corporate records of Yerushalayim Television, LLC.

REQUEST FOR PRODUCTION NO. 45

       Any and all documents that refer or relate in any way to the dissolution of Yerushalayim

Television, LLC.

REQUEST FOR PRODUCTION NO. 46

       Any and all communications, documents and/or records relating in any way to your

assertion that Plaintiff Moore “had engaged in inappropriate relationships with young women.”

Defendants’ Motion to Dismiss (“MTD”) at 1.

REQUEST FOR PRODUCTION NO. 47
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 234 of 237




       Any and all communications, documents and/or records relating in any way to the

“Standard Consent Agreement” Plaintiff Moore signed on February 14, 2018.

REQUEST FOR PRODUCTION NO. 48

       Any and all communications, documents and/or records relating in any way to the

incorporation of Yerushalayim TV.

REQUEST FOR PRODUCTION NO. 49

       Any and all communications, documents and/or records relating in any way to the

reasons for incorporating Yerushalayim Television, LLC.

REQUEST FOR PRODUCTION NO. 50

       Any and all communications, documents and/or records by and between you (Showtime)

and any woman who has accused Plaintiff Moore of misconduct.

REQUEST FOR PRODUCTION NO. 51

       Any and all documents you intend to rely on in a trial of this matter.

REQUEST FOR PRODUCTION NO. 52

       Any and all communications, documents and/or records relating in any way to any

allegation of pedophilia against Plaintiff Moore.

REQUEST FOR PRODUCTION NO. 53

       Any and all communications, documents and/or records relating in any way to “a total of

nine women have now come forward” against Plaintiff Moore.

REQUEST FOR PRODUCTION NO. 54

       Any and all communications, documents and/or records relating in any way to an

allegation that Plaintiff Moore initiated a sexual encounter with a 14-year-old.

REQUEST FOR PRODUCTION NO. 55
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 235 of 237




       Any and all communications, documents and/or records relating in any way to the

modification of the Standard Consent Agreement wherein Plaintiff Moore crossed out and

initialed the following language: “ . . . any allegedly sexual-oriented or offensive behavior or

questioning.”

REQUEST FOR PRODUCTION NO. 56

       Any and all communications, documents and/or records relating in any way to the

decision to air “Who is America” featuring Plaintiff Moore after you (Showtime) were put on

notice of the alleged defamation.

REQUEST FOR PRODUCTION NO. 57

       Any and all communications, documents and/or records relating in any way to your

(Showtime) insurance coverage for either defamation, and/or intentional infliction of emotional

distress and/or fraud.

REQUEST FOR PRODUCTION NO. 58

       Any and all communications, documents and/or records relating in any way to your

(Showtime) prior litigation where you (Showtime) were sued for defamation.

REQUEST FOR PRODUCTION NO. 59

       Any and all communications, documents and/or records relating in any way to your

(Showtime) prior litigation where you (Showtime) were sued for fraud.

REQUEST FOR PRODUCTION NO. 60

       Any and all communications, documents and/or records relating in any way to your

(Showtime) prior litigation where you (Showtime) were sued for intentional infliction of

emotional distress.

REQUEST FOR PRODUCTION NO. 61
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 236 of 237




       Any and all communications, documents and/or records relating in any way to your

(Showtime) knowledge of whether Sasha Noam Baron Cohen was ever convicted of committing

a crime.

REQUEST FOR PRODUCTION NO. 62

       Any and all communications, documents and/or records relating in any way to your

(Showtime) decision to cancel “Who is America” for future seasons.

REQUEST FOR PRODUCTION NO. 63

       Any and all documents which evidence or refer or relate to accusations, complaints,

and/or other writings where Sasha Noam Baron Cohen was or is currently being accused of

sexual abuse, and/or acts of sexual perversion. Perversion is defined in the dictionary as: “sexual

behavior or desire that is considered abnormal or unacceptable.”


Dated: September 25, 2020                                   Respectfully Submitted,

                                                             /s/ Larry Klayman
                                                            Larry Klayman, Esq.
                                                            KLAYMAN LAW GROUP, P.A.
                                                            7050 W. Palmetto Park Road
                                                            Boca Raton, Florida 33433
                                                            (561) 558-5336
                                                            Email: leklayman@gmail.com
       Case 1:19-cv-04977-JPC Document 93 Filed 11/25/20 Page 237 of 237




                                CERTIFICATE OF SERVICE

       I, Larry Klayman, HEREBY CERTIFY that a true and correct copy of the foregoing was

served to all counsel of record parties on September 25, 2020 via electronic mail to the following

addresses:

EricFeder@dwt.com
lizmcnamara@dwt.com
RachelStrom@dwt.com
